Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 1 of 93




               Exhibit 1
                           Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 2 of 93

                                                                                                                                    OMB Number: 4040-0004
                                                                                                                                  Expiration Date: 12/31/2022

    Application for Federal Assistance SF-424

    * 1. Type of Submission:                   * 2. Type of Application:      * If Revision, select appropriate letter(s):

         Preapplication                             New

         Application                                Continuation              * Other (Specify):

         Changed/Corrected Application              Revision

    * 3. Date Received:                        4. Applicant Identifier:
    Completed by Grants.gov upon submission.



    5a. Federal Entity Identifier:                                                5b. Federal Award Identifier:




    State Use Only:

    6. Date Received by State:                           7. State Application Identifier:

    8. APPLICANT INFORMATION:

    * a. Legal Name:    Grand Canyon University

    * b. Employer/Taxpayer Identification Number (EIN/TIN):                       * c. Organizational DUNS:
    203356009                                                                     0744507500000

    d. Address:

    * Street1:             3300 W. Camelback
     Street2:

    * City:                Phoenix
     County/Parish:        Maricopa
    * State:                                                                                AZ: Arizona
     Province:

    * Country:                                                                       USA: UNITED STATES
    * Zip / Postal Code:   85017-3030

    e. Organizational Unit:

    Department Name:                                                              Division Name:




    f. Name and contact information of person to be contacted on matters involving this application:

    Prefix:                                                       * First Name:      Chris
    Middle Name:

    * Last Name:      Linderson
    Suffix:

    Title: SVP - SFA Compliance

    Organizational Affiliation:



    * Telephone Number: 602-639-6653                                                          Fax Number:

    * Email: chris.linderson@gcu.edu


                                                                                                                             EXHIBIT 1 - 1
PREVIEW Date: Apr 22, 2020                                         Workspace ID: WS00473785 Funding Opportunity Number: ED-GRANTS-042120-004
                          Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 3 of 93



   Application for Federal Assistance SF-424

   * 9. Type of Applicant 1: Select Applicant Type:

   M: Nonprofit with 501C3 IRS Status (Other than Institution of Higher Education)
   Type of Applicant 2: Select Applicant Type:



   Type of Applicant 3: Select Applicant Type:



   * Other (specify):




   * 10. Name of Federal Agency:

   Department of Education

   11. Catalog of Federal Domestic Assistance Number:

   84.425
   CFDA Title:
   Education Stabilization Fund



   * 12. Funding Opportunity Number:
   ED-GRANTS-042120-004

   * Title:
   Higher Education Emergency Relief Fund-IHE/Institution




   13. Competition Identification Number:

   84-425F2020-1
   Title:

   Higher Education Emergency Relief Fund-IHE/Institution




   14. Areas Affected by Project (Cities, Counties, States, etc.):

                                                                      Add Attachment   Delete Attachment   View Attachment


   * 15. Descriptive Title of Applicant's Project:
   Higher Education Emergency Relief Fund - IHE/Institution




   Attach supporting documents as specified in agency instructions.

      Add Attachments         Delete Attachments         View Attachments




                                                                                                               EXHIBIT 1 - 2
PREVIEW Date: Apr 22, 2020                                       Workspace ID: WS00473785 Funding Opportunity Number: ED-GRANTS-042120-004
                            Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 4 of 93



   Application for Federal Assistance SF-424

   16. Congressional Districts Of:

   * a. Applicant       AZ-007                                                                    * b. Program/Project   AZ-007

   Attach an additional list of Program/Project Congressional Districts if needed.

                                                                          Add Attachment          Delete Attachment          View Attachment

   17. Proposed Project:

   * a. Start Date:   03/05/2020                                                                        * b. End Date:   03/14/2021

   18. Estimated Funding ($):

   * a. Federal                                  11,175,697.00
   * b. Applicant                                              0.00
   * c. State                                                  0.00
   * d. Local                                                  0.00
   * e. Other                                                  0.00

   * f. Program Income                                         0.00

   * g. TOTAL                                    11,175,697.00

   * 19. Is Application Subject to Review By State Under Executive Order 12372 Process?

        a. This application was made available to the State under the Executive Order 12372 Process for review on                                         .

        b. Program is subject to E.O. 12372 but has not been selected by the State for review.

        c. Program is not covered by E.O. 12372.

   * 20. Is the Applicant Delinquent On Any Federal Debt? (If "Yes," provide explanation in attachment.)
        Yes                 No

   If "Yes", provide explanation and attach
                                                                          Add Attachment          Delete Attachment          View Attachment

   21. *By signing this application, I certify (1) to the statements contained in the list of certifications** and (2) that the statements
   herein are true, complete and accurate to the best of my knowledge. I also provide the required assurances** and agree to
   comply with any resulting terms if I accept an award. I am aware that any false, fictitious, or fraudulent statements or claims may
   subject me to criminal, civil, or administrative penalties. (U.S. Code, Title 218, Section 1001)

        ** I AGREE

   ** The list of certifications and assurances, or an internet site where you may obtain this list, is contained in the announcement or agency
   specific instructions.

   Authorized Representative:

   Prefix:            Mr.                                        * First Name:      Brian

   Middle Name:

   * Last Name:       Roberts
   Suffix:

   * Title:         Chief Administrative Officer/General Counsel

   * Telephone Number: 602-639-8127                                                          Fax Number:

   * Email: brian.roberts@gcu.edu

   * Signature of Authorized Representative:      Completed by Grants.gov upon submission.    * Date Signed:   Completed by Grants.gov upon submission.




                                                                                                                                      EXHIBIT 1 - 3
PREVIEW Date: Apr 22, 2020                                           Workspace ID: WS00473785 Funding Opportunity Number: ED-GRANTS-042120-004
                            Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 5 of 93
                                                                                                                                  OMB Number: 1894-0007
                                                         U.S. DEPARTMENT OF EDUCATION                                           Expiration Date: 09/30/2020
                                                          SUPPLEMENTAL INFORMATION
                                                                 FOR THE SF-424

1. Project Director:

  Prefix:               First Name:                       Middle Name:             Last Name:                                  Suffix:
                        Junette                                                    West



  Address:

        Street1: 3300 W. Camelback Road

        Street2:

             City: Phoenix

        County: Maricopa

            State: AZ: Arizona

     Zip Code: 85017-3030

       Country: USA: UNITED STATES


  Phone Number (give area code)             Fax Number (give area code)

    602-639-8878

  Email Address:
    junette.west@gcu.edu

2. Novice Applicant:

  Are you a novice applicant as defined in the regulations in 34 CFR 75.225 (and included in the definitions page in the attached instructions)?
        Yes            No      Not applicable to this program

3. Human Subjects Research:

  a. Are any research activities involving human subjects planned at any time during the proposed Project Period?

        Yes            No

  b. Are ALL the research activities proposed designated to be exempt from the regulations?

        Yes Provide Exemption(s) #:
                                                     1          2     3        4       5        6
        No     Provide Assurance #, if available:




  c. If applicable, please attach your "Exempt Research" or "Nonexempt Research" narrative to this form as
     indicated in the definitions page in the attached instructions.

                                                                          Add Attachment            Delete Attachment        View Attachment




                                                                                                                          EXHIBIT 1 - 4
PREVIEW Date: Apr 22, 2020                                      Workspace ID: WS00473785 Funding Opportunity Number: ED-GRANTS-042120-004
                   Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 6 of 93


    Other Attachment File(s)




                  * Mandatory Other Attachment Filename: Executed Certification Form Institutional Request.


                   Add Mandatory Other Attachment     Delete Mandatory Other Attachment    View Mandatory Other Attachment




                  To add more "Other Attachment" attachments, please use the attachment buttons below.

                    Add Optional Other Attachment      Delete Optional Other Attachment     View Optional Other Attachment




                                                                                                             EXHIBIT 1 - 5
PREVIEW Date: Apr 22, 2020                           Workspace ID: WS00473785 Funding Opportunity Number: ED-GRANTS-042120-004
                   Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 7 of 93




          The following attachment is not included in the view since it is not a read-only PDF file.


          Upon submission, this file will be transmitted to the Grantor without any data loss.


          Executed Certification Form Institutional Request.pdf




                                                                                    EXHIBIT 1 - 6
PREVIEW Date: Apr 22, 2020              Workspace ID: WS00473785 Funding Opportunity Number: ED-GRANTS-042120-004
Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 8 of 93




               Exhibit 2
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 9 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                              School                            Total Allocation      Grants to Students
00247700   A. T. Still University Of Health Sciences                                           $539,820                   $269,910
02517500   Aaniiih Nakoda College                                                              $114,359                    $57,180
04227000   Abc Adult School                                                                    $133,978                    $66,989
04168800   Abc Beauty Academy                                                                   $75,257                    $37,629
04242600   Abco Technology                                                                      $46,979                    $23,490
04183300   Abcott Institute                                                                    $169,653                    $84,827
00353700   Abilene Christian University                                                      $2,982,741                 $1,491,371
00154100   Abraham Baldwin Agricultural College                                              $3,489,407                 $1,744,704
03122500   Academia Serrant                                                                    $936,113                   $468,057
02050300   Academy College                                                                      $85,565                    $42,783
04104300   Academy Di Capelli                                                                  $230,964                   $115,482
04207200   Academy Di Firenze                                                                     $9,836                    $4,918
04083300   Academy For Careers And Technology                                                   $64,795                    $32,398
04133500   Academy For Five Element Acupuncture                                                 $21,823                    $10,912
04155500   Academy For Jewish Religion California                                               $12,221                     $6,111
03346300   Academy For Nursing And Health Occupations                                          $541,389                   $270,695
04189800   Academy For Salon Professionals                                                     $122,587                    $61,294
00753100   Academy Of Art University                                                         $3,791,776                 $1,895,888
04126900   Academy Of Career Training                                                          $189,286                    $94,643
01290500   Academy Of Careers And Technology                                                   $174,170                    $87,085
03288300   Academy Of Chinese Culture And Health Sciences                                       $49,465                    $24,733
02499000   Academy Of Cosmetology                                                              $176,007                    $88,004
02621300   Academy Of Cosmetology                                                               $43,527                    $21,764
04156000   Academy Of Cosmetology & Esthetics Nyc (The)                                        $102,983                    $51,492
04132400   Academy Of Esthetics And Cosmetology                                                 $79,073                    $39,537
04037500   Academy Of Hair Design                                                              $524,704                   $262,352
01323200   Academy Of Hair Design                                                              $375,960                   $187,980
03276300   Academy Of Hair Design                                                              $253,226                   $126,613
02235900   Academy Of Hair Design #4                                                           $120,390                    $60,195
02251600   Academy Of Hair Design #6                                                           $102,117                    $51,059
04144400   Academy Of Hair Design (The)                                                         $90,375                    $45,188
02552400   Academy Of Hair Technology                                                           $85,165                    $42,583
04223600   Academy Of Interactive Entertainment                                                $140,430                    $70,215
04248400   Academy Of Interactive Entertainment                                                 $88,545                    $44,273
04130700   Academy Of Massage And Bodywork                                                      $57,444                    $28,722
04093300   Academy Of Natural Therapy                                                           $33,501                    $16,751
04241800   Academy Of Professional Cosmetology                                                  $67,844                    $33,922
01074100   Academy Of Salon And Spa                                                             $81,774                    $40,887
04212100   Academy Of Salon Professionals                                                       $84,787                    $42,394
04165500   Acaydia Spa And School Of Aesthetics                                                 $92,748                    $46,374
04213400   Access Careers                                                                       $60,255                    $30,128
04219200   Ace Cosmetology & Barbering Training Center                                         $273,453                   $136,727
04043300   Ace Institute Of Technology                                                         $196,165                    $98,083
03327400   Acupuncture And Integrative Medicine College, Berkeley                               $31,425                    $15,713
03414500   Acupuncture And Massage College                                                     $283,101                   $141,551
00134500   Adams State University                                                            $1,568,914                   $784,457
00266600   Adelphi University                                                                $5,246,966                 $2,623,483
00286000   Adirondack Community College - Suny Office Of Community Colleges                  $2,558,377                 $1,279,189
03051900   Adler Graduate School                                                                $53,819                    $26,910
02068100   Adler University                                                                    $260,680                   $130,340
00223400   Adrian College                                                                    $1,752,186                   $876,093
02520400   Adrians Beauty College Of Turlock                                                   $213,440                   $106,720
00812900   Adult And Community Education @Hudson                                               $284,038                   $142,019
03736300   Advance Beauty College                                                              $458,495                   $229,248
04206800   Advance Beauty Techs Academy                                                        $134,174                    $67,087
03757300   Advance Science International College                                                $78,324                    $39,162
03412300   Advanced Barber College & Hair Design                                               $335,473                   $167,737
04155800   Advanced Beauty College                                                              $64,217                    $32,109
04208900   Advanced Career Institute                                                           $311,065                   $155,533
03786300   Advanced College                                                                     $71,329                    $35,665
04179200   Advanced College Of Cosmetology                                                      $62,265                    $31,133




                                                                        Page 1 of 85                            EXHIBIT 2 - 1
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 10 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                          Minimum Allocation to
                                                                                                             be Awarded for
                                                                                                          Emergency Financial Aid
  OPEID                                               School                           Total Allocation     Grants to Students
01148400   Advanced Institute Of Hair Design                                                   $198,701                   $99,351
03127500   Advanced Technology Institute                                                       $479,439                  $239,720
04171000   Advanced Training Institute                                                         $850,047                  $425,024
04146900   Advanced Welding Institute                                                           $46,587                   $23,294
04229100   Advantage Career Institute                                                           $41,609                   $20,805
03104400   Advantage Technical College                                                       $1,045,941                  $522,971
03115500   Adventhealth University                                                           $1,126,242                  $563,121
04204300   Aesthetic Science Institute, Llc (The)                                               $81,723                   $40,862
00154200   Agnes Scott College                                                               $1,148,230                  $574,115
04158100   Aiken School Of Cosmetology And Barbering                                            $56,697                   $28,349
01005600   Aiken Technical College                                                           $1,824,100                  $912,050
02171900   Ailey School (The)                                                                   $76,403                   $38,202
00758200   Aims Community College                                                            $2,541,187                $1,270,594
00100200   Alabama Agricultural & Mechanical University                                      $9,121,201                $4,560,601
04226700   Alabama College Of Osteopathic Medicine                                             $186,805                   $93,403
04255500   Alabama School Of Nail Technology & Cosmetology                                      $77,735                   $38,868
03032500   Alabama State College Of Barber Styling                                              $28,259                   $14,130
00100500   Alabama State University                                                          $6,284,463                $3,142,232
00546300   Alamance Community College                                                        $2,367,785                $1,183,893
04231900   Alamo City Barber College                                                           $354,063                  $177,032
00884300   Alaska Bible College                                                                 $42,068                   $21,034
02541000   Alaska Career College                                                               $941,040                  $470,520
04138600   Alaska Christian College                                                            $201,678                  $100,839
00106100   Alaska Pacific University                                                           $254,627                  $127,314
03160300   Alaska Vocational Technical Center                                                   $71,437                   $35,719
00288500   Albany College Of Pharmacy And Health Sciences                                      $941,221                  $470,611
00288600   Albany Law School Of Union University                                               $117,773                   $58,887
00288700   Albany Medical College                                                              $234,607                  $117,304
02170200   Albany Schoharie Schenectady Saratoga Boces Practical Nursing Program               $416,996                  $208,498
00154400   Albany State University                                                           $5,137,088                $2,568,544
00560100   Albany Technical College                                                          $2,451,149                $1,225,575
00137400   Albertus Magnus College                                                           $1,362,920                  $681,460
00223500   Albion College                                                                    $1,831,231                  $915,616
01072400   Albizu University                                                                 $1,453,598                  $726,799
00322900   Albright College                                                                  $2,569,568                $1,284,784
00239600   Alcorn State University                                                           $5,886,916                $2,943,458
00380600   Alderson Broaddus University                                                      $1,126,674                  $563,337
04193100   Alexander Academy                                                                    $98,351                   $49,176
04219100   Alexander Paul Institute Of Hair Design                                              $86,901                   $43,451
03538300   Alexandria School Of Scientific Therapeutics                                         $48,376                   $24,188
00554400   Alexandria Technical And Community College                                          $807,310                  $403,655
00266800   Alfred University                                                                 $2,093,987                $1,046,994
02282300   Alhambra Beauty College                                                             $166,902                   $83,451
04243100   Alhambra Medical University                                                          $65,078                   $32,539
00195100   Alice Lloyd College                                                                 $754,640                  $377,320
04174200   All Beauty College                                                                   $82,062                   $41,031
00111100   Allan Hancock College                                                             $3,853,901                $1,926,951
00205700   Allegany College Of Maryland                                                      $1,494,165                  $747,083
00323000   Allegheny College                                                                 $1,743,082                  $871,541
03457300   Allegheny Wesleyan College                                                           $83,992                   $41,996
03069100   Allen College                                                                       $282,895                  $141,448
00190100   Allen County Community College                                                      $416,499                  $208,250
03358300   Allen School                                                                      $2,769,386                $1,384,693
00341700   Allen University                                                                  $1,589,675                  $794,838
04267200   Allgood Beauty Institute                                                             $29,054                   $14,527
03015100   Alliance Career Center                                                              $108,179                   $54,090
04223300   Alliance Computing Solutions                                                         $40,031                   $20,016
01111700   Alliant International University                                                    $679,282                  $339,641
04253100   Allied Health Careers Institute                                                      $34,679                   $17,340
03493300   All-State Career                                                                  $5,309,772                $2,654,886
02495500   All-State Career School                                                           $2,203,255                $1,101,628




                                                                        Page 2 of 85                           EXHIBIT 2 - 2
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 11 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                    Minimum Allocation to
                                                                                                       be Awarded for
                                                                                                    Emergency Financial Aid
  OPEID                                               School                    Total Allocation      Grants to Students
02324400   Allstate Hairstyling & Barber College                                        $102,790                    $51,395
00223600   Alma College                                                               $1,429,939                   $714,970
00223700   Alpena Community College                                                     $759,853                   $379,927
00149900   Altierus Career College                                                    $2,524,835                 $1,262,418
02290400   Altoona Beauty School                                                         $54,362                    $27,181
00323300   Alvernia University                                                        $1,983,784                   $991,892
00383200   Alverno College                                                            $1,738,517                   $869,259
00353900   Alvin Community College                                                    $2,277,498                 $1,138,749
00354000   Amarillo College                                                           $4,794,394                 $2,397,197
02259400   Amberton University                                                          $135,514                    $67,757
04124700   Ambria College Of Nursing                                                    $162,885                    $81,443
04227100   America Evangelical University                                                $33,544                    $16,772
01081300   American Academy Mcallister Institute                                         $93,366                    $46,683
00162800   American Academy Of Art                                                      $331,941                   $165,971
04151500   American Academy Of Cosmetology                                              $122,040                    $61,020
00746500   American Academy Of Dramatic Arts                                            $533,811                   $266,906
04162200   American Academy Of Health And Beauty                                         $34,010                    $17,005
03833300   American Academy Of Traditional Chinese Medicine                              $21,532                    $10,766
03491400   American Advanced Technicians Institute                                      $104,373                    $52,187
00112000   American Baptist Seminary Of The West                                           $9,311                    $4,656
01046000   American Baptist Theological Seminary                                        $152,145                    $76,073
04257900   American Barber And Beauty Academy                                            $64,928                    $32,464
04169900   American Beauty Academy                                                      $155,076                    $77,538
01307400   American Beauty College                                                      $221,903                   $110,952
03903400   American Beauty School                                                       $186,006                    $93,003
04263500   American Beauty Schools                                                       $38,193                    $19,097
02241800   American Career College                                                    $5,944,572                 $2,972,286
03971300   American Career College                                                    $3,157,248                 $1,578,624
00466600   American College For Medical Careers                                         $323,870                   $161,935
03153300   American College Of Acupuncture & Oriental Medicine                           $45,939                    $22,970
04204800   American College Of Barbering                                                $114,269                    $57,135
02309100   American College Of Hair Design                                               $58,724                    $29,362
00765800   American College Of Hairstyling-Des Moines                                      $5,528                    $2,764
03144400   American College Of Healthcare And Technology                              $1,134,326                   $567,163
02099200   American Conservatory Theater Foundation                                      $25,315                    $12,658
02222000   American Film Institute Conservatory                                          $98,640                    $49,320
02289000   American Hair Academy                                                         $57,867                    $28,934
02106600   American Institute                                                         $3,113,907                 $1,556,954
03534400   American Institute Of Alternative Medicine                                   $818,622                   $409,311
04234400   American Institute Of Alternative Medicine                                    $14,814                     $7,407
04016500   American Institute Of Beauty                                                 $676,204                   $338,102
04148700   American Institute Of Interior Design                                         $47,278                    $23,639
03962300   American Institute Of Massage Therapy                                         $89,422                    $44,711
04136400   American Institute Of Medical Sciences & Education                           $276,285                   $138,143
04060300   American Institute Of Medical Technology                                     $171,804                    $85,902
02113600   American Intercontinental University                                       $1,150,405                   $575,203
00211400   American International College                                             $1,970,878                   $985,439
00274100   American Jewish University                                                   $111,218                    $55,609
04276300   American Massage & Bodywork Institute                                        $151,958                    $75,979
04192100   American Medical Academy                                                     $273,262                   $136,631
04159700   American Medical Sciences Center                                             $198,625                    $99,313
00757200   American Musical & Dramatic Academy                                        $2,278,035                 $1,139,018
00372600   American National University                                               $1,508,237                   $754,119
01048900   American National University                                                 $501,696                   $250,848
00123200   American River College                                                   $10,613,663                  $5,306,832
01001000   American Samoa Community College                                           $1,617,885                   $808,943
04176000   American Technical Institute                                                 $170,856                    $85,428
04174800   American Trade School                                                        $244,354                   $122,177
00143400   American University (The)                                                  $6,314,017                 $3,157,009
03225300   American University Of Health Sciences                                       $384,752                   $192,376
01194100   American University Of Puerto Rico                                         $1,861,065                   $930,533




                                                                 Page 3 of 85                            EXHIBIT 2 - 3
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 12 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                    Minimum Allocation to
                                                                                                       be Awarded for
                                                                                                    Emergency Financial Aid
  OPEID                                              School                     Total Allocation      Grants to Students
02270800   Ameritech College                                                            $705,243                   $352,622
04234900   Amg School Of License Practical Nursing                                      $491,430                   $245,715
00211500   Amherst College                                                            $1,574,582                   $787,291
00182300   Anabaptist Mennonite Biblical Seminary                                        $12,438                     $6,219
00178400   Ancilla Domini College                                                       $492,118                   $246,059
00341800   Anderson University                                                        $2,092,286                 $1,046,143
00178500   Anderson University                                                        $1,564,159                   $782,080
00154500   Andrew College                                                               $355,871                   $177,936
00223800   Andrews University                                                         $1,236,555                   $618,278
04160400   Angeles College                                                              $237,819                   $118,910
04164400   Angeles Institute                                                            $319,593                   $159,797
00666100   Angelina College                                                           $2,612,956                 $1,306,478
00354100   Angelo State University                                                    $6,359,561                 $3,179,781
04265400   Ann Webb Skin Institute                                                      $117,072                    $58,536
00211700   Anna Maria College                                                           $911,801                   $455,901
00205800   Anne Arundel Community College                                             $4,315,345                 $2,157,673
04191300   Annenberg School Of Nursing                                                   $37,770                    $18,885
00735000   Anoka Technical College                                                    $1,108,759                   $554,380
00233200   Anoka-Ramsey Community College                                             $3,580,976                 $1,790,488
04275900   Another Level Barbering And Cosmetology School                                $37,931                    $18,966
04275100   Anousheh School Of Hair                                                       $38,286                    $19,143
03237300   Anson College Of Cosmetology                                                    $3,468                    $1,734
00111300   Antelope Valley College                                                  $10,245,691                  $5,122,846
02234900   Antilles College Of Health                                                   $985,427                   $492,714
04244300   Antioch College                                                              $164,109                    $82,055
00301000   Antioch University                                                         $1,107,211                   $553,606
03156400   Aoma Graduate School Of Integrative Medicine                                  $44,228                    $22,114
04194200   Aparicio-Levy Technical College                                               $45,310                    $22,655
04266100   Apex Academy Hair Skin Nails School Of Cosmetology                            $43,429                    $21,715
00751800   Apex Technical School                                                      $1,885,989                   $942,995
02562300   Apollo Career Center                                                         $168,199                    $84,100
02159100   Appalachian Beauty School                                                     $94,425                    $47,213
00754400   Appalachian Bible College                                                    $238,981                   $119,491
04180600   Appalachian College Of Pharmacy                                               $61,104                    $30,552
03559300   Appalachian School Of Law                                                     $41,609                    $20,805
00290600   Appalachian State University                                             $15,927,932                  $7,963,966
00223900   Aquinas College                                                            $1,204,512                   $602,256
00163200   Aquinas Institute Of Theology                                                 $19,160                     $9,580
00134600   Arapahoe Community College                                                 $2,079,610                 $1,039,805
00323500   Arcadia University                                                         $2,563,133                 $1,281,567
04222000   Arclabs                                                                      $712,771                   $356,386
00886400   Arizona Academy Of Beauty                                                    $107,836                    $53,918
00711300   Arizona Christian University                                                 $747,009                   $373,505
03115000   Arizona College                                                            $3,665,308                 $1,832,654
04120900   Arizona Culinary Institute                                                   $209,341                   $104,671
03695500   Arizona School Of Acupuncture And Oriental Medicine                             $7,856                    $3,928
04233100   Arizona School Of Integrative Studies                                        $163,548                    $81,774
00108100   Arizona State University                                                 $63,533,137                 $31,766,569
00107100   Arizona Western College                                                    $4,528,738                 $2,264,369
00108700   Arkansas Baptist College                                                     $831,019                   $415,510
03997300   Arkansas Beauty College                                                       $42,819                    $21,410
03005100   Arkansas Beauty School- Little Rock                                          $250,493                   $125,247
03023400   Arkansas College Of Barbering & Hair Design                                  $249,875                   $124,938
04256800   Arkansas Colleges Of Health Education                                         $47,138                    $23,569
01286000   Arkansas Northeastern College                                                $566,883                   $283,442
00109000   Arkansas State University                                                  $9,258,158                 $4,629,079
00109100   Arkansas State University - Beebe                                          $2,141,764                 $1,070,882
04254400   Arkansas State University - Mountain Home                                  $1,059,570                   $529,785
04203400   Arkansas State University - Newport                                        $1,266,638                   $633,319
02348200   Arkansas State University Mid-South                                          $855,413                   $427,707
00108900   Arkansas Tech University                                                   $7,098,986                 $3,549,493




                                                                 Page 4 of 85                            EXHIBIT 2 - 4
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 13 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                              School                              Total Allocation      Grants to Students
04274100   Arkansas Welding Academy                                                               $51,346                    $25,673
02081400   Arlington Baptist University                                                          $151,631                    $75,816
02521200   Arlington Career Institute                                                            $391,614                   $195,807
02257400   Arnold'S Beauty School                                                                 $68,240                    $34,120
00643500   Arnot Ogden Medical Center                                                             $79,464                    $39,732
04223100   Arrojo Cosmetology School                                                             $143,683                    $71,842
00301100   Art Academy Of Cincinnati                                                             $247,921                   $123,961
00111600   Art Center College Of Design                                                        $2,168,231                 $1,084,116
00927000   Art Institute Of Atlanta (The)                                                      $3,179,031                 $1,589,516
02117100   Art Institute Of Houston (The)                                                      $3,313,919                 $1,656,960
02363500   Arthur'S Beauty College                                                               $212,858                   $106,429
02538500   Arthur'S Beauty College                                                               $151,409                    $75,705
02525900   Artistic Academy Of Hair Design (The)                                                 $144,984                    $72,492
03816300   Artistic Nails & Beauty Academy                                                       $541,307                   $270,654
03095500   Asa College                                                                         $6,272,628                 $3,136,314
00195300   Asbury Theological Seminary                                                           $260,367                   $130,184
00195200   Asbury University                                                                   $1,017,118                   $508,559
04057300   Asher College                                                                       $1,201,948                   $600,974
00403300   Asheville Buncombe Technical Community College                                      $3,686,607                 $1,843,304
00188100   Ashford University                                                                       $1,001                      $501
00199000   Ashland Community And Technical College                                             $1,897,125                   $948,563
03117000   Ashland County - West Holmes Career Center - Adult Education                           $76,818                    $38,409
00301200   Ashland University                                                                  $3,987,716                 $1,993,858
02187900   Ashtabula County Technical And Career Campus                                          $124,546                    $62,273
04188700   Asi Career Institute                                                                   $70,108                    $35,054
02595600   Asian-American International Beauty College                                           $229,596                   $114,798
03012300   Asm Beauty World Academy                                                              $153,271                    $76,636
01115000   Asnuntuck Community College                                                         $1,215,438                   $607,719
04204000   Aspen Beauty Academy - Laurel                                                         $121,302                    $60,651
04080300   Aspen University                                                                       $28,984                    $14,492
02169900   Assabet Valley Regional Vocational School                                              $82,100                    $41,050
04242500   Associated Barber College Of San Diego                                                $199,340                    $99,670
02506000   Associated Beth Rivkah Schools                                                        $284,824                   $142,412
00902200   Associated Technical College                                                          $602,768                   $301,384
02553500   Associated Technical College                                                          $243,114                   $121,557
00211800   Assumption College                                                                  $1,485,031                   $742,516
04152700   Astrodome Career Centers                                                               $81,224                    $40,612
04038300   Ata College                                                                         $2,684,973                 $1,342,487
03532400   Ata College                                                                           $246,006                   $123,003
04178700   Atelier Esthetique Institute Of Esthetics                                             $184,855                    $92,428
03544300   Atenas College                                                                      $2,067,059                 $1,033,530
04192200   Athena Career Academy                                                                 $451,504                   $225,752
00100800   Athens State University                                                               $845,033                   $422,517
00560000   Athens Technical College                                                            $2,983,204                 $1,491,602
03740400   Ati College                                                                            $83,260                    $41,630
03104500   Atlanta Institute Of Music And Media                                                  $337,362                   $168,681
01216500   Atlanta Metropolitan State College                                                  $2,149,954                 $1,074,977
02580200   Atlanta School Of Massage                                                             $298,408                   $149,204
00854300   Atlanta Technical College                                                           $3,869,156                 $1,934,578
03173300   Atlanta'S John Marshall Law School                                                    $122,500                    $61,250
02234600   Atlantic Beauty & Spa Academy                                                         $211,628                   $105,814
00259600   Atlantic Cape Community College                                                     $3,960,342                 $1,980,171
03429600   Atlantic Institute Of Oriental Medicine                                               $130,647                    $65,324
01226300   Atlantic Technical College                                                            $758,163                   $379,082
02505400   Atlantic University College                                                         $3,392,323                 $1,696,162
04233900   Atlantis University                                                                    $80,885                    $40,443
03051400   Auburn Career Center                                                                  $124,034                    $62,017
00100900   Auburn University                                                                 $15,645,745                  $7,822,873
00831000   Auburn University Montgomery                                                        $5,075,473                 $2,537,737
00233400   Augsburg University                                                                 $3,259,242                 $1,629,621
04021300   Augusta School Of Massage                                                              $52,041                    $26,021




                                                                          Page 5 of 85                            EXHIBIT 2 - 5
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 14 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                               School                            Total Allocation      Grants to Students
00559900   Augusta Technical College                                                          $4,386,678                 $2,193,339
00157900   Augusta University                                                                 $6,145,342                 $3,072,671
00163300   Augustana College                                                                  $2,091,818                 $1,045,909
00345800   Augustana University                                                               $1,215,394                   $607,697
03727600   Auguste Escoffier School Of Culinary Arts                                          $1,148,379                   $574,190
03776300   Auguste Escoffier School Of Culinary Arts                                            $588,381                   $294,191
00648700   Aultman College Of Nursing And Health Sciences                                       $295,724                   $147,862
00163400   Aurora University                                                                  $4,697,683                 $2,348,842
00354300   Austin College                                                                     $1,342,606                   $671,303
01201500   Austin Community College                                                         $13,907,800                  $6,953,900
02362800   Austin Graduate School Of Theology                                                    $10,135                     $5,068
04203500   Austin Kade Academy                                                                  $165,658                    $82,829
00347800   Austin Peay State University                                                       $9,687,866                 $4,843,933
00354400   Austin Presbyterian Theological Seminary                                              $34,917                    $17,459
04142000   Austin'S Beauty College                                                              $177,047                    $88,524
02297700   Automeca Technical College                                                         $3,157,261                 $1,578,631
01162100   Automotive Training Center                                                         $1,497,626                   $748,813
00834300   Autry Technology Center District No.15                                               $307,354                   $153,677
01085800   Avalon School Of Cosmetology                                                       $2,120,430                 $1,060,215
02258600   Avalon School Of Cosmetology                                                         $288,531                   $144,266
03027400   Avalon School Of Cosmetology                                                         $132,880                    $66,440
04160500   Avalon School Of Cosmetology                                                          $52,436                    $26,218
03691400   Ave Maria School Of Law                                                               $74,489                    $37,245
03941300   Ave Maria University                                                                 $927,779                   $463,890
02258400   Aveda Arts & Sciences Institute Baton Rouge                                          $325,463                   $162,732
04142300   Aveda Arts & Sciences Institute Corpus Christi                                       $373,504                   $186,752
02600900   Aveda Arts & Sciences Institute Covington                                          $3,712,040                 $1,856,020
02117800   Aveda Arts & Sciences Institute Lafayette                                            $277,500                   $138,750
03837300   Aveda Fredric'S Institute                                                            $306,542                   $153,271
04155900   Aveda Fredric'S Institute                                                            $286,480                   $143,240
04119400   Aveda Institute - South Florida                                                      $676,153                   $338,077
04134800   Aveda Institute - Tallahassee                                                        $798,287                   $399,144
04176700   Aveda Institute Boise                                                                 $98,861                    $49,431
04140700   Aveda Institute Chapel Hill                                                          $284,390                   $142,195
04137800   Aveda Institute Columbus                                                             $599,625                   $299,813
04167100   Aveda Institute Denver                                                               $602,184                   $301,092
04203300   Aveda Institute Des Moines                                                           $231,383                   $115,692
04147600   Aveda Institute Las Vegas                                                            $458,983                   $229,492
02269700   Aveda Institute Maryland                                                             $174,174                    $87,087
02123200   Aveda Institute Minneapolis                                                          $445,074                   $222,537
03839300   Aveda Institute New York                                                             $172,354                    $86,177
04174500   Aveda Institute Of New Mexico (The)                                                  $237,641                   $118,821
04171400   Aveda Institute Portland                                                             $461,109                   $230,555
04072300   Aveda Institute Provo                                                                $171,492                    $85,746
04194500   Aveda Institute Tucson                                                               $598,691                   $299,346
00987300   Aveda Institute Twin Falls                                                           $184,189                    $92,095
04271600   Avenue Academy, A Cosmetology Institute (The)                                         $54,745                    $27,373
04160700   Avenue Five Institute                                                                $391,249                   $195,625
00492900   Avera Mckennan Hospital                                                                 $6,110                    $3,055
00598700   Avera Sacred Heart Hospital School Of Radiologic Technology                             $6,983                    $3,492
00370200   Averett University                                                                 $1,055,659                   $527,830
00989800   Avery James School Of Cosmetology                                                    $222,638                   $111,319
04038400   Avi Career Training                                                                   $53,197                    $26,599
03523300   Aviation Institute Of Maintenance                                                  $2,722,482                 $1,361,241
03573300   Aviation Institute Of Maintenance                                                  $1,018,117                   $509,059
04156400   Aviation Institute Of Maintenance                                                    $782,346                   $391,173
03110700   Aviation Institute Of Maintenance                                                    $698,192                   $349,096
04146700   Aviation Institute Of Maintenance                                                    $631,206                   $315,603
03126300   Aviation Institute Of Maintenance                                                    $530,011                   $265,006
04240200   Aviation Institute Of Maintenance                                                    $512,166                   $256,083
03616300   Aviation Institute Of Maintenance                                                    $503,111                   $251,556




                                                                         Page 6 of 85                            EXHIBIT 2 - 6
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 15 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                     Minimum Allocation to
                                                                                                        be Awarded for
                                                                                                     Emergency Financial Aid
  OPEID                                               School                     Total Allocation      Grants to Students
03883400   Aviation Institute Of Maintenance                                             $401,732                   $200,866
03176300   Aviation Institute Of Maintenance                                             $400,623                   $200,312
03986300   Aviator College Of Aeronautical Science & Technology                           $98,828                    $49,414
00244900   Avila University                                                            $1,391,760                   $695,880
00826300   Award Beauty School                                                           $327,046                   $163,523
00462100   Ayers Career College                                                          $220,509                   $110,255
00111700   Azusa Pacific University                                                    $5,548,456                 $2,774,228
01235900   B M Spurr School Of Practical Nursing                                          $31,232                    $15,616
00212100   Babson College                                                              $1,761,990                   $880,995
00314700   Bacone College                                                                $509,457                   $254,729
04267800   Bais Binyomin Academy                                                          $66,331                    $33,166
04188400   Bais Hamedrash And Mesivta Of Baltimore                                       $124,132                    $62,066
04266000   Bais Medrash Mayan Hatorah                                                     $46,377                    $23,189
04081300   Bais Medrash Toras Chesed                                                      $68,038                    $34,019
00467300   Baker College                                                               $5,754,381                 $2,877,191
00190300   Baker University                                                            $1,134,284                   $567,142
00111800   Bakersfield College                                                       $12,182,994                  $6,091,497
03110800   Bakke Graduate University                                                        $2,662                    $1,331
01226800   Baldwin Beauty Schools                                                        $208,482                   $104,241
03067400   Baldwin Park Adult School                                                     $319,015                   $159,508
00301400   Baldwin Wallace University                                                  $3,370,528                 $1,685,264
04256500   Baldy View Regional Occupational Program                                       $61,625                    $30,813
00178600   Ball State University                                                     $15,246,930                  $7,623,465
00206100   Baltimore City Community College                                            $2,876,155                 $1,438,078
02494700   Baltimore Studio Of Hair Design                                               $179,166                    $89,583
02337400   Bancroft School Of Massage Therapy                                             $19,166                     $9,583
00266900   Bank Street College Of Education                                              $124,021                    $62,011
01320800   Baptist Bible College                                                         $360,668                   $180,334
02159600   Baptist College Of Florida (The)                                              $262,085                   $131,043
03105200   Baptist Health College Little Rock                                            $876,349                   $438,175
00660600   Baptist Health System School Of Health Professions                            $531,618                   $265,809
03440300   Baptist Memorial College Of Health Sciences                                 $1,141,951                   $570,976
02331200   Baptist Missionary Association Theological Seminary                            $20,831                    $10,416
03733300   Baptist University Of The Americas                                            $122,224                    $61,112
04189000   Barber & Beauty Institute Of New York                                          $66,110                    $33,055
04229000   Barber Institute Of Texas                                                     $113,248                    $56,624
04192700   Barber School (The) By Tim Hite                                               $156,033                    $78,017
04224600   Barber School Of Pittsburgh                                                    $99,473                    $49,737
04243500   Barber Tech Academy                                                            $82,720                    $41,360
00191700   Barclay College                                                               $214,618                   $107,309
00267100   Bard College                                                                $2,064,786                 $1,032,393
00964500   Bard College At Simon'S Rock                                                  $312,339                   $156,170
00270800   Barnard College                                                             $1,712,643                   $856,322
02518900   Barrett & Company School Of Hair Design                                        $70,869                    $35,435
00146600   Barry University                                                            $5,027,398                 $2,513,699
00111900   Barstow Community College                                                   $1,556,808                   $778,404
00290800   Barton College                                                              $1,161,318                   $580,659
00460800   Barton County Community College                                               $896,181                   $448,091
02242500   Bastyr University                                                             $501,592                   $250,796
00203600   Bates College                                                                 $953,516                   $476,758
00530600   Bates Technical College                                                     $1,684,098                   $842,049
03730300   Baton Rouge Community College                                               $6,420,025                 $3,210,013
02335700   Baton Rouge General Medical Center                                             $69,310                    $34,655
02197500   Baton Rouge School Of Computers                                                $61,790                    $30,895
04223700   Bay Area Medical Academy                                                      $222,337                   $111,169
00224000   Bay De Noc Community College                                                  $778,116                   $389,058
03066600   Bay Mills Community College                                                   $222,497                   $111,249
00212200   Bay Path University                                                         $1,431,166                   $715,583
00396500   Bay State College                                                             $794,883                   $397,442
03758300   Bayamon Community College                                                     $435,133                   $217,567
00494900   Baylor College Of Medicine                                                    $506,003                   $253,002




                                                                  Page 7 of 85                            EXHIBIT 2 - 7
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 16 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                    Minimum Allocation to
                                                                                                       be Awarded for
                                                                                                    Emergency Financial Aid
  OPEID                                               School                     Total Allocation     Grants to Students
00354500   Baylor University                                                         $10,777,489                 $5,388,745
02285700   Bayshire Beauty Academy                                                        $75,520                   $37,760
03373300   Beacon College                                                                $405,430                  $202,715
00520400   Beal College                                                                  $419,913                  $209,957
02154400   Beau Monde Academy Of Cosmetology                                              $98,322                   $49,161
00855800   Beaufort County Community College                                             $695,419                  $347,710
03999300   Beaumont Adult School                                                         $156,954                   $78,477
04170300   Beauty Academy Of South Florida                                               $348,763                  $174,382
02206200   Beauty Institute (The)                                                        $497,279                  $248,640
02206300   Beauty Institute (The)                                                        $285,213                  $142,607
02144000   Beauty Institute (The)                                                        $201,004                  $100,502
03801400   Beauty Institute (The)                                                         $67,958                   $33,979
04238900   Beauty School, (The)                                                           $42,726                   $21,363
02510300   Beauty Technical College                                                       $65,203                   $32,602
01191900   Beaver Falls Beauty Academy                                                    $82,135                   $41,068
02117400   Beck School Of Practical Nursing                                              $274,401                  $137,201
00212300   Becker College                                                              $1,645,170                  $822,585
02491100   Beckfield College                                                             $881,109                  $440,555
04192800   Be'Er Yaakov Talmudic Seminary                                              $1,335,069                  $667,535
03713300   Beis Medrash Heichal Dovid                                                     $96,883                   $48,442
01267000   Bel - Rea Institute Of Animal Technology                                      $470,581                  $235,291
00239700   Belhaven University                                                         $2,204,818                $1,102,409
02536700   Bell Mar Beauty College                                                       $113,974                   $56,987
04231400   Bella Academy Of Cosmetology                                                   $29,101                   $14,551
04151700   Bella Capelli Academy A Paul Mitchell Partner School                          $334,723                  $167,362
04235900   Bella Cosmetology And Barber College                                          $242,664                  $121,332
00195400   Bellarmine University                                                       $2,469,277                $1,234,639
04224200   Belle Academy Of Cosmetology                                                   $24,212                   $12,106
00376900   Bellevue College                                                            $4,145,089                $2,072,545
00974300   Bellevue University                                                         $1,169,139                  $584,570
00663900   Bellin College                                                                $219,481                  $109,741
00499900   Bellingham Technical College                                                $1,833,051                  $916,526
02343400   Bellus Academy                                                                $915,623                  $457,812
00705000   Bellus Academy                                                                $539,166                  $269,583
01202600   Bellus Academy                                                                $310,881                  $155,441
00291000   Belmont Abbey College                                                       $1,407,500                  $703,750
00994100   Belmont College                                                               $773,450                  $386,725
00347900   Belmont University                                                          $4,597,337                $2,298,669
00383500   Beloit College                                                              $1,086,370                  $543,185
00233600   Bemidji State University                                                    $2,813,298                $1,406,649
00342000   Benedict College                                                            $4,372,336                $2,186,168
01025600   Benedictine College                                                         $1,420,495                  $710,248
00176700   Benedictine University                                                      $3,297,892                $1,648,946
03018500   Bene'S Career Academy                                                         $406,818                  $203,409
01274300   Benjamin Franklin Career & Technical Center                                    $96,740                   $48,370
00215100   Benjamin Franklin Institute Of Technology                                     $814,858                  $407,429
03409600   Bennett Career Institute                                                      $429,212                  $214,606
00291100   Bennett College                                                               $768,798                  $384,399
00368200   Bennington College                                                            $592,763                  $296,382
00212400   Bentley University                                                          $2,665,628                $1,332,814
00195500   Berea College                                                               $3,516,276                $1,758,138
00473600   Bergen Community College                                                    $8,461,418                $4,230,709
02312000   Bergen County Technical Schools                                                $76,107                   $38,054
04176300   Bergin College Of Canine Studies                                               $25,825                   $12,913
01183000   Berk Trade & Business School                                                  $261,450                  $130,725
02242700   Berkeley City College                                                       $1,844,524                  $922,262
00739400   Berkeley College                                                            $4,596,874                $2,298,437
00750200   Berkeley College                                                            $4,464,258                $2,232,129
00212600   Berklee College Of Music                                                    $3,573,148                $1,786,574
04273200   Berkowits School Of Electrolysis                                               $16,632                    $8,316
04041300   Berks Career & Technology Center                                               $35,466                   $17,733




                                                                  Page 8 of 85                           EXHIBIT 2 - 8
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 17 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                              School                               Total Allocation      Grants to Students
00216700   Berkshire Community College                                                          $1,052,143                   $526,072
00155400   Berry College                                                                        $1,589,811                   $794,906
04181400   Best Care College                                                                      $255,167                   $127,584
04227200   Bet Medrash Gadol Ateret Torah                                                         $196,283                    $98,142
01119200   Beth Hamedrash Shaarei Yosher Institute                                                $133,173                    $66,587
00794700   Beth Medrash Govoha Of America                                                       $5,899,593                 $2,949,797
04210400   Beth Medrash Meor Yitzchok                                                             $228,892                   $114,446
04251500   Beth Medrash Of Asbury Park                                                            $109,145                    $54,573
00190400   Bethany College                                                                      $1,005,488                   $502,744
00380800   Bethany College                                                                        $582,649                   $291,325
04227800   Bethany Global University                                                              $261,065                   $130,533
00233700   Bethany Lutheran College                                                               $471,985                   $235,993
00163700   Bethany Theological Seminary                                                              $5,547                    $2,774
00190500   Bethel College                                                                         $531,372                   $265,686
04153800   Bethel College                                                                          $19,542                     $9,771
00905800   Bethel University                                                                    $2,452,828                 $1,226,414
00348000   Bethel University                                                                    $2,121,073                 $1,060,537
00178700   Bethel University                                                                    $1,269,847                   $634,924
03266300   Bethesda University                                                                    $222,826                   $111,413
00146700   Bethune Cookman University                                                           $6,648,501                 $3,324,251
03076300   Beulah Heights University                                                              $295,126                   $147,563
04185500   Beverly Hills Design Institute                                                          $20,598                    $10,299
00573300   Bevill State Community College                                                       $2,642,839                 $1,321,420
03747300   Bexley Seabury Seminary Federation                                                        $6,110                    $3,055
04148200   Beyond 21St Century Beauty Academy                                                     $114,734                    $57,367
04228400   Beyond Measure Barbering Institute                                                      $65,065                    $32,533
00377000   Big Bend Community College                                                           $1,473,837                   $736,919
03100800   Big Bend Technical College                                                             $198,157                    $99,079
00199600   Big Sandy Community And Technical College                                            $1,809,773                   $904,887
00644500   Bill And Sandra Pomeroy College Of Nursing At Crouse Hospital                          $207,843                   $103,922
00283600   Binghamton University                                                              $13,607,332                  $6,803,666
00112200   Biola University                                                                     $3,922,227                 $1,961,114
00101200   Birmingham-Southern College                                                          $1,069,855                   $534,928
03668300   Birthingway College Of Midwifery                                                        $18,505                     $9,253
03612300   Birthwise Midwifery School                                                              $51,189                    $25,595
00103000   Bishop State Community College                                                       $2,871,392                 $1,435,696
00298800   Bismarck State College                                                                 $914,066                   $457,033
04163700   Bitterroot School Of Cosmetology                                                        $60,612                    $30,306
02541900   Bj'S Beauty & Barber College                                                           $143,520                    $71,760
02058600   Bk Cosmo College Of Cosmetology                                                         $79,091                    $39,546
00163800   Black Hawk College                                                                   $2,172,992                 $1,086,496
02137100   Black Hills Beauty College                                                             $170,310                    $85,155
00345900   Black Hills State University                                                         $1,514,973                   $757,487
02052200   Black River Technical College                                                        $1,643,629                   $821,815
00163900   Blackburn University                                                                   $913,064                   $456,532
02510600   Blackfeet Community College                                                            $266,062                   $133,031
00539000   Blackhawk Technical College                                                          $2,201,888                 $1,100,944
01218700   Blackstone Valley Vocational Regional School District                                   $43,819                    $21,910
00798700   Bladen Community College                                                               $861,961                   $430,981
03027200   Blades School Of Hair Design                                                           $113,715                    $56,858
04003300   Blake Austin College                                                                   $581,595                   $290,798
03027300   Blalock'S Professional Beauty College                                                   $48,933                    $24,467
00621400   Blessing Hospital                                                                      $210,868                   $105,434
00354900   Blinn College                                                                      $14,141,911                  $7,070,956
00259700   Bloomfield College                                                                   $2,851,037                 $1,425,519
00331500   Bloomsburg University Of Pennsylvania                                                $7,906,785                 $3,953,393
03783300   Blue Cliff Career College                                                              $105,082                    $52,541
03294300   Blue Cliff College                                                                   $4,843,075                 $2,421,538
00552300   Blue Hills Regional Technical School                                                    $84,964                    $42,482
00239800   Blue Mountain College                                                                  $784,621                   $392,311
00318600   Blue Mountain Community College                                                        $966,862                   $483,431




                                                                           Page 9 of 85                            EXHIBIT 2 - 9
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 18 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                          Minimum Allocation to
                                                                                                             be Awarded for
                                                                                                          Emergency Financial Aid
  OPEID                                              School                           Total Allocation      Grants to Students
03957300   Blue Ridge Community And Technical College                                       $1,185,596                   $592,798
00681900   Blue Ridge Community College                                                     $1,862,031                   $931,016
00968400   Blue Ridge Community College                                                     $1,426,892                   $713,446
00370300   Bluefield College                                                                  $691,152                   $345,576
00380900   Bluefield State College                                                          $1,296,174                   $648,087
00524400   Bluegrass Community & Technical College                                          $4,961,119                 $2,480,560
00301600   Bluffton University                                                                $768,698                   $384,349
04236700   Blush School Of Makeup                                                              $29,877                    $14,939
02582000   Bnos Zion Of Bobov Seminary                                                        $215,691                   $107,846
00342100   Bob Jones University                                                             $2,552,058                 $1,276,029
04217800   Boca Beauty Academy                                                                $412,160                   $206,080
04203200   Boise Barber College A D.Martin Academy                                            $124,720                    $62,360
02234500   Boise Bible College                                                                $130,055                    $65,028
00161600   Boise State University                                                         $10,937,516                  $5,468,758
03763400   Bold Beauty Academy                                                                $151,384                    $75,692
04255700   Bolivar Technical College                                                          $240,473                   $120,237
01004300   Bon Secours Memorial College Of Nursing                                            $141,069                    $70,535
02358500   Bon Secours St Mary'S Hospital School Of Medical Imaging                            $22,589                    $11,295
04216800   Bonnie Joseph Academy Of Cosmetology & Barbering                                      $7,948                    $3,974
01302900   Boricua College                                                                  $1,744,981                   $872,491
04137200   Borner'S Barber College                                                             $53,064                    $26,532
04226000   Bos-Man'S Barber College                                                           $117,057                    $58,529
02055400   Bossier Parish Community College                                                 $3,915,911                 $1,957,956
00396600   Boston Architectural College                                                       $279,755                   $139,878
03248300   Boston Baptist College                                                              $61,817                    $30,909
00212800   Boston College                                                                   $6,448,576                 $3,224,288
03194300   Boston Graduate School Of Psychoanalysis                                            $25,606                    $12,803
00213000   Boston University                                                              $14,995,316                  $7,497,658
00203800   Bowdoin College                                                                  $1,123,660                   $561,830
00206200   Bowie State University                                                           $6,596,246                 $3,298,123
00301800   Bowling Green State University                                                 $13,163,417                  $6,581,709
00485300   Bradford School                                                                    $752,083                   $376,042
00164100   Bradley University                                                               $4,276,013                 $2,138,007
04194600   Brand College                                                                         $8,147                    $4,074
00213300   Brandeis University                                                              $3,198,465                 $1,599,233
04161800   Brandman University                                                              $1,196,618                   $598,309
04128800   Branford Academy Of Hair & Cosmetology                                              $70,305                    $35,153
02074000   Branford Hall Career Institute                                                     $588,348                   $294,174
01085100   Branford Hall Career Institute                                                     $201,705                   $100,853
00728700   Brazosport College                                                               $1,228,723                   $614,362
00155600   Brenau University                                                                $1,283,197                   $641,599
00195800   Brescia University                                                                 $504,094                   $252,047
00291200   Brevard College                                                                    $782,339                   $391,170
02601600   Brewster Technical College                                                         $179,902                    $89,951
00155700   Brewton Parker College                                                             $449,184                   $224,592
00184600   Briar Cliff University                                                             $853,293                   $426,647
02115400   Bridgerland Technical College                                                      $411,631                   $205,816
04038600   Bridgevalley Community And Technical College                                     $1,445,025                   $722,513
00370400   Bridgewater College                                                              $1,799,980                   $899,990
00218300   Bridgewater State University                                                     $8,833,662                 $4,416,831
00367000   Brigham Young University                                                       $32,272,986                 $16,136,493
00160600   Brigham Young University - Hawaii                                                $2,306,881                 $1,153,441
00162500   Brigham Young University - Idaho                                               $18,172,623                  $9,086,312
03611300   Brighton Center'S Center For Employment Training                                    $92,638                    $46,319
04211200   Brighton Institute Of Cosmetology                                                   $29,053                    $14,527
03008800   Brillare Beauty Institute                                                          $191,387                    $95,694
00217600   Bristol Community College                                                        $4,686,502                 $2,343,251
02105900   Brittany Beauty Academy                                                            $312,065                   $156,033
00928400   Brittany Beauty School -                                                           $320,102                   $160,051
01116600   Broadview University                                                               $182,258                    $91,129
02256200   Broken Arrow Beauty College                                                        $150,425                    $75,213




                                                                      Page 10 of 85                         EXHIBIT 2 - 10
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 19 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                                School                            Total Allocation      Grants to Students
00840400   Brookdale Community College                                                         $6,334,411                 $3,167,206
02100200   Brookhaven College                                                                  $2,187,307                 $1,093,654
02218800   Brookline College                                                                   $1,890,270                   $945,135
00267700   Brooklyn Law School                                                                   $251,110                   $125,555
02153600   Broome Delaware Tioga Boces Program Of Practical Nursing                               $94,163                    $47,082
00150000   Broward College                                                                   $27,154,901                 $13,577,451
03626300   Brown Aveda Institute                                                                 $362,519                   $181,260
04267900   Brown Beauty Barber School                                                             $70,098                    $35,049
02060900   Brown College Of Court Reporting                                                       $67,945                    $33,973
00340100   Brown University                                                                    $4,842,231                 $2,421,116
02543400   Brownson Technical School                                                             $241,003                   $120,502
02170700   Brunswick Community College                                                           $795,340                   $397,670
00353600   Bryan College                                                                         $579,257                   $289,629
00639900   Bryan College Of Health Sciences                                                      $484,417                   $242,209
03066300   Bryan University                                                                      $333,687                   $166,844
00267800   Bryant & Stratton College                                                           $8,877,497                 $4,438,749
00340200   Bryant University                                                                   $2,160,764                 $1,080,382
00322800   Bryn Athyn College Of The New Church                                                  $348,922                   $174,461
00323700   Bryn Mawr College                                                                   $1,022,842                   $511,421
03065900   Buckeye Career Center                                                                 $118,342                    $59,171
00323800   Bucknell University                                                                 $1,946,454                   $973,227
04177900   Buckner Barber School                                                                  $37,184                    $18,592
00323900   Bucks County Community College                                                      $3,016,924                 $1,508,462
02270500   Bucks County School Of Beauty Culture                                                  $55,682                    $27,841
00184700   Buena Vista University                                                              $1,123,792                   $561,896
04239000   B-Unique Beauty And Barber Academy                                                     $71,620                    $35,810
01121000   Bunker Hill Community College                                                       $8,310,307                 $4,155,154
02544300   Butler Beauty Academy                                                                 $116,401                    $58,201
00190600   Butler County Community College                                                     $3,631,932                 $1,815,966
00324000   Butler County Community College                                                     $1,882,832                   $941,416
02192100   Butler Technology And Career Development Schools                                      $292,763                   $146,382
00178800   Butler University                                                                   $3,005,303                 $1,502,652
00790000   Butte Academy Of Beauty Culture                                                        $77,189                    $38,595
00807300   Butte College                                                                       $7,281,962                 $3,640,981
04220500   Butte County Regional Occupational Program                                             $60,515                    $30,258
04118000   Byzantine Catholic Seminary Of Saints Cyril And Methodius                                $3,022                    $1,511
00555700   C H Mccann Technical School                                                            $54,800                    $27,400
00647700   Cabarrus College Of Health Sciences                                                   $253,120                   $126,560
02275300   Cabell County Career Technology Center                                                $160,620                    $80,310
00112400   Cabrillo College                                                                    $4,027,260                 $2,013,630
00324100   Cabrini University                                                                  $2,005,185                 $1,002,593
00996300   Caddo-Kiowa Area Vocational-Technical School District No. 2                           $169,573                    $84,787
03109700   Cadillac Institute Of Cosmetology                                                      $29,719                    $14,860
00335100   Cairn University                                                                      $771,522                   $385,761
03914300   Calc, Institute Of Technology                                                         $356,366                   $178,183
00483500   Caldwell Community College & Technical Institute                                    $1,753,469                   $876,735
00259800   Caldwell University                                                                 $2,028,129                 $1,014,065
00101300   Calhoun Community College                                                           $4,392,248                 $2,196,124
00998900   California Aeronautical University                                                    $294,711                   $147,356
00112500   California Baptist University                                                       $7,913,118                 $3,956,559
04237800   California Barber And Beauty College                                                  $156,711                    $78,356
02065700   California Beauty College                                                              $67,420                    $33,710
03974500   California Career College                                                             $166,258                    $83,129
04215100   California Career Institute                                                           $211,121                   $105,561
02520200   California Career School                                                               $23,569                    $11,785
00884400   California Christian College                                                           $12,359                     $6,180
04277700   California College Of Barbering And Cosmetology                                        $98,672                    $49,336
00112700   California College Of The Arts                                                      $1,397,586                   $698,793
02110800   California College San Diego                                                        $2,281,144                 $1,140,572
01186500   California Hair Design Academy                                                        $237,120                   $118,560
03681300   California Healing Arts College                                                       $329,263                   $164,632




                                                                         Page 11 of 85                         EXHIBIT 2 - 11
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 20 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                               Minimum Allocation to
                                                                                                                  be Awarded for
                                                                                                               Emergency Financial Aid
  OPEID                                                 School                              Total Allocation     Grants to Students
04250600   California Institute Of Advanced Management                                               $15,039                    $7,520
04259800   California Institute Of Arts & Technology                                                $338,044                  $169,022
01215400   California Institute Of Integral Studies                                                 $352,356                  $176,178
04246200   California Institute Of Medical Science                                                   $35,107                   $17,554
00113100   California Institute Of Technology                                                       $908,781                  $454,391
00113200   California Institute Of The Arts                                                       $1,014,886                  $507,443
04237600   California Jazz Conservatory                                                              $38,567                   $19,284
00113300   California Lutheran University                                                         $3,451,376                $1,725,688
04189700   California Miramar University                                                            $110,771                   $55,386
03935300   California Nurses Educational Institute                                                  $309,864                  $154,932
00114300   California Polytechnic State University                                              $14,095,976                 $7,047,988
00114400   California State Polytechnic University, Pomona                                      $30,904,089                $15,452,045
00115000   California State University - Sacramento                                             $35,734,362                $17,867,181
03980300   California State University Channel Islands                                            $8,580,009                $4,290,005
00113400   California State University Maritime Academy                                             $977,757                  $488,879
00799300   California State University, Bakersfield                                             $13,588,942                 $6,794,471
00114600   California State University, Chico                                                   $19,959,391                 $9,979,696
00114100   California State University, Dominguez Hills                                         $18,481,277                 $9,240,639
00113800   California State University, East Bay                                                $14,617,347                 $7,308,674
00114700   California State University, Fresno                                                  $32,802,107                $16,401,054
00113700   California State University, Fullerton                                               $41,021,512                $20,510,756
00113900   California State University, Long Beach                                              $41,729,439                $20,864,720
00114000   California State University, Los Angeles                                             $37,914,166                $18,957,083
03260300   California State University, Monterey Bay                                              $8,459,727                $4,229,864
00115300   California State University, Northridge                                              $44,652,328                $22,326,164
00114200   California State University, San Bernardino                                          $26,243,781                $13,121,891
03011300   California State University, San Marcos                                              $15,963,036                 $7,981,518
00115700   California State University, Stanislaus                                              $13,314,715                 $6,657,358
04221900   California Technical Academy                                                             $255,559                  $127,780
00331600   California University Of Pennsylvania                                                  $4,312,587                $2,156,294
01310300   California Western School Of Law                                                         $196,710                   $98,355
00183400   Calumet College Of Saint Joseph                                                          $562,456                  $281,228
00245000   Calvary University                                                                       $216,452                  $108,226
00224200   Calvin Theological Seminary                                                               $71,301                   $35,651
00224100   Calvin University                                                                      $2,639,029                $1,319,515
02182900   Cambridge College                                                                        $925,862                  $462,931
04083400   Cambridge College Of Healthcare & Technology                                           $1,131,811                  $565,906
03842500   Cambridge Institute Of Allied Health And Technology                                      $779,045                  $389,523
03874300   Cambridge Junior College                                                                 $172,968                   $86,484
03785300   Cambridge Technical Institute                                                            $306,689                  $153,345
00686500   Camden County College                                                                  $5,784,112                $2,892,056
03078400   Cameo Beauty Academy                                                                     $111,227                   $55,614
03921300   Cameo College Of Essential Beauty                                                        $202,759                  $101,380
00315000   Cameron University                                                                     $3,498,279                $1,749,140
00291300   Campbell University                                                                    $4,307,900                $2,153,950
00195900   Campbellsville University                                                              $3,201,468                $1,600,734
00697300   Canada College                                                                         $1,098,544                  $549,272
00996500   Canadian Valley Technology Center School District No. 6                                  $601,347                  $300,674
00268100   Canisius College                                                                       $2,334,830                $1,167,415
02236500   Cankdeska Cikana (Little Hoop) Community College                                         $216,968                  $108,484
02349500   Cannella School Of Hair Design                                                            $93,948                   $46,974
00959500   Cannella School Of Hair Design                                                            $86,227                   $43,114
02202600   Cannella School Of Hair Design                                                            $47,966                   $23,983
00893900   Cannella School Of Hair Design                                                            $44,650                   $22,325
02140700   Canton City School District Adult Career & Technical Education                           $181,545                   $90,773
00216800   Cape Cod Community College                                                             $1,440,010                  $720,005
03158300   Cape Coral Technical College                                                             $358,183                  $179,092
00532000   Cape Fear Community College                                                            $4,726,439                $2,363,220
00553200   Cape Girardeau Career And Technology Center                                              $206,430                  $103,215
04177400   Capilo School Of Hair Design                                                             $300,391                  $150,196
01071000   Capital Area Career Center                                                               $371,962                  $185,981




                                                                            Page 12 of 85                        EXHIBIT 2 - 12
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 21 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                        Minimum Allocation to
                                                                                                           be Awarded for
                                                                                                        Emergency Financial Aid
  OPEID                                                School                        Total Allocation     Grants to Students
00763500   Capital Community College                                                       $2,032,022                $1,016,011
00302300   Capital University                                                              $2,486,868                $1,243,434
00961700   Capitol School Of Hairstyling And Esthetics                                       $228,346                  $114,173
00143600   Capitol Technology University                                                     $288,665                  $144,333
00758800   Capri College                                                                     $253,210                  $126,605
02090300   Capri College                                                                     $252,527                  $126,264
00771700   Capri College                                                                     $222,923                  $111,462
02056400   Capri Cosmetology Learning Center                                                 $363,273                  $181,637
00907800   Capri Institute Of Hair Design                                                    $189,299                   $94,650
02183600   Capri Institute Of Hair Design                                                    $110,520                   $55,260
02103700   Capri Institute Of Hair Design                                                     $96,142                   $48,071
02265500   Capri Institute Of Hair Design                                                     $94,976                   $47,488
01308800   Capri Oak Forest Beauty College                                                   $197,482                   $98,741
03019900   Capstone College                                                                   $62,462                   $31,231
04066300   Cardiac And Vascular Institute Of Ultrasound                                       $88,302                   $44,151
00383700   Cardinal Stritch University                                                     $1,031,055                  $515,528
02220800   Career & Technology Education Centers Of Licking County                           $198,541                   $99,271
02125000   Career Academy Of Beauty                                                          $258,413                  $129,207
02341700   Career Academy Of Hair Design                                                     $429,737                  $214,869
03841300   Career Beauty College                                                              $47,255                   $23,628
03797400   Career Care Institute                                                           $1,401,625                  $700,813
02621500   Career College Of Northern Nevada                                                 $974,259                  $487,130
04144200   Career Development Institute                                                      $228,785                  $114,393
03242300   Career Networks Institute                                                         $505,137                  $252,569
03915300   Career Quest Learning Centers                                                   $1,005,286                  $502,643
04125600   Career School Of Ny                                                                $74,214                   $37,107
03104300   Career Technical Institute                                                        $420,528                  $210,264
03098600   Career Technology Center Of Lackawanna County                                     $174,002                   $87,001
03463300   Careers Unlimited                                                                 $230,510                  $115,255
04266800   Caribbean Aviation Training Institute                                             $360,410                  $180,205
03608300   Caribbean Forensic & Technical College                                             $72,934                   $36,467
01252500   Caribbean University                                                            $3,713,976                $1,856,988
04274300   Caris College                                                                     $169,712                   $84,856
00317600   Carl Albert State College                                                       $1,880,688                  $940,344
00726500   Carl Sandburg College                                                           $1,175,052                  $587,526
00234000   Carleton College                                                                $1,168,048                  $584,024
00330300   Carlow University                                                               $1,343,715                  $671,858
03720300   Carlson College Of Massage Therapy                                                 $23,609                   $11,805
00761700   Carnegie Institute                                                                $246,994                  $123,497
00324200   Carnegie Mellon University                                                      $5,735,086                $2,867,543
03570300   Carolina Christian College                                                        $114,861                   $57,431
04154200   Carolina College Of Biblical Studies                                              $119,702                   $59,851
04178100   Carolina College Of Hair Design                                                    $53,472                   $26,736
04101300   Carolina School Of Broadcasting                                                    $69,411                   $34,706
03104200   Carolinas College Of Health Sciences                                              $268,630                  $134,315
00974800   Carrington College                                                              $5,403,151                $2,701,576
02100600   Carrington College                                                              $3,823,185                $1,911,593
02218000   Carrington College                                                              $1,101,321                  $550,661
03042500   Carrington College                                                              $1,060,396                  $530,198
00252600   Carroll College                                                                   $941,622                  $470,811
03100700   Carroll Community College                                                       $1,104,882                  $552,441
00383800   Carroll University                                                              $2,437,429                $1,218,715
00348100   Carson - Newman University                                                      $2,295,168                $1,147,584
03097800   Carsten Institute Of Cosmetology                                                  $157,005                   $78,503
00808100   Carteret Community College                                                        $774,946                  $387,473
00383900   Carthage College                                                                $2,668,496                $1,334,248
04152200   Carthage R-9 School District/Carthage Technical Center                             $96,621                   $48,311
02073400   Carver Career And Technical Education Center                                      $307,983                  $153,992
00673100   Casa Loma College                                                                 $506,509                  $253,255
02560000   Casal Aveda Institute                                                             $176,993                   $88,497
03483500   Cascadia College                                                                $1,156,230                  $578,115




                                                                     Page 13 of 85                        EXHIBIT 2 - 13
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 22 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                               School                             Total Allocation     Grants to Students
00302400   Case Western Reserve University                                                     $4,514,183                $2,257,092
00392800   Casper College                                                                      $1,370,012                  $685,006
02313000   Cass Career Center                                                                     $37,739                   $18,870
00368300   Castleton University                                                                $1,756,834                  $878,417
00291400   Catawba College                                                                     $1,407,154                  $703,577
00531800   Catawba Valley Community College                                                    $2,557,958                $1,278,979
02220400   Catherine Hinds Institute Of Esthetics                                                $274,119                  $137,060
00923200   Catholic Theological Union At Chicago                                                  $47,654                   $23,827
00143700   Catholic University Of America (The)                                                $2,374,572                $1,187,286
02110900   Cattaraugus/Allegany/Erie/Wyoming Boces                                                $58,802                   $29,401
04137300   Cayce/Reilly School Of Massage                                                         $61,587                   $30,794
00286100   Cayuga Community College - Suny Office Of Community College                         $1,497,604                  $748,802
02145800   Cayuga Onondaga Boces                                                                  $59,419                   $29,710
00268500   Cazenovia College                                                                   $1,008,776                  $504,388
03250300   Cbd College                                                                           $959,316                  $479,658
04089400   Cci Training Center                                                                   $196,861                   $98,431
03985300   Cda Technical Institute                                                               $245,723                  $122,862
04127500   Cde Career Institute                                                                  $110,238                   $55,119
00830800   Cecil College                                                                       $1,115,623                  $557,812
00324300   Cedar Crest College                                                                 $1,526,417                  $763,209
00356100   Cedar Valley College                                                                $1,401,492                  $700,746
00302500   Cedarville University                                                               $2,294,323                $1,147,162
04145900   Celebrity School Of Beauty                                                            $347,719                  $173,860
01288000   Celebrity Stylist Beauty School                                                        $97,628                   $48,814
02189100   Cem College                                                                         $3,669,368                $1,834,684
00200300   Centenary College Of Louisiana                                                        $608,956                  $304,478
00259900   Centenary University                                                                $1,350,523                  $675,262
02604700   Center For Advanced Legal Studies                                                      $65,587                   $32,794
01161700   Center For Allied Health Education                                                    $318,982                  $159,491
02332800   Center For Employment Training                                                      $2,223,425                $1,111,713
04129400   Center For Massage & Natural Health                                                    $44,551                   $22,276
03773300   Center For Natural Wellness School Of Massage Therapy                                 $113,394                   $56,697
04249400   Center For Neurosomatic Studies                                                        $21,825                   $10,913
04234200   Center For Ultrasound Research & Education                                            $129,533                   $64,767
04148800   Centerpoint Massage & Shiatsu Therapy School & Clinic                                  $87,374                   $43,687
02175800   Centra College                                                                        $229,579                  $114,790
00100700   Central Alabama Community College                                                   $1,222,052                  $611,026
00728300   Central Arizona College                                                             $3,010,509                $1,505,255
00109300   Central Baptist College                                                               $822,986                  $411,493
03097700   Central California School Of Continuing Education                                     $326,010                  $163,005
03324300   Central Career School                                                                 $118,376                   $59,188
00544900   Central Carolina Community College                                                  $2,422,099                $1,211,050
00399500   Central Carolina Technical College                                                  $2,841,256                $1,420,628
00190800   Central Christian College Of Kansas                                                   $464,984                  $232,492
02266400   Central Christian College Of The Bible                                                $242,288                  $121,144
02602300   Central Coast College                                                                 $447,424                  $223,712
00185000   Central College                                                                       $928,577                  $464,289
03070200   Central College Of Cosmetology                                                        $112,354                   $56,177
02099500   Central Community College                                                           $1,890,454                  $945,227
00137800   Central Connecticut State University                                                $9,009,014                $4,504,507
00576300   Central Georgia Technical College                                                   $5,100,288                $2,550,144
00233900   Central Lakes College                                                               $1,658,191                  $829,096
00548900   Central Louisiana Technical Community College                                       $1,462,721                  $731,361
00527600   Central Maine Community College                                                     $1,882,719                  $941,360
00245300   Central Methodist University                                                        $1,766,287                  $883,144
00224300   Central Michigan University                                                       $14,322,194                 $7,161,097
00474200   Central New Mexico Community College                                                $9,305,433                $4,652,717
01104600   Central Ohio Technical College                                                      $1,667,250                  $833,625
02238500   Central Oklahoma College                                                              $504,384                  $252,192
00318800   Central Oregon Community College                                                    $3,183,671                $1,591,836
00489000   Central Penn College                                                                  $550,693                  $275,347




                                                                         Page 14 of 85                        EXHIBIT 2 - 14
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 23 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                               School                             Total Allocation     Grants to Students
00533500   Central Pennsylvania Institute Of Science And Technology                              $369,675                  $184,838
00291500   Central Piedmont Community College                                                $10,787,553                 $5,393,777
01224800   Central School Of Practical Nursing                                                   $218,545                  $109,273
02128700   Central School Of Practical Nursing                                                    $31,183                   $15,592
00302600   Central State University                                                            $3,645,811                $1,822,906
02151500   Central Susquehanna Lpn Career Center                                                 $211,480                  $105,740
00996400   Central Technology Center School District No. 3                                       $142,537                   $71,269
02239100   Central Texas Beauty College 2                                                        $302,581                  $151,291
00400300   Central Texas College District                                                      $4,544,176                $2,272,088
00498800   Central Virginia Community College                                                  $1,817,818                  $908,909
00377100   Central Washington University                                                       $7,695,384                $3,847,692
00728900   Central Wyoming College                                                               $578,937                  $289,469
04243200   Central Yeshiva Beth Joseph                                                            $32,027                   $16,014
00477600   Central Yeshiva Tomchei Tmimim Lubavitz                                               $743,134                  $371,567
04274700   Centralia Beauty College                                                               $66,750                   $33,375
00377200   Centralia College                                                                   $1,477,765                  $738,883
00196100   Centre College Of Kentucky                                                            $986,773                  $493,387
02166000   Centro De Estudios Avanzados De Puerto Rico Y El Caribe                                $36,954                   $18,477
02334400   Centura College                                                                     $2,069,211                $1,034,606
01054600   Century College                                                                     $4,996,271                $2,498,136
03336300   Century College                                                                       $947,701                  $473,851
00116100   Cerritos Community College                                                        $12,186,449                 $6,093,225
01011100   Cerro Coso Community College                                                          $908,958                  $454,479
00116200   Chabot College                                                                      $4,156,840                $2,078,420
00253900   Chadron State College                                                               $1,081,277                  $540,639
00116300   Chaffey Community College                                                         $11,446,484                 $5,723,242
00638500   Chamberlain University                                                              $8,007,329                $4,003,665
00160500   Chaminade University Of Honolulu                                                    $1,482,800                  $741,400
04117900   Champion Beauty College                                                                $55,136                   $27,568
04276100   Champion Christian College                                                             $87,078                   $43,539
00368400   Champlain College                                                                   $1,368,260                  $684,130
01161400   Champlain Valley Physicians Hospital Medical Center                                    $20,970                   $10,485
04215500   Champ'S Barber School                                                                  $47,263                   $23,632
03072200   Chandler - Gilbert Community College                                                $4,350,989                $2,175,495
00116400   Chapman University                                                                  $5,505,229                $2,752,615
01293000   Charles & Sue'S School Of Hair Design                                                 $109,527                   $54,764
00950900   Charles A. Jones Career And Education Center                                          $365,709                  $182,855
02280500   Charles Of Italy Beauty College                                                        $74,036                   $37,018
01036500   Charles R. Drew University Of Medicine And Science                                    $360,477                  $180,239
00226100   Charles Stewart Mott Community College                                              $5,378,749                $2,689,375
03096200   Charles Stuart School                                                                  $30,844                   $15,422
02356600   Charleston Cosmetology Institute                                                       $67,783                   $33,892
02178200   Charleston School Of Beauty Culture                                                   $151,472                   $75,736
04096300   Charleston School Of Law                                                              $171,674                   $85,837
00341900   Charleston Southern University                                                      $2,880,272                $1,440,136
03735400   Charlie'S Guard, Detective Bureau, And Academy                                        $236,171                  $118,086
03827300   Charlotte Christian College And Theological Seminary                                   $32,851                   $16,426
02297000   Charlotte Technical College                                                           $248,791                  $124,396
02576900   Charter College                                                                     $6,816,451                $3,408,226
02338600   Charzanne Beauty College                                                              $108,888                   $54,444
01088000   Chatfield College                                                                     $260,540                  $130,270
00324400   Chatham University                                                                  $1,162,375                  $581,188
00562000   Chattahoochee Technical College                                                     $4,903,653                $2,451,827
01218200   Chattahoochee Valley Community College                                              $1,645,716                  $822,858
02204200   Chattanooga College - Medical, Dental And Technical Careers                           $381,353                  $190,677
00399800   Chattanooga State Community College                                                 $5,283,482                $2,641,741
02211900   Cheeks Beauty Academy                                                                 $223,185                  $111,593
00321800   Chemeketa Community College                                                         $5,750,738                $2,875,369
00465000   Chesapeake College                                                                    $917,533                  $458,767
03409500   Chester Career College                                                                $431,590                  $215,795
00752900   Chester County Intermediate Unit Practical Nursing Program                            $158,967                   $79,484




                                                                         Page 15 of 85                        EXHIBIT 2 - 15
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 24 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                                School                             Total Allocation     Grants to Students
00324500   Chestnut Hill College                                                                $1,574,651                  $787,326
00331700   Cheyney University Of Pennsylvania                                                     $663,615                  $331,808
00849200   Chi Health School Of Radiologic Technology                                              $20,297                   $10,149
02155300   Chicago School Of Professional Psychology                                              $756,112                  $378,056
00169400   Chicago State University                                                             $2,172,014                $1,086,007
00166100   Chicago Theological Seminary                                                            $17,058                    $8,529
02545200   Chief Dull Knife College                                                               $103,368                   $51,684
00147200   Chipola College                                                                      $1,208,491                  $604,246
00530400   Chippewa Valley Technical College                                                    $2,765,463                $1,382,732
03051100   Chisholm Trail Technology Center School District No. 26                                 $52,640                   $26,320
00747300   Choffin Career & Technical Center                                                      $186,502                   $93,251
00291600   Chowan University                                                                    $2,614,325                $1,307,163
02074900   Chris' Beauty College                                                                  $206,812                  $103,406
00648900   Christ College Of Nursing And Health Sciences                                          $567,902                  $283,951
00282200   Christ The King Seminary                                                                $11,057                    $5,529
00348200   Christian Brothers University                                                        $1,600,690                  $800,345
00178900   Christian Theological Seminary                                                          $31,256                   $15,628
03665400   Christie'S Education                                                                    $13,385                    $6,693
04258200   Christina And Company Education Center                                                  $14,023                    $7,012
04233700   Christine Valmy International School Foresthetics, Skin Care & Make-Up                 $331,195                  $165,598
04184500   Christine Valmy International School Of Esthetics & Cosmetology                        $118,012                   $59,006
00370600   Christopher Newport University                                                       $2,893,936                $1,446,968
04220400   Chrysm Institute Of Esthetics (The)                                                    $142,024                   $71,012
00116500   Church Divinity School Of The Pacific                                                   $18,783                    $9,392
01090600   Cincinnati College Of Mortuary Science                                                 $134,679                   $67,340
04254900   Cincinnati School Of Barbering & Hair Design                                            $93,183                   $46,592
01034500   Cincinnati State Technical & Community College                                       $4,228,115                $2,114,058
04180000   Cinta Aveda Institute                                                                  $493,584                  $246,792
02125500   Circle In The Square Theatre School                                                     $41,430                   $20,715
00355300   Cisco College                                                                        $1,817,547                  $908,774
00342300   Citadel, The Military College Of South Carolina                                      $2,499,158                $1,249,579
00653400   Citizens School Of Nursing                                                             $174,244                   $87,122
00116600   Citrus College                                                                       $7,429,415                $3,714,708
02178700   Citrus Heights Beauty College                                                          $147,682                   $73,841
02515400   City College                                                                         $1,316,096                  $658,048
03079900   City College                                                                           $292,345                  $146,173
00268800   City College Of New York - Cuny                                                    $15,399,906                 $7,699,953
00450200   City College Of San Francisco                                                        $7,009,874                $3,504,937
00165400   City Colleges Of Chicago - Kennedy King College                                      $2,144,024                $1,072,012
00165000   City Colleges Of Chicago - Malcolm X College                                         $4,919,757                $2,459,879
00164800   City Colleges Of Chicago Harry S Truman College                                      $3,220,360                $1,610,180
04218400   City Pointe Beauty Academy                                                             $153,715                   $76,858
01302200   City University Of Seattle                                                             $432,868                  $216,434
00487800   Clackamas Community College                                                          $1,724,926                  $862,463
00342400   Claflin University                                                                   $3,738,216                $1,869,108
00116900   Claremont Graduate University                                                          $295,107                  $147,554
00117000   Claremont Mckenna College                                                              $855,579                  $427,790
00128800   Claremont School Of Theology                                                            $66,104                   $33,052
00355400   Clarendon College                                                                      $885,687                  $442,844
00331800   Clarion University Of Pennsylvania                                                   $3,224,275                $1,612,138
00155900   Clark Atlanta University                                                             $6,064,349                $3,032,175
00377300   Clark College                                                                        $5,205,413                $2,602,707
00485200   Clark State Community College                                                        $2,914,627                $1,457,314
00213900   Clark University                                                                     $1,940,791                  $970,396
00185200   Clarke University                                                                      $768,683                  $384,342
00267000   Clarks Summit University                                                               $596,633                  $298,317
00895900   Clarksburg Beauty Academy & School Of Massage Therapy                                   $99,727                   $49,864
00986200   Clarkson College                                                                       $441,901                  $220,951
00269900   Clarkson University                                                                  $2,590,707                $1,295,354
00318900   Clatsop Community College                                                              $444,841                  $222,421
00897600   Clayton State University                                                             $6,165,671                $3,082,836




                                                                          Page 16 of 85                        EXHIBIT 2 - 16
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 25 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                               School                               Total Allocation     Grants to Students
02535600   Clear Creek Baptist Bible College                                                        $41,384                   $20,692
02169600   Clearfield County Career And Technology Center                                           $87,950                   $43,975
00224600   Cleary University                                                                       $384,753                  $192,377
00342500   Clemson University                                                                  $13,579,995                 $6,789,998
04225700   Cleveland Barber College                                                                $337,078                  $168,539
00808200   Cleveland Community College                                                           $1,214,574                  $607,287
00398200   Cleveland Institute Of Art (The)                                                        $801,788                  $400,894
00303100   Cleveland Institute Of Music (The)                                                      $186,268                   $93,134
00399900   Cleveland State Community College                                                     $1,970,716                  $985,358
00303200   Cleveland State University                                                          $12,226,765                 $6,113,383
02090700   Cleveland University-Kansas City                                                        $223,811                  $111,906
00492300   Clinton College                                                                         $233,942                  $116,971
00678700   Clinton Community College - Suny Office Of Community Colleges                           $765,962                  $382,981
02497500   Clinton Technical School                                                                 $75,280                   $37,640
00843700   Clinton-Essex-Warren-Washington Boces                                                    $82,722                   $41,361
00190900   Cloud County Community College                                                          $763,297                  $381,649
00575200   Clover Park Technical College                                                         $3,266,340                $1,633,170
02309500   Clovis Adult Education                                                                  $166,012                   $83,006
04253400   Clovis Community College                                                              $2,870,984                $1,435,492
00474300   Clovis Community College                                                                $857,725                  $428,863
02338000   Cloyd'S Barber School #2                                                                 $44,745                   $22,373
01109700   Cloyd'S Beauty School #1                                                                 $58,274                   $29,137
02352500   Cloyd'S Beauty School #3                                                                $101,047                   $50,524
04115300   Coachella Valley Beauty College                                                         $233,574                  $116,787
00240100   Coahoma Community College                                                             $3,136,873                $1,568,437
04242800   Coalition Of African American Nurses                                                    $125,975                   $62,988
00106000   Coastal Alabama Community College                                                     $4,437,762                $2,218,881
00354600   Coastal Bend College                                                                  $2,133,542                $1,066,771
00531600   Coastal Carolina Community College                                                    $3,371,351                $1,685,676
00345100   Coastal Carolina University                                                         $10,054,347                 $5,027,174
00551100   Coastal Pines Technical College                                                       $1,758,137                  $879,069
04092300   Coastline Beauty College                                                                $236,995                  $118,498
02063500   Coastline Community College                                                             $634,209                  $317,105
03577300   Coba Academy                                                                            $130,645                   $65,323
00107200   Cochise College                                                                       $3,163,235                $1,581,618
00644300   Cochran School Of Nursing Saint John'S Riverside Hosp                                    $86,672                   $43,336
03100400   Coconino County Community College                                                     $1,104,730                  $552,365
00185400   Coe College                                                                           $1,525,647                  $762,824
00191000   Coffeyville Community College                                                         $1,219,871                  $609,936
00117700   Cogswell Polytechnical College                                                          $701,472                  $350,736
00342700   Coker University                                                                      $1,147,692                  $573,846
00203900   Colby College                                                                         $1,244,996                  $622,498
00191100   Colby Community College                                                                 $469,448                  $234,724
00257200   Colby-Sawyer College                                                                    $779,605                  $389,803
03157600   Colegio De Cinematografía, Artes Y Televisión                                         $1,018,034                  $509,017
03452300   Colegio Educativo Tecnológico Industrial                                                $276,174                  $138,087
02552300   Colegio Mayor De Tecnologia                                                             $355,224                  $177,612
03800300   Colegio Técnico De Electricidad Galloza                                                  $42,670                   $21,335
01056700   Colegio Universitario De San Juan                                                     $2,002,902                $1,001,451
00270000   Colgate Rochester Crozer Divinity School                                                 $13,094                    $6,547
00270100   Colgate University                                                                    $1,636,002                  $818,001
02078800   Collectiv Hair Dressing Academy                                                          $95,923                   $47,962
02220000   Colleen O'Hara'S Beauty Academy                                                          $82,427                   $41,214
00677100   College For Creative Studies                                                          $1,136,489                  $568,245
00672000   College Of Alameda                                                                    $1,049,170                  $524,585
03422400   College Of Biblical Studies-Houston                                                     $203,755                  $101,878
03071600   College Of Business & Technology                                                      $1,227,280                  $613,640
00147100   College Of Central Florida                                                            $5,063,707                $2,531,854
00342800   College Of Charleston                                                                 $7,642,022                $3,821,011
00155800   College Of Coastal Georgia                                                            $2,811,985                $1,405,993
02106100   College Of Cosmetology                                                                  $122,071                   $61,036




                                                                           Page 17 of 85                        EXHIBIT 2 - 17
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 26 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                Minimum Allocation to
                                                                                                   be Awarded for
                                                                                                Emergency Financial Aid
  OPEID                                             School                   Total Allocation     Grants to Students
00665600   College Of Du Page                                                      $9,100,886                $4,550,443
01113300   College Of Eastern Idaho                                                  $985,694                  $492,847
02079700   College Of Hair Design                                                    $249,536                  $124,768
02337900   College Of Hair Design Careers                                            $112,927                   $56,464
03128100   College Of Health Care Professions (The)                                $6,835,962                $3,417,981
03426300   College Of Health Care Professions (The)                                $1,823,842                  $911,921
00161700   College Of Idaho (The)                                                    $809,015                  $404,508
04184900   College Of International Esthetics                                        $129,153                   $64,577
00769400   College Of Lake County                                                  $4,973,042                $2,486,521
00117800   College Of Marin                                                        $1,347,945                  $673,973
04168600   College Of Massage Therapy                                                 $27,849                   $13,925
03125100   College Of Menominee Nation                                               $174,970                   $87,485
01034300   College Of Micronesia-Fsm                                               $3,640,313                $1,820,157
00270300   College Of Mount Saint Vincent                                          $2,592,348                $1,296,174
00264200   College Of New Jersey (The)                                             $5,028,131                $2,514,066
00214000   College Of Our Lady Of The Elms                                         $1,298,135                  $649,068
00234100   College Of Saint Benedict                                               $1,572,552                  $786,276
00260000   College Of Saint Elizabeth                                                $935,846                  $467,923
00254000   College Of Saint Mary                                                   $1,055,309                  $527,655
00270500   College Of Saint Rose                                                   $3,475,163                $1,737,582
00234300   College Of Saint Scholastica                                            $2,274,924                $1,137,462
00118100   College Of San Mateo                                                    $2,042,860                $1,021,430
00161900   College Of Southern Idaho                                               $2,076,917                $1,038,459
00206400   College Of Southern Maryland                                            $2,579,022                $1,289,511
01036200   College Of Southern Nevada                                            $14,078,408                 $7,039,204
00269800   College Of Staten Island/Cuny                                         $12,595,956                 $6,297,978
00291700   College Of The Albemarle                                                  $909,714                  $454,857
01138500   College Of The Atlantic                                                   $303,385                  $151,693
00890300   College Of The Canyons                                                  $6,326,734                $3,163,367
00118200   College Of The Desert                                                   $7,061,346                $3,530,673
00148500   College Of The Florida Keys (The)                                         $481,856                  $240,928
00214100   College Of The Holy Cross                                               $1,919,146                  $959,573
00709600   College Of The Mainland                                                 $1,767,883                  $883,942
03022400   College Of The Marshall Islands                                         $1,956,673                  $978,337
04224900   College Of The Muscogee Nation                                            $239,337                  $119,669
00997600   College Of The Ouachitas                                                  $669,324                  $334,662
00250000   College Of The Ozarks                                                   $2,518,807                $1,259,404
00118500   College Of The Redwoods                                                 $2,504,489                $1,252,245
00118600   College Of The Sequoias                                                 $8,630,859                $4,315,430
00118700   College Of The Siskiyous                                                  $785,260                  $392,630
00520800   College Of Westchester (The)                                            $1,320,712                  $660,356
04211800   College Of Western Idaho                                                $4,030,648                $2,015,324
00370500   College Of William & Mary                                               $3,948,268                $1,974,134
02205000   College Of Wilmington                                                     $170,909                   $85,455
00303700   College Of Wooster (The)                                                $1,417,795                  $708,898
03120300   Collegeamerica - Flagstaff                                              $1,792,797                  $896,399
02594300   Collegeamerica Denver                                                     $944,384                  $472,192
02361400   Collin County Community College                                       $10,790,912                 $5,395,456
02196300   Collins Career Technical Center                                         $1,024,753                  $512,377
04185000   Colorado Academy Of Veterinary Technology                                 $203,310                  $101,655
00940100   Colorado Christian University                                           $2,267,714                $1,133,857
00134700   Colorado College                                                        $1,157,391                  $578,696
00135800   Colorado Mesa University                                                $7,068,379                $3,534,190
00450600   Colorado Mountain College                                               $1,694,667                  $847,334
00135900   Colorado Northwestern Community College                                   $397,997                  $198,999
03584400   Colorado School Of Healing Arts                                            $72,624                   $36,312
00134800   Colorado School Of Mines                                                $3,445,115                $1,722,558
01157200   Colorado School Of Trades                                                 $186,092                   $93,046
03686300   Colorado School Of Traditional Chinese Medicine                            $32,880                   $16,440
00135000   Colorado State University                                             $17,693,711                 $8,846,856
00136500   Colorado State University-Pueblo                                        $3,959,862                $1,979,931




                                                             Page 18 of 85                        EXHIBIT 2 - 18
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 27 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                              School                             Total Allocation     Grants to Students
01014800   Colorado Technical University                                                      $1,581,179                  $790,590
00678900   Columbia - Greene Community College - Suny Office Of Cmnty Colleges                  $840,707                  $420,354
00377400   Columbia Basin College                                                             $3,840,410                $1,920,205
00890200   Columbia Central University                                                        $2,321,653                $1,160,827
00245600   Columbia College                                                                   $4,385,319                $2,192,660
00343000   Columbia College                                                                   $1,002,296                  $501,148
00770700   Columbia College                                                                     $994,576                  $497,288
04127300   Columbia College                                                                     $609,412                  $304,706
00166500   Columbia College Chicago                                                           $6,341,542                $3,170,771
02110200   Columbia College Hollywood                                                         $1,405,837                  $702,919
04159400   Columbia College Of Nursing                                                          $121,544                   $60,772
04151900   Columbia Gorge Community College                                                     $375,638                  $187,819
00342900   Columbia International University                                                    $676,941                  $338,471
00348300   Columbia State Community College                                                   $3,285,220                $1,642,610
00156000   Columbia Theological Seminary                                                         $68,698                   $34,349
00270700   Columbia University In The City Of New York                                      $12,830,199                 $6,415,100
02272700   Columbiana County Vocational School District                                         $242,978                  $121,489
00303900   Columbus College Of Art & Design                                                   $1,168,931                  $584,466
00686700   Columbus State Community College                                                 $12,562,800                 $6,281,400
00156100   Columbus State University                                                          $6,352,178                $3,176,089
00562400   Columbus Technical College                                                         $3,131,902                $1,565,951
00355600   Commonwealth Institute Of Funeral Service                                             $64,090                   $32,045
02241900   Commonwealth Of Puerto Rico Department Of Education                                $3,315,937                $1,657,969
02536600   Commonwealth Technical Institute                                                     $268,150                  $134,075
03367400   Community Care College                                                             $2,135,245                $1,067,623
03874400   Community Christian College                                                          $113,974                   $56,987
00323100   Community College Of Allegheny County                                              $7,987,479                $3,993,740
02276900   Community College Of Aurora                                                        $3,035,626                $1,517,813
00206300   Community College Of Baltimore County                                              $9,349,870                $4,674,935
00680700   Community College Of Beaver County                                                 $1,381,963                  $690,982
00954200   Community College Of Denver                                                        $4,443,177                $2,221,589
00324900   Community College Of Philadelphia                                                $16,102,431                 $8,051,216
00340800   Community College Of Rhode Island                                                $10,000,569                 $5,000,285
01116700   Community College Of Vermont                                                       $1,480,650                  $740,325
03695300   Community Enhancement Services                                                       $267,036                  $133,518
04040300   Compass Career College                                                               $294,870                  $147,435
04163300   Compass College Of Cinematic Arts                                                    $186,951                   $93,476
04281700   Compton College                                                                    $2,538,405                $1,269,203
03108600   Compu-Med Vocational Careers                                                         $442,546                  $221,273
00246700   Conception Seminary College                                                           $52,627                   $26,314
00381000   Concord University                                                                 $2,057,014                $1,028,507
02157100   Concorde Career College                                                            $2,155,995                $1,077,998
00887100   Concorde Career College                                                            $1,667,137                  $833,569
02361600   Concorde Career College                                                            $1,519,727                  $759,864
03542300   Concorde Career College                                                            $1,209,817                  $604,909
00853700   Concorde Career College                                                              $982,367                  $491,184
00793000   Concorde Career College                                                              $887,365                  $443,683
00760700   Concorde Career College                                                              $861,408                  $430,704
00807100   Concorde Career College                                                              $857,787                  $428,894
00888700   Concorde Career College                                                              $623,986                  $311,993
02089600   Concorde Career Institute                                                          $1,340,456                  $670,228
02275100   Concorde Career Institute                                                            $621,612                  $310,806
02172700   Concorde Career Institute                                                            $561,628                  $280,814
00270900   Concordia College                                                                    $813,395                  $406,698
00234600   Concordia College - Moorhead                                                       $1,590,356                  $795,178
00245700   Concordia Seminary                                                                    $61,962                   $30,981
02087600   Concordia Theological Seminary                                                        $65,681                   $32,841
00384200   Concordia University                                                               $3,667,367                $1,833,684
00166600   Concordia University                                                               $1,875,573                  $937,787
02070500   Concordia University                                                               $1,723,598                  $861,799
00319100   Concordia University                                                               $1,572,272                  $786,136




                                                                        Page 19 of 85                        EXHIBIT 2 - 19
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 28 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                              School                            Total Allocation      Grants to Students
00254100   Concordia University                                                              $1,017,489                   $508,745
00234700   Concordia University - Saint Paul                                                 $1,588,736                   $794,368
00355700   Concordia University Texas                                                        $1,512,530                   $756,265
00137900   Connecticut College                                                               $1,202,711                   $601,356
00315300   Connors State College                                                             $1,785,542                   $892,771
01081900   Conservatorio De Música De Puerto Rico                                              $548,486                   $274,243
03034400   Conservatory Of Recording Arts & Sciences                                           $926,993                   $463,497
04244100   Construction Training Center                                                         $75,525                    $37,763
01318900   Continental Academie Of Hair Design                                                  $42,043                    $21,022
00752200   Continental School Of Beauty Culture                                              $1,106,191                   $553,096
00818900   Continental School Of Beauty Culture                                                $195,501                    $97,751
00119000   Contra Costa College                                                              $2,477,887                 $1,238,944
04274900   Contra Costa Medical Career College                                                 $206,180                   $103,090
00343100   Converse College                                                                  $1,326,683                   $663,342
02274300   Conway School Of Landscape Design                                                      $6,692                    $3,346
00271000   Cooper Union For The Advancement Of Science & Art (The)                             $766,505                   $383,253
00240200   Copiah-Lincoln Community College                                                  $3,359,493                 $1,679,747
03542400   Copper Mountain College                                                           $1,372,962                   $686,481
00206800   Coppin State University                                                           $2,727,906                 $1,363,953
00133900   Corban University                                                                   $887,403                   $443,702
04131300   Corinth Academy Of Cosmetology                                                      $286,443                   $143,222
00185600   Cornell College                                                                     $845,562                   $422,781
00271100   Cornell University                                                              $12,800,980                  $6,400,490
00226600   Cornerstone University                                                            $1,514,292                   $757,146
00286300   Corning Community College - Suny Office Of Community Colleges                     $1,937,448                   $968,724
01231500   Cornish College Of The Arts                                                         $632,813                   $316,407
03008600   Cortiva Institute                                                                   $908,597                   $454,299
03296300   Cortiva Institute                                                                   $809,235                   $404,618
02279600   Cortiva Institute                                                                   $709,623                   $354,812
02316600   Cortiva Institute                                                                   $325,544                   $162,772
03766300   Cortiva Institute                                                                   $223,392                   $111,696
04224100   Cosmetology Academy Of Texarkana                                                    $180,042                    $90,021
02150600   Cosmetology And Spa Academy                                                         $582,054                   $291,027
00960000   Cosmetology Careers Unlimited College Of Hair, Skin, And Nails                       $67,512                    $33,756
03832400   Cosmetology School Of Arts And Sciences                                              $97,960                    $48,980
02548500   Cosmetology Training Center                                                         $128,629                    $64,315
04163400   Cosmo Beauty Academy                                                                $105,841                    $52,921
02220900   Cossatot Community College Of The University Of Arkansas                            $775,262                   $387,631
00753600   Cosumnes River College                                                            $5,574,947                 $2,787,474
00245800   Cottey College                                                                      $334,857                   $167,429
00772900   County College Of Morris                                                          $3,734,038                 $1,867,019
00348400   Covenant College                                                                    $822,751                   $411,376
00661200   Covenant School Of Nursing And Allied Health                                        $403,823                   $201,912
00470700   Covenant Theological Seminary                                                        $88,666                    $44,333
00190200   Cowley County Community College & Area Vocational Technical School                $1,206,714                   $603,357
02068200   Cox College                                                                         $492,010                   $246,005
00754900   Coyne College                                                                     $1,641,135                   $820,568
04135000   Cozmo Beauty School                                                                 $110,109                    $55,055
00927200   Crafton Hills College                                                             $1,933,930                   $966,965
00224800   Cranbrook Academy Of Art                                                             $41,027                    $20,514
02603100   Crave Beauty Academy                                                                $227,937                   $113,969
00679900   Craven Community College                                                          $1,509,343                   $754,672
01005500   Crawford County Career & Technical Center                                            $49,853                    $24,927
03164300   Creative Center (The)                                                                $61,073                    $30,537
02285500   Creative Circus (The)                                                               $113,193                    $56,597
04055300   Creative Hair School Of Cosmetology                                                  $71,456                    $35,728
03319300   Creative Images Institute Of Cosmetology                                            $692,021                   $346,011
04225300   Creative Touch Cosmetology School                                                    $46,816                    $23,408
00254200   Creighton University                                                              $3,193,341                 $1,596,671
03010400   Crescent City School Of Gaming & Bartending                                         $557,634                   $278,817
04187700   Crevier'S School Of Cosmetology                                                     $188,300                    $94,150




                                                                       Page 20 of 85                         EXHIBIT 2 - 20
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 29 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                  Minimum Allocation to
                                                                                                     be Awarded for
                                                                                                  Emergency Financial Aid
  OPEID                                              School                    Total Allocation     Grants to Students
04121800   Criswell College                                                            $152,588                   $76,294
00245900   Crowder College                                                           $2,638,696                $1,319,348
00109500   Crowley'S Ridge College                                                     $265,023                  $132,512
00238300   Crown College                                                               $491,090                  $245,545
02494800   Cr'U Institute Of Cosmetology And Barbering                                 $110,487                   $55,244
00119200   Cuesta College                                                            $3,527,579                $1,763,790
03723300   Culinary Institute Lenotre                                                  $682,153                  $341,077
00730400   Culinary Institute Of America                                             $2,997,253                $1,498,627
04276400   Culinary School Of Fort Worth (The)                                          $47,260                   $23,630
04234300   Culinary Tech Center                                                        $188,968                   $94,484
03876300   Culpeper Cosmetology Training Center                                         $83,682                   $41,841
00246000   Culver-Stockton College                                                   $1,067,399                  $533,700
00348500   Cumberland University                                                     $1,920,642                  $960,321
00727300   Cuny Bernard M. Baruch College                                          $16,563,226                 $8,281,613
00269100   Cuny Borough Of Manhattan Community College                             $26,420,828                $13,210,414
00269200   Cuny Bronx Community College                                              $9,658,626                $4,829,313
00268700   Cuny Brooklyn College                                                   $17,627,330                 $8,813,665
00476500   Cuny Graduate School & University Center                                    $776,134                  $388,067
00268900   Cuny Hunter College                                                     $19,006,958                 $9,503,479
00269300   Cuny John Jay College Of Criminal Justice                               $15,320,009                 $7,660,005
01005100   Cuny Laguardia Community College                                        $12,917,232                 $6,458,616
00702200   Cuny Lehman College                                                     $13,293,096                 $6,646,548
01009700   Cuny Medgar Evers College                                                 $7,109,437                $3,554,719
00269000   Cuny Queens College                                                     $16,736,798                 $8,368,399
03191300   Cuny School Of Law '(The)'                                                  $141,995                   $70,998
00475900   Cuny York College                                                         $7,205,414                $3,602,707
00861100   Cuny, Hostos Community College                                            $7,267,430                $3,633,715
00214300   Curry College                                                             $1,934,414                  $967,207
00325100   Curtis Institute Of Music                                                    $86,460                   $43,230
04192000   Curve Metric School Of Hair Design                                           $46,054                   $23,027
04260400   Cutting Edge Academy                                                         $85,930                   $42,965
00304000   Cuyahoga Community College                                              $10,027,370                 $5,013,685
02336700   Cuyahoga Valley Career Center                                               $164,195                   $82,098
02111300   Cuyamaca College                                                          $2,918,721                $1,459,361
04187800   Cybertex Institute Of Technology                                            $465,548                  $232,774
00119300   Cypress College                                                           $7,147,934                $3,573,967
04164600   D. A. Dorsey Technical College                                               $51,116                   $25,558
00499600   Dabney S Lancaster Community College                                        $444,563                  $222,282
00280800   Daemen College                                                            $1,872,946                  $936,473
00299500   Dakota College At Bottineau                                                 $234,429                  $117,215
01040200   Dakota County Technical College                                           $1,467,178                  $733,589
00346300   Dakota State University                                                     $771,997                  $385,999
00346100   Dakota Wesleyan University                                                  $641,844                  $320,922
00356000   Dallas Baptist University                                                 $2,198,677                $1,099,339
03682400   Dallas Barber & Stylist College                                             $217,481                  $108,741
00694100   Dallas Christian College                                                    $164,340                   $82,170
01076100   Dallas Institute Of Funeral Service                                         $220,704                  $110,352
03416500   Dallas Nursing Institute                                                    $366,585                  $183,293
00356200   Dallas Theological Seminary                                                 $306,745                  $153,373
04242300   Dalton Institute Of Esthetics And Cosmetology                                $82,217                   $41,109
00395600   Dalton State College                                                      $4,768,309                $2,384,155
00166900   Danville Area Community College                                             $942,073                  $471,037
00375800   Danville Community College                                                $1,604,222                  $802,111
04146400   Daoist Traditions College Of Chinese Medical Arts                            $27,061                   $13,531
00257300   Dartmouth College                                                         $3,429,350                $1,714,675
00224900   Davenport University                                                      $2,925,271                $1,462,636
01082700   David Pressley Professional School Of Cosmetology                           $382,850                  $191,425
00291800   Davidson College                                                          $1,220,411                  $610,206
00291900   Davidson County Community College                                         $2,636,381                $1,318,191
00381100   Davis & Elkins College                                                      $980,322                  $490,161
02169100   Davis College                                                               $135,671                   $67,836




                                                               Page 21 of 85                        EXHIBIT 2 - 21
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 30 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                       Minimum Allocation to
                                                                                                          be Awarded for
                                                                                                       Emergency Financial Aid
  OPEID                                                School                       Total Allocation     Grants to Students
00485500   Davis College                                                                     $99,923                   $49,962
02156600   Davis Technical College                                                          $713,275                  $356,638
03025800   Dawn Career Institute                                                            $539,645                  $269,823
00252900   Dawson Community College                                                         $142,151                   $71,076
03116200   Dayton Barber College                                                            $100,249                   $50,125
04117300   Dayton School Of Medical Massage                                                 $875,986                  $437,993
03939600   Daytona College                                                                  $301,333                  $150,667
00147500   Daytona State College                                                          $7,681,731                $3,840,866
03072600   Dci Career Institute                                                              $84,945                   $42,473
00448000   De Anza Community College                                                      $7,235,258                $3,617,629
00214400   Dean College                                                                   $1,087,115                  $543,558
04229900   Debutantes School Of Cosmetology And Nail Technology                             $116,746                   $58,373
00304100   Defiance College                                                                 $662,680                  $331,340
04248200   Dehart Technical School                                                           $42,994                   $21,497
00356300   Del Mar College                                                                $3,854,029                $1,927,015
04139800   Delaware College Of Art And Design                                               $168,154                   $84,077
00711000   Delaware County Community College                                              $5,360,154                $2,680,077
03128400   Delaware County Technical School                                                 $150,255                   $75,128
03702300   Delaware Learning Institute Of Cosmetology                                        $68,172                   $34,086
00142800   Delaware State University                                                      $5,565,920                $2,782,960
01172700   Delaware Technical Community College                                           $9,008,399                $4,504,200
00325200   Delaware Valley University                                                     $1,867,829                  $933,915
00462500   Delgado Community College                                                    $11,310,381                 $5,655,191
03025600   Dell'Arte International School Of Physical Theatre                                $14,549                    $7,275
00744700   Del-Mar-Va Beauty Academy                                                        $108,845                   $54,423
02249900   Delta Beauty College                                                              $57,587                   $28,794
00225100   Delta College                                                                  $5,146,606                $2,573,303
03332600   Delta College                                                                  $1,012,095                  $506,048
02538300   Delta College Of Arts & Technology                                             $1,192,751                  $596,376
04270100   Delta Designs Cosmetology School                                                  $88,170                   $44,085
00240300   Delta State University                                                         $2,524,437                $1,262,219
02619200   Denham Springs Beauty College                                                     $97,153                   $48,577
00304200   Denison University                                                             $1,766,023                  $883,012
04100300   Denmark College                                                                  $219,869                  $109,935
00536300   Denmark Technical College                                                        $412,522                  $206,261
04148300   Denver College Of Nursing                                                        $753,229                  $376,615
00135200   Denver Seminary                                                                  $137,773                   $68,887
00167100   Depaul University                                                            $14,373,219                 $7,186,610
00179200   Depauw University                                                              $1,574,528                  $787,264
04238700   Dermal Science International Aesthetics & Nail Academy                            $68,341                   $34,171
00712000   Des Moines Area Community College                                              $7,345,999                $3,673,000
00185500   Des Moines University - Osteopathic Medical Center                               $422,290                  $211,145
00398600   Desales University                                                             $1,846,942                  $923,471
02298000   Design Institute Of San Diego                                                    $149,639                   $74,820
04220000   Designer Barber & Stylist School                                                 $137,801                   $68,901
03646300   Design'S School Of Cosmetology                                                   $125,204                   $62,602
03005700   Detroit Business Institute - Downriver                                           $111,552                   $55,776
01072700   Devry University                                                               $4,713,768                $2,356,884
03112100   Dewey University                                                               $3,138,599                $1,569,300
00119100   Diablo Valley College                                                          $6,679,277                $3,339,639
04195200   Diamond Beauty College                                                           $155,896                   $77,948
04169100   Diamonds Cosmetology College                                                     $149,983                   $74,992
00325300   Dickinson College                                                              $1,436,068                  $718,034
00298900   Dickinson State University                                                       $640,093                  $320,047
03030900   Diesel Driving Academy                                                           $194,253                   $97,127
02260200   Diesel Driving Academy                                                           $158,043                   $79,022
03724300   Digipen Institute Of Technology                                                  $961,951                  $480,976
04206200   Digital Film Academy                                                             $221,487                  $110,744
04260500   Digital Media Institute At Intertech                                              $19,224                    $9,612
04116900   Digrigoli School Of Cosmetology                                                  $111,760                   $55,880
00200400   Dillard University                                                             $2,442,809                $1,221,405




                                                                    Page 22 of 85                        EXHIBIT 2 - 22
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 31 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                   Minimum Allocation to
                                                                                                      be Awarded for
                                                                                                   Emergency Financial Aid
  OPEID                                               School                   Total Allocation      Grants to Students
00551900   Diman Regional Vocational Technical Institute                                $81,241                    $40,621
00824600   Dine College                                                              $1,346,931                   $673,466
02154000   Divers Academy Of The Eastern Seaboard                                       $97,783                    $48,892
01148100   Divers Institute Of Technology                                              $548,712                   $274,356
02553600   Diversified Vocational College                                              $908,774                   $454,387
04226300   Divine Crown Barber & Beauty Academy                                         $44,060                    $22,030
03872400   Divine Mercy University                                                      $12,649                     $6,325
00185800   Divine Word College                                                          $52,060                    $26,030
00367100   Dixie State University                                                    $6,176,699                 $3,088,350
04121700   Dixie Technical College                                                     $202,805                   $101,403
01163100   D'Jay'S Institute Of Cosmetology And Esthiology                              $96,315                    $48,158
03070500   D'Mart Institute                                                          $1,086,083                   $543,042
00254400   Doane University                                                          $1,538,922                   $769,461
00191300   Dodge City Community College                                                $949,264                   $474,632
04249800   Dolce Llc The Academy                                                        $84,286                    $42,143
00271300   Dominican College Of Blauvelt                                             $1,684,221                   $842,111
01280300   Dominican House Of Studies                                                   $30,552                    $15,276
00129600   Dominican School Of Philosophy And Theology                                  $13,676                     $6,838
00175000   Dominican University                                                      $3,025,781                 $1,512,891
00119600   Dominican University Of California                                        $1,244,783                   $622,392
02164300   Don Roberts School Of Hair Design                                            $60,627                    $30,314
03109500   Dongguk University Los Angeles                                               $60,458                    $30,229
00191400   Donnelly College                                                            $294,832                   $147,416
00185900   Dordt University                                                          $1,082,435                   $541,218
00469200   Dorsey School Of Business                                                 $4,088,414                 $2,044,207
02068300   Douglas Education Center                                                    $391,261                   $195,631
02588200   Douglas J Aveda Institute                                                 $1,324,125                   $662,063
04141000   Douglas J Aveda Institute-Chicago                                           $138,888                    $69,444
00563800   Downey Adult School                                                       $1,232,716                   $616,358
03888300   Dragon Rises College Of Oriental Medicine                                    $18,040                     $9,020
00186000   Drake University                                                          $2,224,225                 $1,112,113
00260300   Drew University                                                           $1,727,427                   $863,714
00325600   Drexel University                                                       $13,179,268                  $6,589,634
00246100   Drury University                                                          $2,470,201                 $1,235,101
04275200   Dsdt                                                                           $7,856                    $3,928
00292000   Duke University                                                           $6,714,022                 $3,357,011
00464100   Dunwoody College Of Technology                                            $1,304,369                   $652,185
00325800   Duquesne University Of The Holy Spirit                                    $5,373,970                 $2,686,985
00544800   Durham Technical Community College                                        $2,803,141                 $1,401,571
02172800   Dutchess Boces School Of Practical Nursing                                  $229,402                   $114,701
00286400   Dutchess Community College                                                $3,592,574                 $1,796,287
04154800   Duvall'S School Of Cosmetology                                              $195,388                    $97,694
00683500   Dyersburg State Community College                                         $1,495,222                   $747,611
00271200   D'Youville College                                                        $1,773,370                   $886,685
00927700   E C Goodwin Technical High School                                            $72,504                    $36,252
04117100   E.D.P. School                                                               $259,277                   $129,639
04247400   Ea La Mar'S Cosmetology & Barber College                                     $30,499                    $15,250
02178500   Eagle Gate College                                                          $395,657                   $197,829
04119200   Eagle Rock College                                                           $60,954                    $30,477
00179300   Earlham College                                                             $958,680                   $479,340
01226000   East Arkansas Community College                                             $840,222                   $420,111
00292300   East Carolina University                                                $19,358,758                  $9,679,379
00886200   East Central College                                                      $1,651,321                   $825,661
00240400   East Central Community College                                            $2,606,310                 $1,303,155
00315400   East Central University                                                   $3,066,346                 $1,533,173
01099700   East Georgia State College                                                $2,879,553                 $1,439,777
02226000   East Los Angeles College                                                $10,797,043                  $5,398,522
00240500   East Mississippi Community College                                        $3,398,901                 $1,699,451
03116600   East San Gabriel Valley Rop And Technical Center                            $255,012                   $127,506
00332000   East Stroudsburg University Of Pennsylvania                               $6,469,323                 $3,234,662
00348700   East Tennessee State University                                         $11,096,758                  $5,548,379




                                                               Page 23 of 85                         EXHIBIT 2 - 23
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 32 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                               School                               Total Allocation     Grants to Students
00356400   East Texas Baptist University                                                         $1,556,715                  $778,358
03572300   East Valley Institute Of Technology                                                     $236,123                  $118,062
03429700   East West College Of Natural Medicine                                                    $63,723                   $31,862
03074500   East West College Of The Healing Arts                                                   $191,055                   $95,528
00107300   Eastern Arizona College                                                               $2,222,272                $1,111,136
02492600   Eastern Center For Arts And Technology-Practical Nursing                                $157,939                   $78,970
02272400   Eastern College Of Health Vocations                                                   $1,332,068                  $666,034
00142500   Eastern Connecticut State University                                                  $4,433,725                $2,216,863
00147000   Eastern Florida State College                                                         $8,816,361                $4,408,181
00727500   Eastern Gateway Community College                                                       $928,466                  $464,233
00167400   Eastern Illinois University                                                           $4,506,779                $2,253,390
03122600   Eastern International College                                                         $1,016,203                  $508,102
00407500   Eastern Iowa Community College District                                               $2,709,712                $1,354,856
00196300   Eastern Kentucky University                                                         $10,542,767                 $5,271,384
00527700   Eastern Maine Community College                                                       $1,426,773                  $713,387
00370800   Eastern Mennonite University                                                            $893,425                  $446,713
00225900   Eastern Michigan University                                                         $13,733,990                 $6,866,995
00214500   Eastern Nazarene College                                                                $761,413                  $380,707
00265100   Eastern New Mexico University                                                         $2,914,187                $1,457,094
02250900   Eastern Oklahoma County Technology Center School District #23                           $114,478                   $57,239
00315500   Eastern Oklahoma State College                                                          $937,568                  $468,784
00319300   Eastern Oregon University                                                             $1,158,327                  $579,164
03811300   Eastern School Of Acupuncture And Traditional Medicine                                   $19,495                    $9,748
00374800   Eastern Shore Community College                                                         $338,336                  $169,168
02179400   Eastern Suffolk Boces                                                                   $273,593                  $136,797
00325900   Eastern University                                                                    $2,228,030                $1,114,015
03654300   Eastern Virginia Career College                                                         $284,478                  $142,239
01033800   Eastern Virginia Medical School                                                         $329,653                  $164,827
00377500   Eastern Washington University                                                         $9,986,299                $4,993,150
04119000   Eastern West Virginia Community & Technical College                                     $211,888                  $105,944
00392900   Eastern Wyoming College                                                                 $420,524                  $210,262
00851000   Eastfield College                                                                     $3,649,693                $1,824,847
02522700   Eastland-Fairfield Career And Technical Schools                                         $133,125                   $66,563
04219300   East-West Healing Arts Institute                                                         $13,994                    $6,997
02168600   East-West University                                                                    $638,436                  $319,218
02053700   Eastwick College                                                                        $895,753                  $447,877
01246200   Eastwick College - Hackensack Campus.                                                   $844,520                  $422,260
02092300   Eastwick College - Nutley Campus                                                      $1,022,459                  $511,230
03855300   Ecclesia College                                                                        $148,173                   $74,087
00148700   Eckerd College                                                                        $1,561,944                  $780,972
03916300   Eclips School Of Cosmetology And Barbering                                               $87,102                   $43,551
01019800   Ecpi University                                                                     $16,762,368                 $8,381,184
04002400   Ecumenical Theological Seminary                                                          $14,258                    $7,129
00246200   Eden Theological Seminary                                                                $31,134                   $15,567
00885500   Edgecombe Community College                                                           $1,239,795                  $619,898
00384800   Edgewood College                                                                      $1,402,919                  $701,460
03021900   Edic College                                                                          $4,538,123                $2,269,062
00332100   Edinboro University Of Pennsylvania                                                   $4,181,685                $2,090,843
01275000   Edison State Community College                                                        $1,229,604                  $614,802
00500100   Edmonds Community College                                                             $2,887,689                $1,443,845
02165100   Edp University Of Puerto Rico                                                         $3,158,114                $1,579,057
02570400   Educational Technical College (Edutec)                                                  $682,212                  $341,106
00825900   Educators Of Beauty College Of Cosmetology                                              $210,787                  $105,394
00947500   Educators Of Beauty College Of Cosmetology                                               $94,989                   $47,495
04246300   Edumed Partners                                                                         $143,284                   $71,642
03709300   Edward Via Virginia College Of Osteopathic Medicine                                     $589,803                  $294,902
00147800   Edward Waters College                                                                 $1,361,209                  $680,605
03015300   Ehove Career Center                                                                     $228,724                  $114,362
03859300   Eine Electrology/Esthetics Institute Of Ne                                               $23,996                   $11,998
00119700   El Camino College                                                                   $11,659,979                 $5,829,990
00445300   El Centro College                                                                     $2,550,619                $1,275,310




                                                                           Page 24 of 85                        EXHIBIT 2 - 24
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 33 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                        Minimum Allocation to
                                                                                                           be Awarded for
                                                                                                        Emergency Financial Aid
  OPEID                                               School                         Total Allocation     Grants to Students
01038700   El Paso Community College                                                     $16,590,145                 $8,295,073
02166100   Elaine P. Nunez Community College                                               $1,561,099                  $780,550
04204500   Elaine Sterling Institute(The)                                                    $414,178                  $207,089
02564700   Elaine Steven Beauty College                                                      $269,098                  $134,549
04223800   Electrical And Hvac/R Training Center                                             $259,836                  $129,918
04121100   Elevate Salon Institute                                                           $166,435                   $83,218
04195300   Elevate Salon Institute                                                            $97,669                   $48,835
02314000   Elevate Salon Institute                                                            $88,720                   $44,360
00167500   Elgin Community College                                                         $4,600,718                $2,300,359
04251400   Elim Bible Institute And College                                                  $151,944                   $75,972
04277400   Elite Academy Of Hair Design                                                       $51,496                   $25,748
04124100   Elite College Of Cosmetology                                                       $96,164                   $48,082
04175400   Elite Cosmetology School                                                          $200,776                  $100,388
04260200   Elite Cosmetology, Barber & Spa Academy                                           $193,873                   $96,937
04185900   Elite School Of Cosmetology                                                       $104,805                   $52,403
04206700   Elite Welding Academy                                                             $115,917                   $57,959
00292600   Elizabeth City State University                                                 $2,130,978                $1,065,489
02523900   Elizabeth Grady School Of Esthetics And Massage Therapy                           $291,436                  $145,718
00326200   Elizabethtown College                                                           $1,350,544                  $675,272
00199100   Elizabethtown Community And Technical College                                   $2,426,734                $1,213,367
00644800   Ellis Medicine, The Belanger School Of Nursing                                     $78,739                   $39,370
00186200   Ellsworth Community College                                                       $715,943                  $357,972
00167600   Elmhurst College                                                                $3,320,646                $1,660,323
00904300   Elmira Business Institute                                                         $367,057                  $183,529
00271800   Elmira College                                                                    $917,861                  $458,931
00292700   Elon University                                                                 $2,989,232                $1,494,616
04262200   Elyon College                                                                      $79,445                   $39,723
00147900   Embry-Riddle Aeronautical University                                            $6,845,716                $3,422,858
04146200   Emerald Coast Technical College                                                   $305,110                  $152,555
00214600   Emerson College                                                                 $2,734,314                $1,367,157
00559600   Emily Griffith Technical College                                                $1,828,725                  $914,363
00214700   Emmanuel College                                                                $1,651,975                  $825,988
00156300   Emmanuel College                                                                  $871,449                  $435,725
03075600   Emma'S Beauty Academy                                                             $814,149                  $407,075
02189300   Emma'S Beauty Academy                                                             $561,434                  $280,717
02328900   Emmaus Bible College                                                              $313,744                  $156,872
00370900   Emory & Henry College                                                           $1,262,240                  $631,120
00156400   Emory University                                                                $7,974,341                $3,987,171
02609000   Emperor'S College Of Traditional Oriental Medicine                                 $82,054                   $41,027
00757300   Empire Beauty School                                                            $2,572,614                $1,286,307
01054200   Empire Beauty School                                                            $2,339,199                $1,169,600
02079400   Empire Beauty School                                                            $2,268,234                $1,134,117
00817800   Empire Beauty School                                                            $2,219,238                $1,109,619
02173200   Empire Beauty School                                                            $2,208,217                $1,104,109
01260600   Empire Beauty School                                                            $2,008,780                $1,004,390
00966400   Empire Beauty School                                                            $1,988,069                  $994,035
00945900   Empire Beauty School                                                            $1,925,983                  $962,992
02334300   Empire Beauty School                                                              $363,192                  $181,596
02314200   Empire Beauty School                                                               $53,477                   $26,739
00864500   Empire Beauty Schools                                                             $211,058                  $105,529
02179600   Empire Beauty Schools                                                             $149,165                   $74,583
00903200   Empire College                                                                    $490,975                  $245,488
03885300   Employment Solutions                                                              $275,569                  $137,785
00192700   Emporia State University                                                        $3,517,620                $1,758,810
00214800   Endicott College                                                                $2,063,007                $1,031,504
03570400   English Center (The)                                                               $91,968                   $45,984
02126500   Enid Beauty College                                                                $70,272                   $35,136
00101500   Enterprise State Community College                                              $1,240,737                  $620,369
03403300   Epic Bible College                                                                 $93,800                   $46,900
00356600   Episcopal Theological Seminary Of The Southwest (The)                              $29,097                   $14,549
00761100   Eq School Of Hair Design                                                          $132,044                   $66,022




                                                                     Page 25 of 85                        EXHIBIT 2 - 25
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 34 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                    Minimum Allocation to
                                                                                                       be Awarded for
                                                                                                    Emergency Financial Aid
  OPEID                                                School                   Total Allocation      Grants to Students
04162700   Eric Fisher Academy                                                          $256,675                   $128,338
01258900   Erie 1 Board Of Cooperative Educational Services                             $577,270                   $288,635
02235600   Erie 2 - Chautauqua - Cattaraugus Boces                                      $165,833                    $82,917
01068400   Erie Community College                                                     $7,995,845                 $3,997,923
02203900   Erie Institute Of Technology                                                 $519,694                   $259,847
03510300   Erikson Institute                                                             $41,187                    $20,594
00343200   Erskine College                                                              $587,364                   $293,682
00559400   Erwin Technical College                                                      $967,210                   $483,605
02569400   Escuela De Artes Plasticas Y Diseño De Puerto Rico                           $686,208                   $343,104
03106900   Escuela De Peritos Electricistas De Isabela                                  $200,249                   $100,125
03751300   Escuela Hotelera De San Juan                                               $1,955,007                   $977,504
02576100   Escuela Técnica De Electricidad                                              $644,003                   $322,002
00710700   Essex County College                                                       $7,752,662                 $3,876,331
04174900   Estelle International                                                        $136,220                    $68,110
02167800   Estes Institute Of Cosmetology Arts & Sciences                                $99,744                    $49,872
04267700   Esthetic Institute (The)                                                      $77,722                    $38,861
03156300   Estrella Mountain Community College                                        $4,856,585                 $2,428,293
02556100   Eti School Of Skilled Trades                                                 $434,609                   $217,305
03079000   Eti Technical College Of Niles                                               $355,710                   $177,855
00167800   Eureka College                                                               $624,909                   $312,455
03881400   European Massage Therapy School (The)                                         $71,306                    $35,653
04261300   European Medical School Of Massage                                            $36,317                    $18,159
00246300   Evangel University                                                         $1,850,723                   $925,362
00326300   Evangelical Theological Seminary                                              $20,659                    $10,330
04134300   Evans Hairstyling College                                                     $71,597                    $35,799
02572700   Evans Hairstyling College                                                     $52,053                    $26,027
02573100   Evans Hairstyling College Of Cedar City                                       $83,133                    $41,567
00377600   Everett Community College                                                  $3,327,536                 $1,663,768
03108500   Everglades University                                                        $776,027                   $388,014
03917300   Evergreen Beauty And Barber College                                          $902,623                   $451,312
01249600   Evergreen Beauty And Barber College                                          $103,456                    $51,728
00815500   Evergreen State College (The)                                              $3,787,631                 $1,893,816
01245200   Evergreen Valley College                                                   $3,949,985                 $1,974,993
00970800   Eve'S College Of Hairstyling                                                 $305,703                   $152,852
04173900   Evolve Beauty Academy                                                         $27,103                    $13,552
03787300   Expertise Cosmetology Institute                                              $183,021                    $91,511
02267100   Exposito School Of Hair Design                                                $84,964                    $42,482
04222200   Fab School (The)                                                             $132,973                    $66,487
04144000   Fairfax University Of America                                                 $78,295                    $39,148
00138500   Fairfield University                                                       $2,137,358                 $1,068,679
00260700   Fairleigh Dickinson University                                             $5,771,203                 $2,885,602
00381200   Fairmont State University                                                  $3,426,559                 $1,713,280
00712100   Faith Baptist Bible College & Theological Seminary                           $297,034                   $148,517
03689400   Faith International University                                               $162,349                    $81,175
03667300   Faith Theological Seminary                                                    $53,194                    $26,597
03676300   Family Of Faith Christian University                                            $6,040                    $3,020
01111200   Fashion Institute Of Design & Merchandising                                $1,931,729                   $965,865
00286600   Fashion Institute Of Technology                                            $7,035,399                 $3,517,700
00100300   Faulkner University                                                        $2,422,978                 $1,211,489
02262500   Faust Institute Of Cosmetology                                                $65,010                    $32,505
00533000   Fayette County Career & Technical Institute                                  $195,264                    $97,632
03076500   Fayette Institute Of Technology                                              $106,163                    $53,082
00292800   Fayetteville State University                                              $5,084,687                 $2,542,344
00764000   Fayetteville Technical Community College                                   $5,913,774                 $2,956,887
00859700   Feather River College                                                        $599,153                   $299,577
00725300   Federico Beauty Institute                                                    $538,895                   $269,448
04235000   Felbry College-School Of Nursing                                             $617,396                   $308,698
00261000   Felician University                                                        $2,243,499                 $1,121,750
00226000   Ferris State University                                                    $9,146,813                 $4,573,407
00371100   Ferrum College                                                             $1,673,615                   $836,808
02096100   Fielding Graduate University                                                 $231,198                   $115,599




                                                                Page 26 of 85                         EXHIBIT 2 - 26
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 35 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                               School                            Total Allocation     Grants to Students
03316400   Fine Mortuary College                                                                 $78,045                   $39,023
00753200   Finger Lakes Community College - Suny Office Of Community Colleges                 $2,655,728                $1,327,864
00232200   Finlandia University                                                                 $447,690                  $223,845
00311400   Firelands Regional Medical Center                                                     $71,365                   $35,683
04182100   First Class Cosmetology School                                                       $144,868                   $72,434
04229700   First Coast Barber Academy                                                            $83,945                   $41,973
02584900   First Institute                                                                      $390,859                  $195,430
00215000   Fisher College                                                                       $496,691                  $248,346
00349000   Fisk University                                                                    $1,085,474                  $542,737
00218400   Fitchburg State University                                                         $3,910,925                $1,955,463
03131300   Five Branches University                                                             $120,172                   $60,086
01256100   Five Towns College                                                                   $860,147                  $430,074
00789300   Flagler College                                                                    $2,708,794                $1,354,397
04158300   Flagler Technical Institute                                                           $33,483                   $16,742
04158900   Flair Beauty College                                                                 $130,763                   $65,382
00677700   Flathead Valley Community College                                                    $925,144                  $462,572
00526400   Flint Hills Technical College                                                        $306,504                  $153,252
01109800   Flint Institute Of Barbering                                                         $104,198                   $52,099
00399000   Florence - Darlington Technical College                                            $3,137,478                $1,568,739
04188300   Florida Academy                                                                      $217,593                  $108,797
03823300   Florida Academy Of Health & Beauty                                                   $137,965                   $68,983
00148000   Florida Agricultural & Mechanical University                                     $13,051,325                 $6,525,663
00148100   Florida Atlantic University                                                      $22,429,874                $11,214,937
03611400   Florida Barber Academy                                                               $390,387                  $195,194
02305800   Florida Career College                                                           $17,303,589                 $8,651,795
03374300   Florida Coastal School Of Law                                                         $96,603                   $48,302
00148200   Florida College                                                                      $445,256                  $222,628
03238300   Florida College Of Integrative Medicine                                               $58,486                   $29,243
03627600   Florida Education Institute                                                          $558,247                  $279,124
00150100   Florida Gateway College                                                            $1,498,341                  $749,171
03255300   Florida Gulf Coast University                                                    $11,143,620                 $5,571,810
04197600   Florida Institute Of Recording, Sound And Technology                                 $287,242                  $143,621
00146900   Florida Institute Of Technology                                                    $3,607,645                $1,803,823
02329900   Florida Institute Of Ultrasound                                                       $73,059                   $36,530
04238400   Florida International Training Institute                                             $197,885                   $98,943
00963500   Florida International University                                                 $38,301,957                $19,150,979
00148600   Florida Memorial University                                                        $2,154,643                $1,077,322
02547600   Florida National University                                                        $5,884,598                $2,942,299
00752600   Florida Panhandle Technical College                                                  $378,062                  $189,031
04263400   Florida Polytechnic University                                                     $1,253,303                  $626,652
04129900   Florida School Of Massage                                                             $96,011                   $48,006
03856500   Florida School Of Traditional Midwifery                                               $35,271                   $17,636
00148800   Florida Southern College                                                           $2,291,992                $1,145,996
00147700   Florida Southwestern State College                                                 $9,178,997                $4,589,499
00148400   Florida State College At Jacksonville                                            $14,500,515                 $7,250,258
00148900   Florida State University                                                         $29,339,828                $14,669,914
04206300   Florida Vocational Institute                                                         $623,164                  $311,582
04250200   Focus Personal Training Institute                                                     $77,434                   $38,717
03871300   Folsom Lake College                                                                $2,957,869                $1,478,935
03129100   Fond Du Lac Tribal & Community College                                               $744,831                  $372,416
00246400   Fontbonne University                                                                 $986,867                  $493,434
00119900   Foothill College                                                                   $2,401,437                $1,200,719
00272200   Fordham University                                                                 $8,147,184                $4,073,592
02531200   Formations Institute Of Cosmetology & Barbering Llc                                   $67,651                   $33,826
00492400   Forrest College                                                                       $65,558                   $32,779
00531700   Forsyth Technical Community College                                                $4,933,805                $2,466,903
00191500   Fort Hays State University                                                         $2,524,075                $1,262,038
00135300   Fort Lewis College                                                                 $3,038,637                $1,519,319
00755800   Fort Myers Technical College                                                         $507,574                  $253,787
02343000   Fort Peck Community College                                                          $151,493                   $75,747
02338400   Fort Pierce Beauty Academy                                                           $443,123                  $221,562




                                                                        Page 27 of 85                        EXHIBIT 2 - 27
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 36 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                         Minimum Allocation to
                                                                                                            be Awarded for
                                                                                                         Emergency Financial Aid
  OPEID                                              School                          Total Allocation      Grants to Students
00191600   Fort Scott Community College                                                    $1,021,526                   $510,763
00156600   Fort Valley State University                                                    $4,166,439                 $2,083,220
02306700   Fort Worth Beauty School                                                          $184,574                    $92,287
02341000   Fortis College                                                                  $4,282,458                 $2,141,229
03480300   Fortis College                                                                  $3,493,748                 $1,746,874
00941200   Fortis College                                                                  $3,398,488                 $1,699,244
02190700   Fortis College                                                                  $3,093,935                 $1,546,968
02342700   Fortis College                                                                  $2,359,780                 $1,179,890
03434300   Fortis College                                                                  $1,192,474                   $596,237
03361400   Fortis College                                                                  $1,046,187                   $523,094
03010800   Fortis Institute                                                                $3,246,774                 $1,623,387
02132300   Fortis Institute                                                                $2,435,661                 $1,217,831
03011600   Fortis Institute                                                                  $791,394                   $395,697
03011500   Fortis Institute                                                                  $542,910                   $271,455
01031900   Fortis Institute - Towson                                                       $8,227,327                 $4,113,664
04250400   Fosbre Academy Of Hair Design                                                     $226,584                   $113,292
02251700   Foster'S Cosmetology College                                                       $57,219                    $28,610
04236800   Fountain Of Youth Academy Of Cosmetology                                           $41,507                    $20,754
04068300   Four County Career Center                                                          $18,106                     $9,053
02056100   Four Rivers Career Center                                                          $57,399                    $28,700
02522800   Fox College                                                                       $979,641                   $489,821
00974400   Fox Valley Technical College                                                    $2,598,816                 $1,299,408
00218500   Framingham State University                                                     $3,897,751                 $1,948,876
00922600   Francis Marion University                                                       $4,141,139                 $2,070,570
02222700   Francis Tuttle Technology Center School District No. 21                         $1,347,306                   $673,653
03106200   Franciscan Missionaries Of Our Lady University                                    $721,431                   $360,716
01179200   Franciscan School Of Theology                                                        $7,856                    $3,928
00303600   Franciscan University Of Steubenville                                           $1,604,718                   $802,359
00356800   Frank Phillips College                                                            $488,436                   $244,218
00326500   Franklin & Marshall College                                                     $1,692,121                   $846,061
00179800   Franklin College Of Indiana                                                     $1,071,874                   $535,937
00791600   Franklin County Career And Technology Center                                       $89,503                    $44,752
04203600   Franklin Hair Academy School Of Cosmetology                                        $28,291                    $14,146
00257500   Franklin Pierce University                                                      $1,400,647                   $700,324
02124500   Franklin Technology Center                                                        $202,194                   $101,097
00304600   Franklin University                                                               $846,988                   $423,494
03946300   Franklin W. Olin College Of Engineering                                           $178,424                    $89,212
04146300   Fred K. Marchman Technical College                                                $320,269                   $160,135
02534800   Fred W. Eberle Technical Center                                                   $121,970                    $60,985
00207100   Frederick Community College                                                     $1,851,890                   $925,945
02230900   Fredrick And Charles Beauty College                                                $82,451                    $41,226
00349200   Freed Hardeman University                                                       $1,353,998                   $676,999
03039900   Fremont College                                                                   $277,847                   $138,924
04141100   French Academy Of Cosmetology                                                      $68,450                    $34,225
00130700   Fresno City College                                                           $11,224,898                  $5,612,449
00125300   Fresno Pacific University                                                       $4,121,557                 $2,060,779
00191800   Friends University                                                              $1,018,077                   $509,039
00793300   Front Range Community College                                                   $7,046,470                 $3,523,235
00207200   Frostburg State University                                                      $3,925,040                 $1,962,520
02362100   Full Sail University                                                            $9,445,834                 $4,722,917
00120000   Fuller Theological Seminary                                                       $293,342                   $146,671
00120100   Fullerton College                                                               $9,700,734                 $4,850,367
00343400   Furman University                                                               $1,656,467                   $828,234
04133900   Futura Career Institute                                                           $374,889                   $187,445
04116400   Future-Tech Institute                                                             $144,916                    $72,458
02261200   G Skin & Beauty Institute                                                         $347,284                   $173,642
02498200   G Skin & Beauty Institute                                                         $294,614                   $147,307
04275600   G.A. Beauty & Barber School                                                       $124,879                    $62,440
00101700   Gadsden State Community College                                                 $3,756,166                 $1,878,083
04229800   Gadsden Technical Institute                                                        $41,133                    $20,567
04159600   Galaxy Medical College                                                            $157,375                    $78,688




                                                                     Page 28 of 85                         EXHIBIT 2 - 28
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 37 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                                School                           Total Allocation     Grants to Students
03083700   Galen Health Institutes                                                            $9,167,121                $4,583,561
00144300   Gallaudet University                                                               $1,642,996                  $821,498
02073300   Gallia Jackson Vinton Joint School Adult Education                                   $226,505                  $113,253
00497200   Galveston College                                                                  $1,212,226                  $606,113
00326600   Gannon University                                                                  $2,684,679                $1,342,340
00191900   Garden City Community College                                                      $1,282,005                  $641,003
04243300   Garden State Science And Technology Institute                                        $134,873                   $67,437
00292900   Gardner - Webb University                                                          $1,825,407                  $912,704
02218200   Garnet Career Center                                                                 $148,515                   $74,258
00168200   Garrett - Evangelical Theological Seminary                                            $54,902                   $27,451
01001400   Garrett College                                                                      $504,992                  $252,496
04149400   Gary Manuel Aveda Institute                                                          $121,011                   $60,506
00297300   Gaston College                                                                     $2,520,848                $1,260,424
00527300   Gateway Community And Technical College                                            $1,797,783                  $898,892
00803700   Gateway Community College                                                          $4,296,723                $2,148,362
00830300   Gateway Community College                                                          $2,707,626                $1,353,813
00538900   Gateway Technical College                                                          $2,614,556                $1,307,278
00120200   Gavilan College                                                                    $2,328,197                $1,164,099
04167200   Geisinger Commonwealth School Of Medicine                                            $160,035                   $80,018
04175900   Geisinger-Lewistown Hospital School Of Nursing                                        $32,817                   $16,409
00456000   Gem City College                                                                      $41,594                   $20,797
04219700   Gemini School Of Visual Arts & Communication                                          $16,326                    $8,163
02231900   Gemological Institute Of America                                                     $176,142                   $88,071
02203300   Gene Juarez Beauty Schools                                                           $420,399                  $210,200
00272600   General Theological Seminary Of The Episcopal Church (The)                            $10,475                    $5,238
00678200   Genesee Community College                                                          $2,484,880                $1,242,440
03115300   Genesee-Livingston-Steuben-Wyoming Boces                                             $262,134                  $131,067
00865500   Genesis Career College                                                               $692,917                  $346,459
03061100   Genesis Career College                                                               $328,276                  $164,138
00326700   Geneva College                                                                     $1,347,254                  $673,627
02160100   Geneva General Hospital                                                              $237,274                  $118,637
00101800   George C. Wallace Community College                                                $3,655,757                $1,827,879
00787100   George C. Wallace State Community College                                          $4,064,802                $2,032,401
00569900   George Corley Wallace State Community College - Selma                              $1,298,325                  $649,163
00319400   George Fox University                                                              $2,589,776                $1,294,888
00374900   George Mason University                                                          $20,855,024                $10,427,512
02307400   George Stone Technical College                                                       $446,933                  $223,467
03079800   George T. Baker Aviation Technical College                                           $624,978                  $312,489
00144400   George Washington University                                                       $9,118,529                $4,559,265
00196400   Georgetown College                                                                   $934,826                  $467,413
00144500   Georgetown University                                                              $6,110,643                $3,055,322
03005400   Georgia Career Institute                                                             $846,937                  $423,469
00160200   Georgia College & State University                                                 $4,082,028                $2,041,014
04142900   Georgia Gwinnett College                                                         $13,470,330                 $6,735,165
00950700   Georgia Highlands College                                                          $4,220,236                $2,110,118
03089100   Georgia Institute Of Cosmetology                                                     $599,634                  $299,817
00156900   Georgia Institute Of Technology                                                  $10,388,077                 $5,194,039
00157100   Georgia Military College                                                           $5,998,679                $2,999,340
00402400   Georgia Northwestern Technical College                                             $3,182,360                $1,591,180
00562200   Georgia Piedmont Technical College                                                 $2,699,452                $1,349,726
00157200   Georgia Southern University                                                      $22,748,221                $11,374,111
00157300   Georgia Southwestern State University                                              $1,848,045                  $924,023
00157400   Georgia State University                                                         $45,243,852                $22,621,926
00260800   Georgian Court University                                                          $1,690,335                  $845,168
00953000   Gerber Akron Beauty School                                                           $104,975                   $52,488
00866000   Germanna Community College                                                         $2,868,710                $1,434,355
00326800   Gettysburg College                                                                 $1,656,033                  $828,017
00973900   Glen Dow Academy Of Hair Design & Salons                                             $245,537                  $122,769
00226300   Glen Oaks Community College                                                          $576,681                  $288,341
02338500   Glendale Career College                                                            $2,025,197                $1,012,599
00120300   Glendale Community College                                                       $10,056,959                 $5,028,480




                                                                        Page 29 of 85                        EXHIBIT 2 - 29
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 38 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                        Minimum Allocation to
                                                                                                           be Awarded for
                                                                                                        Emergency Financial Aid
  OPEID                                                School                        Total Allocation     Grants to Students
00107600   Glendale Community College                                                      $8,301,836                $4,150,918
00381300   Glenville State College                                                         $1,440,768                  $720,384
04276000   Glitz School Of Cosmetology                                                       $222,535                  $111,268
04276500   Global Medical & Technical Training Institute                                      $48,533                   $24,267
04076400   Gnomon                                                                            $226,588                  $113,294
00368600   Goddard College                                                                   $320,334                  $160,167
02220500   God'S Bible School & College                                                      $154,996                   $77,498
00226400   Gogebic Community College                                                         $661,272                  $330,636
00120500   Golden Gate University                                                            $464,148                  $232,074
00120600   Golden West College                                                             $4,318,142                $2,159,071
00142900   Goldey-Beacom College                                                           $1,040,019                  $520,010
00638900   Goldfarb School Of Nursing At Barnes-Jewish College                               $669,542                  $334,771
00377800   Gonzaga University                                                              $2,772,507                $1,386,254
00649400   Good Samaritan College Of Nursing And Health Science                              $270,661                  $135,331
02244900   Goodwin University                                                              $2,365,797                $1,182,899
00215300   Gordon College                                                                  $1,311,252                  $655,626
00974700   Gordon Conwell Theological Seminary                                               $267,766                  $133,883
00996800   Gordon Cooper Technology Center                                                   $509,679                  $254,840
00157500   Gordon State College                                                            $3,427,492                $1,713,746
00179900   Goshen College                                                                    $792,911                  $396,456
04269500   Goshen School Of Cosmetology                                                      $114,257                   $57,129
00207300   Goucher College                                                                 $1,575,324                  $787,662
04238600   Gould'S Academy                                                                   $429,649                  $214,825
00914500   Governors State University                                                      $3,702,601                $1,851,301
02568500   Grabber School Of Hair Design                                                     $318,144                  $159,072
00226500   Grace Christian University                                                        $485,111                  $242,556
00180000   Grace College And Theological Seminary                                          $1,551,701                  $775,851
04173700   Grace College Of Divinity                                                          $71,597                   $35,799
04223200   Grace International Beauty School                                                 $109,223                   $54,612
04157800   Grace Mission University                                                           $61,227                   $30,614
04215400   Grace School Of Theology                                                           $32,732                   $16,366
00186600   Graceland University                                                            $1,147,199                  $573,600
00120700   Graduate Theological Union                                                         $59,068                   $29,534
00411700   Grady Health System                                                                $90,793                   $45,397
00893800   Graham Hospital School Of Nursing                                                  $39,279                   $19,640
00200600   Grambling State University                                                      $7,010,388                $3,505,194
00107400   Grand Canyon University                                                       $22,351,397                $11,175,699
00226700   Grand Rapids Community College                                                  $6,806,171                $3,403,086
00553100   Grand River Technical School                                                      $113,559                   $56,780
00226800   Grand Valley State University                                                 $18,333,428                 $9,166,714
00186700   Grand View University                                                           $1,805,328                  $902,664
03101300   Granite State College                                                             $269,441                  $134,721
00405800   Gratz College                                                                      $54,996                   $27,498
00377900   Grays Harbor College                                                            $1,303,394                  $651,697
00357000   Grayson College                                                                 $2,157,844                $1,078,922
00697700   Great Basin College                                                               $470,059                  $235,030
00258300   Great Bay Community College                                                       $870,169                  $435,085
00931400   Great Falls College Montana State University                                      $845,222                  $422,611
00226900   Great Lakes Christian College                                                     $159,906                   $79,953
02112200   Great Lakes Institute Of Technology                                               $675,003                  $337,502
04205100   Great Lakes Truck Driving School                                                  $142,439                   $71,220
02117300   Great Oaks Career Campuses-Scarlet Oaks                                           $332,099                  $166,050
01071700   Great Plains Technology Center School District Number 9                           $353,682                  $176,841
01086000   Greater Altoona Career & Technology Center                                        $291,116                  $145,558
01000600   Greater Johnstown Area Vocational Technical School                                $255,046                  $127,523
00527900   Greater Lowell Regional Vocational Technical School                                $94,030                   $47,015
03126200   Green Country Technology Center                                                   $157,598                   $78,799
00378000   Green River College                                                             $4,763,642                $2,381,821
01096300   Greene County Career & Technology Center                                           $29,535                   $14,768
02497800   Greene County Career Center                                                        $37,198                   $18,599
00216900   Greenfield Community College                                                      $887,515                  $443,758




                                                                     Page 30 of 85                        EXHIBIT 2 - 30
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 39 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                  Minimum Allocation to
                                                                                                     be Awarded for
                                                                                                  Emergency Financial Aid
  OPEID                                               School                   Total Allocation     Grants to Students
00293000   Greensboro College                                                          $962,182                  $481,091
00399100   Greenville Technical College                                              $6,663,667                $3,331,834
00168400   Greenville University                                                       $957,351                  $478,676
00186800   Grinnell College                                                          $1,190,471                  $595,236
00120800   Grossmont College                                                         $7,141,562                $3,570,781
01536100   Guam Community College                                                    $1,149,350                  $574,675
00293100   Guilford College                                                          $1,682,787                  $841,394
00483800   Guilford Technical Community College                                      $8,260,390                $4,130,195
00149000   Gulf Coast State College                                                  $2,415,469                $1,207,735
01077100   Gupton-Jones College Of Funeral Service                                     $275,886                  $137,943
04169800   Gurnick Academy Of Medical Arts                                           $3,477,356                $1,738,678
00235300   Gustavus Adolphus College                                                 $2,036,930                $1,018,465
02582200   Guy'S Academy Hair, Skin & Nails                                            $151,266                   $75,633
02583000   Gwinnett College                                                          $1,577,669                  $788,835
03804400   Gwinnett College                                                            $334,880                  $167,440
03361300   Gwinnett College                                                            $202,040                  $101,020
03418300   Gwinnett College-Sandy Springs                                              $268,254                  $134,127
02288400   Gwinnett Technical College                                                $5,336,576                $2,668,288
00327000   Gwynedd Mercy University                                                  $1,673,075                  $836,538
00573400   H. Councill Trenholm State Community College                              $1,892,834                  $946,417
00565500   Hacienda La Puente Adult Education                                          $388,304                  $194,152
00207400   Hagerstown Community College                                              $2,358,314                $1,179,157
02333000   Hair Academy                                                                $685,979                  $342,990
04139400   Hair Academy (The)                                                           $68,765                   $34,383
03327300   Hair Academy Ii                                                             $345,610                  $172,805
04250300   Hair Academy School Of Barbering & Beauty                                    $54,631                   $27,316
02595000   Hair Academy The                                                             $60,842                   $30,421
03965500   Hair Expressions Academy                                                    $470,791                  $235,396
02587700   Hair Professionals Career College                                            $94,467                   $47,234
02332200   Hair Professionals Career College                                            $41,496                   $20,748
02262100   Hair Professionals School Of Cosmetology                                    $152,298                   $76,149
03002000   Hairmasters Institute Of Cosmetology                                        $112,704                   $56,352
00798600   Halifax Community College                                                   $616,040                  $308,020
01050900   Hallmark University                                                       $1,304,065                  $652,033
00272800   Hamilton College                                                          $1,189,507                  $594,754
01206400   Hamilton Technical College                                                  $380,408                  $190,204
00235400   Hamline University                                                        $2,570,227                $1,285,114
00371300   Hampden Sydney College                                                      $679,908                  $339,954
00466100   Hampshire College                                                         $1,199,199                  $599,600
00371400   Hampton University                                                        $4,264,342                $2,132,171
02529500   Hamrick School                                                               $95,932                   $47,966
03970300   Hands On Therapy                                                            $135,777                   $67,889
01032300   Hannah E Mullins School Of Practical Nursing                                $164,959                   $82,480
00908900   Hannibal - Lagrange University                                              $759,488                  $379,744
00180100   Hanover College                                                           $1,065,765                  $532,883
00327200   Harcum College                                                            $1,774,344                  $887,172
00109700   Harding University                                                        $3,252,861                $1,626,431
00357100   Hardin-Simmons University                                                 $1,934,006                  $967,003
00207500   Harford Community College                                                 $2,343,664                $1,171,832
04263000   Harmony Health Care Institute                                                $91,855                   $45,928
00165200   Harold Washington College                                                 $5,708,949                $2,854,475
00396100   Harper College                                                            $5,526,516                $2,763,258
00246600   Harris - Stowe State University                                           $2,513,580                $1,256,790
02104000   Harris School Of Business                                                   $609,828                  $304,914
02586900   Harris School Of Business                                                   $554,114                  $277,057
03543300   Harris School Of Business                                                   $267,318                  $133,659
00327300   Harrisburg Area Community College                                         $9,105,781                $4,552,891
03948300   Harrisburg University Of Science And Technology                           $1,536,586                  $768,293
00138700   Hartford Seminary                                                            $17,007                    $8,504
00120900   Hartnell Community College                                                $3,615,339                $1,807,670
00272900   Hartwick College                                                          $1,271,783                  $635,892




                                                               Page 31 of 85                        EXHIBIT 2 - 31
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 40 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                               School                           Total Allocation      Grants to Students
00215500   Harvard University                                                                $8,655,748                 $4,327,874
00117100   Harvey Mudd College                                                                 $516,332                   $258,166
01043800   Haskell Indian Nations University                                                 $1,111,478                   $555,739
02097300   Hastings Beauty School                                                               $53,763                    $26,882
00254800   Hastings College                                                                  $1,051,950                   $525,975
00327400   Haverford College                                                                   $873,803                   $436,902
00525800   Hawaii Community College                                                          $1,147,226                   $573,613
02139500   Hawaii Institute Of Hair Design                                                     $163,841                    $81,921
04182200   Hawaii Medical College                                                              $690,676                   $345,338
00727900   Hawaii Pacific University                                                         $1,879,700                   $939,850
00459500   Hawkeye Community College                                                         $1,769,048                   $884,524
02257700   Hays Academy Of Hair Design                                                         $208,816                   $104,408
00808300   Haywood Community College                                                           $614,386                   $307,193
00696200   Hazard Community And Technical College                                            $1,248,333                   $624,167
04044300   Hazelden Graduate School Of Addiction Studies                                        $16,012                     $8,006
02554500   Hazleton Area Career Center                                                          $33,666                    $16,833
04182600   Hci College                                                                         $698,258                   $349,129
03445300   Hds Truck Driving Institute                                                         $167,052                    $83,526
02297800   Headlines Academy                                                                   $213,757                   $106,879
02349200   Headmasters School Of Hair Design                                                    $61,086                    $30,543
04130600   Healing Arts Center                                                                 $136,151                    $68,076
04141700   Healing Hands School Of Holistic Health                                             $183,798                    $91,899
03617300   Healing Mountain Massage School                                                     $131,175                    $65,588
04120300   Health And Style Institute                                                          $927,846                   $463,923
04132700   Healthcare Career College                                                           $331,157                   $165,579
04222600   Healthcare Institute (The)                                                           $54,372                    $27,186
03803300   Healthcare Training Institute                                                       $319,461                   $159,731
04217000   Healthcare Training Institute                                                       $190,122                    $95,061
03083800   Heartland Community College                                                       $2,092,953                 $1,046,477
00215700   Hebrew College                                                                       $32,876                    $16,438
00168500   Hebrew Theological College                                                          $107,582                    $53,791
00405400   Hebrew Union College - Jewish Institute Of Religion                                 $104,168                    $52,084
00304800   Heidelberg University                                                             $1,190,956                   $595,478
00757000   Helena College University Of Montana                                                $685,627                   $342,814
01015300   Helene Fuld College Of Nursing                                                      $445,514                   $222,757
00215400   Hellenic College & Holy Cross Greek Orthodox School Of Theology                     $111,043                    $55,522
04206400   Helms College                                                                       $602,995                   $301,498
00199300   Henderson Community College                                                         $806,658                   $403,329
00109800   Henderson State University                                                        $3,767,931                 $1,883,966
00109900   Hendrix College                                                                   $1,056,780                   $528,390
01049100   Hennepin Technical College                                                        $2,654,457                 $1,327,229
02242400   Henrico County-Saint Mary'S Hospital School Of Practical Nursing                    $110,429                    $55,215
00227000   Henry Ford College                                                                $9,153,117                 $4,576,559
02199700   Heritage Christian University                                                        $25,804                    $12,902
00377700   Heritage University                                                               $1,283,643                   $641,822
02098400   Herkimer County Boces Practical Nursing Program                                     $117,344                    $58,672
00478800   Herkimer County Community College - Suny Office Of Community Colleges             $1,522,074                   $761,037
00962100   Herzing University                                                                $4,328,833                 $2,164,417
00192000   Hesston College                                                                     $444,466                   $222,233
00235500   Hibbing Community College                                                           $779,596                   $389,798
04228100   High Desert Medical College                                                       $1,472,341                   $736,171
02282100   High Plains Technology Center, School District No. 24                                $54,421                    $27,211
00293300   High Point University                                                             $2,605,940                 $1,302,970
04217400   High Tech High Graduate School Of Education                                            $6,110                    $3,055
00192100   Highland Community College                                                          $967,270                   $483,635
00168100   Highland Community College                                                          $911,809                   $455,905
00378100   Highline College                                                                  $3,519,738                 $1,759,869
00273500   Hilbert College                                                                     $683,112                   $341,556
00357300   Hill College                                                                      $1,336,557                   $668,279
00787000   Hillsborough Community College                                                  $16,262,267                  $8,131,134
02595700   Hillsdale Beauty College                                                             $69,128                    $34,564




                                                                       Page 32 of 85                         EXHIBIT 2 - 32
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 41 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                              School                             Total Allocation      Grants to Students
02285100   Hilltop Beauty School                                                                $243,264                   $121,632
00826900   Hillyard Technical Center                                                            $117,910                    $58,955
00240700   Hinds Community College                                                          $10,520,779                  $5,260,390
04209800   Hinton Barber And Beauty College                                                     $103,446                    $51,723
00304900   Hiram College                                                                      $1,033,772                   $516,886
00273100   Hobart And William Smith Colleges                                                  $1,571,579                   $785,790
01099300   Hobart Institute Of Welding Technology                                               $485,886                   $242,943
02188900   Hobe Sound Bible College                                                              $75,745                    $37,873
00759800   Hocking Technical College                                                          $2,402,471                 $1,201,236
03037500   Hodges University                                                                  $1,029,439                   $514,720
00273200   Hofstra University                                                                 $6,249,515                 $3,124,758
04264600   Hogan Institute Of Cosmetology And Esthetics                                          $88,626                    $44,313
00849400   Hohokus School Of Trade And Technical Sciences                                       $483,327                   $241,664
04168900   Holistic Massage Training Institute                                                   $36,599                    $18,300
00371500   Hollins University                                                                   $799,714                   $399,857
03706300   Hollywood Institute                                                                  $490,367                   $245,184
04162500   Hollywood Institute Of Beauty Careers                                              $1,554,527                   $777,264
00240800   Holmes Community College                                                           $3,916,962                 $1,958,481
00138900   Holy Apostles College & Seminary                                                      $22,522                    $11,261
00726300   Holy Cross College                                                                   $469,591                   $234,796
00385000   Holy Family College                                                                  $348,751                   $174,376
00327500   Holy Family University                                                             $2,023,957                 $1,011,979
00641700   Holy Name Medical Center School Of Nursing                                           $206,390                   $103,195
00118300   Holy Names University                                                                $895,448                   $447,724
00217000   Holyoke Community College                                                          $3,685,390                 $1,842,695
04149700   Homestead Schools                                                                    $309,756                   $154,878
04074300   Hondros College Of Nursing                                                         $3,120,827                 $1,560,414
00161200   Honolulu Community College                                                         $1,107,387                   $553,694
00207600   Hood College                                                                       $1,265,284                   $632,642
03663300   Hood Theological Seminary                                                             $31,336                    $15,668
00227300   Hope College                                                                       $2,163,878                 $1,081,939
04251700   Hope College Of Arts And Sciences                                                     $88,555                    $44,278
00125200   Hope International University                                                        $681,856                   $340,928
00199400   Hopkinsville Community College                                                     $1,399,325                   $699,663
04140500   Horizon University                                                                      $7,486                    $3,743
00492500   Horry - Georgetown Technical College                                               $5,158,587                 $2,579,294
04255300   Hoss Lee Academy                                                                     $122,657                    $61,329
03007100   Hot Springs Beauty College                                                            $81,480                    $40,740
00273400   Houghton College                                                                   $1,272,224                   $636,112
00451300   Housatonic Community College                                                       $3,450,869                 $1,725,435
02277500   House Of Heavilin Beauty College                                                     $372,084                   $186,042
00960700   House Of Heavilin Beauty College                                                      $62,404                    $31,202
03110900   House Of Heavilin Of Blue Springs                                                     $57,775                    $28,888
00357600   Houston Baptist University                                                         $2,615,603                 $1,307,802
01063300   Houston Community College                                                        $28,294,391                 $14,147,196
02320200   Houston Graduate School Of Theology                                                   $21,241                    $10,621
04138500   Houston International College Cardiotech Ultrasound School                           $161,545                    $80,773
02527500   Houston Training Schools                                                           $1,254,446                   $627,223
00817500   Howard Community College                                                           $4,800,099                 $2,400,050
00357400   Howard County Junior College District                                              $1,454,607                   $727,304
00357500   Howard Payne University                                                            $1,041,913                   $520,957
00144800   Howard University                                                                  $8,723,244                 $4,361,622
02245300   Howell Cheney Technical High School                                                   $31,645                    $15,823
01295400   Hudson County Community College                                                    $8,467,661                 $4,233,831
00286800   Hudson Valley Community College                                                    $5,108,581                 $2,554,291
02260800   Huertas College                                                                    $2,262,464                 $1,131,232
04143200   Hult International Business School                                                   $882,754                   $441,377
02340600   Humacao Community College                                                            $967,546                   $483,773
00114900   Humboldt State University                                                        $10,302,998                  $5,151,499
00121200   Humphreys University                                                                 $398,142                   $199,071
02206000   Hunter Business School                                                             $1,168,966                   $584,483




                                                                        Page 33 of 85                         EXHIBIT 2 - 33
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 42 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                                School                            Total Allocation     Grants to Students
00101900   Huntingdon College                                                                  $1,225,333                  $612,667
03535300   Huntingdon County Career And Technology Center                                         $45,583                   $22,792
00904700   Huntington Junior College Of Business                                                 $384,451                  $192,226
00757800   Huntington School Of Beauty Culture                                                   $189,254                   $94,627
00180300   Huntington University                                                                 $960,261                  $480,131
03894300   Huntsville Bible College                                                               $96,521                   $48,261
00746900   Hussian College                                                                     $2,519,530                $1,259,765
00204300   Husson University                                                                   $2,674,616                $1,337,308
00357700   Huston - Tillotson University                                                       $1,630,192                  $815,096
00192300   Hutchinson Community College                                                        $2,304,535                $1,152,268
04232300   Hvac Technical Institute                                                               $90,904                   $45,452
02545900   Hypnosis Motivation Institute                                                          $56,543                   $28,272
03006300   Ibmc College                                                                        $1,497,661                  $748,831
04269600   Ibs School Of Cosmetology And Massage                                                  $67,672                   $33,836
00702600   Icahn School Of Medicine At Mount Sinai                                               $336,074                  $168,037
04265500   Icohs College                                                                          $41,928                   $20,964
00162000   Idaho State University                                                              $7,097,839                $3,548,920
04038700   Ideal Beauty Academy                                                                   $50,189                   $25,095
04219000   Iglobal University                                                                     $95,038                   $47,519
00135400   Iliff School Of Theology                                                               $39,110                   $19,555
03461300   Ilisagvik College                                                                      $36,806                   $18,403
00675300   Illinois Central College                                                            $3,704,633                $1,852,317
00168800   Illinois College                                                                    $1,239,311                  $619,656
00168900   Illinois College Of Optometry                                                         $174,875                   $87,438
00978600   Illinois Eastern Community Colleges - Lincoln Trail College                           $434,306                  $217,153
00174200   Illinois Eastern Community Colleges - Olney Central College                           $737,002                  $368,501
00177900   Illinois Eastern Community Colleges - Wabash Valley College                           $541,848                  $270,924
02074400   Illinois Eastern Community Colleges -Frontier Community College                       $279,328                  $139,664
00169100   Illinois Institute Of Technology                                                    $3,730,000                $1,865,000
03101800   Illinois Media School                                                                 $954,313                  $477,157
00169200   Illinois State University                                                         $16,121,422                 $8,060,711
00170500   Illinois Valley Community College                                                   $1,373,121                  $686,561
00169600   Illinois Wesleyan University                                                        $1,341,680                  $670,840
04240700   Image Maker Beauty Institute                                                           $85,137                   $42,569
03124900   Imagine - Paul Mitchell Partner School                                                $883,707                  $441,854
00327600   Immaculata University                                                               $1,006,089                  $503,045
04150800   Immokalee Technical College                                                           $181,354                   $90,677
00121400   Imperial Valley College                                                             $4,995,150                $2,497,575
00192400   Independence Community College                                                        $746,807                  $373,404
04272800   Independent Training & Apprenticeship Program                                         $104,035                   $52,018
01005300   Indian Capital Technology Center, School District Number 4                            $885,933                  $442,967
00840300   Indian Hills Community College                                                      $2,199,657                $1,099,829
00149300   Indian River State College                                                          $9,553,094                $4,776,547
04256100   Indiana College Of Sports & Medical Massage                                            $76,551                   $38,276
02350200   Indiana County Technology Center                                                      $131,498                   $65,749
00180500   Indiana Institute Of Technology                                                     $3,336,999                $1,668,500
00180700   Indiana State University                                                            $9,566,914                $4,783,457
00180900   Indiana University - Bloomington                                                  $24,572,922                $12,286,461
00181100   Indiana University - East                                                           $1,062,722                  $531,361
00181400   Indiana University - Kokomo                                                         $2,505,620                $1,252,810
00181500   Indiana University - Northwest                                                      $2,947,212                $1,473,606
00181300   Indiana University - Purdue University Indianapolis                               $20,919,345                $10,459,673
00181600   Indiana University - South Bend                                                     $4,500,518                $2,250,259
00327700   Indiana University Of Pennsylvania                                                $10,050,461                 $5,025,231
00181700   Indiana University Southeast                                                        $3,667,290                $1,833,645
00182200   Indiana Wesleyan University                                                         $4,543,246                $2,271,623
03094800   Industrial Management & Training Institute                                            $133,714                   $66,857
03781400   Industrial Technical College                                                          $768,357                  $384,179
04245400   Infinity College                                                                      $100,915                   $50,458
04132800   Inland Massage Institute                                                               $70,663                   $35,332
02545800   Inner State Beauty School                                                              $87,203                   $43,602




                                                                         Page 34 of 85                        EXHIBIT 2 - 34
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 43 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                                 School                           Total Allocation      Grants to Students
04218500   Innovate Salon Academy                                                                $276,460                   $138,230
04167800   Innovations Design Academy                                                             $31,827                    $15,914
04274200   Installer Institute                                                                      $8,619                    $4,310
02128300   Institute For Business & Technology                                                 $2,735,892                 $1,367,946
02573700   Institute For Clinical Social Work                                                     $15,713                     $7,857
04188800   Institute For Doctoral Studies In The Visual Arts                                      $14,258                     $7,129
03536300   Institute For Therapeutic Massage                                                     $115,588                    $57,794
04156200   Institute Of Advanced Medical Esthetics                                                $30,626                    $15,313
02146400   Institute Of American Indian & Alaska Native Culture & Artsdevelopment                $342,519                   $171,260
03808300   Institute Of Beauty And Wellness (The)                                                $343,456                   $171,728
02343600   Institute Of Beauty Careers                                                         $1,583,438                   $791,719
03735300   Institute Of Clinical Acupuncture And Oriental Medicine                                $14,549                     $7,275
04144300   Institute Of Culinary Education                                                       $341,532                   $170,766
03963300   Institute Of Health And Technology                                                    $212,413                   $106,207
04155100   Institute Of Medical And Business Careers                                             $225,111                   $112,556
04260000   Institute Of Medical Ultrasound                                                        $43,581                    $21,791
04130200   Institute Of Production And Recording (The)                                           $215,678                   $107,839
03975300   Institute Of Professional Careers                                                         $291                      $146
04121200   Institute Of Taoist Education And Acupuncture                                          $11,057                     $5,529
03067500   Institute Of Technology                                                             $3,164,257                 $1,582,129
03642300   Institute Of Technology                                                               $799,110                   $399,555
04114400   Institute Of World Politics (The)                                                      $37,536                    $18,768
01194000   Instituto Comercial De Puerto Rico Junior College                                   $3,879,773                 $1,939,887
04117200   Instituto Educativo Premier                                                           $974,349                   $487,175
04181600   Integrity College Of Health                                                            $88,763                    $44,382
03066900   Intellitec College                                                                  $1,174,578                   $587,289
02253700   Intellitec College                                                                  $1,132,045                   $566,023
00393900   Inter American University Of Puerto Rico - Aguadilla Campus                         $8,125,496                 $4,062,748
00502600   Inter American University Of Puerto Rico - Arecibo Campus                           $7,100,104                 $3,550,052
00502700   Inter American University Of Puerto Rico - Barranquitas Campus                      $3,922,288                 $1,961,144
00502800   Inter American University Of Puerto Rico - Bayamon Campus                           $8,889,905                 $4,444,953
02282800   Inter American University Of Puerto Rico - Fajardo Campus                           $3,814,392                 $1,907,196
02282700   Inter American University Of Puerto Rico - Guayama Campus                           $3,353,951                 $1,676,976
00394000   Inter American University Of Puerto Rico - Metropolitan Campus                      $7,548,666                 $3,774,333
00502900   Inter American University Of Puerto Rico - Ponce Campus                             $7,526,308                 $3,763,154
04250900   Inter American University Of Puerto Rico - School Of Law                              $193,606                    $96,803
04251000   Inter American University Of Puerto Rico - School Of Optometry                         $66,924                    $33,462
04254200   Inter American University Of Puerto Rico San Germán Campus                          $8,830,671                 $4,415,336
02284300   Interactive College Of Technology                                                   $5,735,726                 $2,867,863
02331300   Interactive College Of Technology                                                   $2,503,478                 $1,251,739
04223400   Interamerican Technical Institute                                                      $87,212                    $43,606
02559400   Intercoast Colleges                                                                 $2,149,757                 $1,074,879
00156800   Interdenominational Theological Center                                                 $44,417                    $22,209
02520300   Interior Designers Institute                                                          $100,622                    $50,311
02257900   International Academy                                                                 $203,011                   $101,506
04144800   International Academy Of Style                                                        $256,631                   $128,316
02222900   International Air & Hospitality Academy                                               $936,798                   $468,399
03347300   International Baptist College And Seminary                                             $70,347                    $35,174
04267500   International Barber College                                                           $91,467                    $45,734
01248800   International Beauty College #3                                                        $64,097                    $32,049
04252900   International Beauty Education Center                                                  $54,461                    $27,231
00760000   International Beauty School                                                           $213,159                   $106,580
00457900   International Business College                                                        $995,201                   $497,601
04186900   International College Of Beauty, Arts & Sciences                                      $162,618                    $81,309
01313200   International College Of Broadcasting                                                 $149,705                    $74,853
04145600   International College Of Cosmetology                                                  $188,961                    $94,481
02575400   International Culinary Center                                                         $244,131                   $122,066
04255600   International Diving Institute                                                        $121,044                    $60,522
04152400   International Institute Of Cosmetology                                                $214,064                   $107,032
01285000   International Salon And Spa Academy                                                   $475,449                   $237,725
03964400   International School Of Beauty                                                        $386,363                   $193,182




                                                                         Page 35 of 85                         EXHIBIT 2 - 35
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 44 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                                School                            Total Allocation     Grants to Students
02520000   International School Of Skin And Nailcare                                             $154,203                   $77,102
02562500   International Technical College                                                       $234,857                  $117,429
03411400   International Training Careers                                                        $397,293                  $198,647
00974000   Inver Hills Community College                                                       $1,718,868                  $859,434
00273700   Iona College                                                                        $3,070,913                $1,535,457
00186500   Iowa Central Community College                                                      $3,053,198                $1,526,599
00186400   Iowa Lakes Community College                                                          $966,888                  $483,444
00826000   Iowa School Of Beauty                                                                 $169,529                   $84,765
03441300   Iowa School Of Beauty                                                                 $106,994                   $53,497
02306900   Iowa School Of Beauty                                                                  $56,508                   $28,254
00186900   Iowa State University Of Science & Technology                                     $21,698,857                $10,849,429
00187100   Iowa Wesleyan University                                                              $699,320                  $349,660
00459800   Iowa Western Community College                                                      $3,175,383                $1,587,692
03588300   Irene'S Myomassology Institute                                                        $284,945                  $142,473
02539500   Irvine Valley College                                                               $4,485,810                $2,242,905
00737500   Island Drafting & Technical Institute                                                 $149,013                   $74,507
00293400   Isothermal Community College                                                        $1,012,055                  $506,028
00235600   Itasca Community College                                                              $741,976                  $370,988
00240900   Itawamba Community College                                                          $4,419,244                $2,209,622
00273900   Ithaca College                                                                      $4,583,253                $2,291,627
02166200   Iti Technical College                                                               $1,381,165                  $690,583
03469300   Ivaem College                                                                         $127,721                   $63,861
00991700   Ivy Tech Community College Of Indiana                                             $33,040,571                $16,520,286
03732300   Iyrs School Of Technology & Trades                                                     $54,919                   $27,460
04217500   J D Academy Of Salon And Spa                                                           $89,296                   $44,648
00375900   J Sargeant Reynolds Community College                                               $4,151,184                $2,075,592
00526000   J. F. Drake State Community And Technical College                                     $761,763                  $380,882
00951500   J. Michael Harrold Beauty Academy                                                     $104,382                   $52,191
03002500   J.F. Ingram State Technical College                                                   $448,264                  $224,132
00227400   Jackson College                                                                     $3,892,134                $1,946,067
00493700   Jackson State Community College                                                     $2,838,469                $1,419,235
00241000   Jackson State University                                                            $8,446,248                $4,223,124
00357900   Jacksonville College                                                                  $283,804                  $141,902
00102000   Jacksonville State University                                                       $6,050,640                $3,025,320
00149500   Jacksonville University                                                             $2,208,846                $1,104,423
01002700   James A. Rhodes State College                                                       $1,292,073                  $646,037
00372100   James Madison University                                                          $12,080,658                 $6,040,329
00835500   James Rumsey Technical Institute                                                      $138,292                   $69,146
00768700   James Sprunt Community College                                                        $661,318                  $330,659
00849500   Jamestown Business College                                                            $577,492                  $288,746
00286900   Jamestown Community College                                                         $2,306,997                $1,153,499
00363700   Jarvis Christian College                                                            $1,888,040                  $944,020
03680300   Jay'S Technical Institute                                                             $126,939                   $63,470
04224700   Jb'S Hair Design And Barber College                                                   $116,861                   $58,431
02616100   Jean Madeline Aveda Institute                                                         $361,534                  $180,767
00246800   Jefferson College                                                                   $2,610,155                $1,305,078
00696100   Jefferson Community And Technical College                                           $5,179,693                $2,589,847
00287000   Jefferson Community College                                                         $2,361,051                $1,180,526
00865300   Jefferson County Dubois Area Vocational Techl School Practical Nursing                 $49,739                   $24,870
01005200   Jefferson Lewis Boces Program Of Practical Nursing                                    $105,234                   $52,617
00102200   Jefferson State Community College                                                   $3,729,878                $1,864,939
02184400   Jenks Beauty College                                                                  $224,888                  $112,444
02275000   Jenny Lea Academy Of Cosmetology                                                      $249,743                  $124,872
02526100   Jenny Lea Academy Of Cosmetology                                                       $76,044                   $38,022
04134100   Jersey College                                                                      $5,119,863                $2,559,932
00274000   Jewish Theological Seminary Of America (The)                                          $118,674                   $59,337
00642100   Jfk Medical Center Muhlenberg Harold B. And Dorothy A. Snyder Schools                 $417,854                  $208,927
03103300   Jna Institute Of Culinary Arts                                                        $118,411                   $59,206
02146800   Joe Kubert School Of Cartoon & Graphic Art (The)                                      $105,343                   $52,672
02511500   Joffrey Ballet School, American Ballet Center                                          $95,735                   $47,868
00885900   John A Gupton College                                                                  $36,947                   $18,474




                                                                         Page 36 of 85                        EXHIBIT 2 - 36
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 45 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                                 Minimum Allocation to
                                                                                                                    be Awarded for
                                                                                                                 Emergency Financial Aid
  OPEID                                                School                                 Total Allocation     Grants to Students
00807600   John A. Logan College                                                                    $1,452,644                  $726,322
04187400   John Amico School Of Hair Design                                                           $362,538                  $181,269
00110000   John Brown University                                                                    $1,316,339                  $658,170
00305000   John Carroll University                                                                  $2,224,405                $1,112,203
03734300   John D. Rockefeller Iv Career Center                                                        $15,141                    $7,571
00448400   John F. Kennedy University                                                                 $196,815                   $98,408
02265600   John Jay Beauty College                                                                    $135,023                   $67,512
00169800   John Marshall Law School (The)                                                             $288,952                  $144,476
04134000   John Paolo'S Xtreme Beauty Institute, Goldwell Products Artistry                            $89,593                   $44,797
04232800   John Patrick University Of Health And Applied Sciences                                      $34,392                   $17,196
04193700   John Paul The Great Catholic University                                                    $343,805                  $171,903
00400400   John Tyler Community College                                                             $3,448,784                $1,724,392
03125300   John Wesley International Barber And Beauty College                                        $225,673                  $112,837
01281300   John Wood Community College                                                              $1,245,792                  $622,896
04266300   Johnny Matthew'S Hairdressing Training School                                              $135,109                   $67,555
00207700   Johns Hopkins University                                                                 $6,266,940                $3,133,470
00340400   Johnson & Wales University                                                             $14,182,680                 $7,091,340
00293600   Johnson C Smith University                                                               $2,718,468                $1,359,234
02114200   Johnson College                                                                            $559,569                  $279,785
00824400   Johnson County Community College                                                         $5,080,285                $2,540,143
00349500   Johnson University                                                                         $997,716                  $498,858
00933600   Johnston Community College                                                               $2,258,380                $1,129,190
03205400   Jolie Hair And Beauty Academy                                                              $150,088                   $75,044
02178900   Jolie Health And Beauty Academy                                                            $435,974                  $217,987
02289700   Jolie Health And Beauty Academy                                                            $195,046                   $97,523
00169900   Joliet Junior College                                                                    $5,497,625                $2,748,813
00241100   Jones County Junior College                                                              $3,808,681                $1,904,341
04162000   Jose Maria Vargas University                                                                $13,814                    $6,907
01040600   Josef'S School Of Hair, Skin & Body                                                        $184,384                   $92,192
01171500   Joseph F. Mccloskey School Of Nursing At Schuylkill Health                                  $82,249                   $41,125
01151900   Joseph'S College Cosmetology                                                               $379,798                  $189,899
02330800   Jrmc School Of Nursing                                                                     $142,391                   $71,196
04264800   J'S Barber College                                                                         $100,902                   $50,451
00102300   Judson College                                                                             $369,009                  $184,505
00170000   Judson University                                                                        $1,311,084                  $655,542
00274200   Juilliard School (The)                                                                     $524,199                  $262,100
04073300   Jung Tao School Of Classical Chinese Medicine                                               $23,569                   $11,785
00327900   Juniata College                                                                          $1,082,356                  $541,178
04229200   Jupiter Beauty Academy                                                                      $44,219                   $22,110
04236900   K&G 5 Star Barber College                                                                   $39,446                   $19,723
04213200   Kaizen Beauty Academy                                                                       $55,217                   $27,609
00227500   Kalamazoo College                                                                        $1,178,454                  $589,227
00694900   Kalamazoo Valley Community College                                                       $4,249,299                $2,124,650
00769000   Kankakee Community College                                                               $1,267,153                  $633,577
02168900   Kansas Christian College                                                                   $117,258                   $58,629
00247300   Kansas City Art Institute                                                                  $840,665                  $420,333
00192500   Kansas City Kansas Community College                                                     $2,965,092                $1,482,546
00247400   Kansas City University Of Medicine And Biosciences                                         $409,399                  $204,700
00192800   Kansas State University                                                                $12,686,554                 $6,343,277
00192900   Kansas Wesleyan University                                                                 $823,462                  $411,731
00161300   Kapiolani Community College                                                              $2,022,941                $1,011,471
00170100   Kaskaskia College                                                                        $1,449,286                  $724,643
00161400   Kauai Community College                                                                    $535,684                  $267,842
04276800   Kck Beauty & Barber Academy                                                                 $15,023                    $7,512
03032400   Kc'S School Of Hair Design                                                                 $103,552                   $51,776
02318200   Kd Conservatory College Of Film And Dramatic Arts                                          $223,164                  $111,582
00262200   Kean University                                                                        $13,509,139                 $6,754,570
03853300   Keck Graduate Institute Of Applied Life Sciences                                           $189,117                   $94,559
02245400   Keene Beauty Academy                                                                        $47,439                   $23,720
00259000   Keene State College                                                                      $2,997,360                $1,498,680
01054900   Kehilath Yakov Rabbinical Seminary                                                         $334,422                  $167,211




                                                                              Page 37 of 85                        EXHIBIT 2 - 37
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 46 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                   Minimum Allocation to
                                                                                                      be Awarded for
                                                                                                   Emergency Financial Aid
  OPEID                                               School                    Total Allocation     Grants to Students
02151900   Keiser University                                                        $21,190,626                $10,595,313
00227600   Kellogg Community College                                                  $1,991,422                  $995,711
00982600   Kennebec Valley Community College                                            $979,695                  $489,848
00157700   Kennesaw State University                                                $27,911,927                $13,955,964
01209200   Kenneth Shuler School Of Cosmetology                                         $620,853                  $310,427
03052300   Kenneth Shuler School Of Cosmetology & Hair Design                           $611,571                  $305,786
02341100   Kenneth Shuler School Of Cosmetology & Nails                                 $951,470                  $475,735
04256200   Kenny'S Academy Of Barbering                                                 $335,777                  $167,889
00247600   Kenrick - Glennon Seminary                                                    $29,970                   $14,985
00305100   Kent State University                                                    $19,307,244                 $9,653,622
00196500   Kentucky Christian University                                                $531,102                  $265,551
04239600   Kentucky Horseshoeing School                                                  $41,510                   $20,755
03002100   Kentucky Mountain Bible College                                               $68,799                   $34,400
00196800   Kentucky State University                                                  $1,372,077                  $686,039
00196900   Kentucky Wesleyan College                                                    $843,204                  $421,602
00306500   Kenyon College                                                               $940,498                  $470,249
00703500   Kettering College                                                            $525,294                  $262,647
00226200   Kettering University                                                       $1,457,033                  $728,517
00274400   Keuka College                                                              $1,981,704                  $990,852
04150900   Keune Academy By 124                                                         $146,504                   $73,252
04164700   Keweenaw Bay Ojibwa Community College                                         $68,566                   $34,283
00328000   Keystone College                                                           $1,425,853                  $712,927
00920400   Kiamichi Technology Center                                                 $1,023,214                  $511,607
00358000   Kilgore College                                                            $3,908,886                $1,954,443
00349600   King University                                                            $1,405,253                  $702,627
00328200   Kings College                                                              $1,968,517                  $984,259
04095300   King'S College (The)                                                         $396,742                  $198,371
03516300   King'S University (The)                                                      $274,750                  $137,375
00269400   Kingsborough Commmunity College/Cuny                                     $10,156,521                 $5,078,261
00528800   Kirksville Area Technical Center                                              $47,216                   $23,608
00407600   Kirkwood Community College                                                 $6,336,610                $3,168,305
00717100   Kirtland Community College                                                   $712,739                  $356,370
00768400   Kishwaukee College                                                         $1,545,526                  $772,763
03428300   Klamath Community College                                                    $699,314                  $349,657
02351300   Knox Beauty College                                                           $32,917                   $16,459
00170400   Knox College                                                               $1,328,070                  $664,035
02336300   Knox County Career Center                                                    $168,704                   $84,352
04268000   Kor Beauty Academy                                                            $37,326                   $18,663
00332200   Kutztown University Of Pennsylvania                                        $7,424,966                $3,712,483
00231100   Kuyper College                                                               $166,221                   $83,111
04269800   L Makeup Institute                                                            $52,324                   $26,162
00576100   L. E. Fletcher Technical Community College                                 $1,375,120                  $687,560
04157100   L3 Commercial Training Solutions Airline Academy                             $173,310                   $86,655
02573200   La Belle Beauty Academy                                                      $234,070                  $117,035
02287100   La Belle Beauty School                                                       $193,530                   $96,765
00765900   La' James College Of Hairstyling                                             $120,456                   $60,228
00959300   La' James International College                                               $34,528                   $17,264
02134500   La' James International College                                               $28,646                   $14,323
00842400   La' James International College                                               $15,386                    $7,693
02274100   La' James International College - Des Moines                                  $33,414                   $16,707
00398700   La Roche University                                                        $1,205,918                  $602,959
00328700   La Salle University                                                        $4,277,300                $2,138,650
00121500   La Sierra University                                                       $2,144,179                $1,072,090
00193000   Labette Community College                                                    $812,240                  $406,120
00632400   Laboure College                                                              $661,421                  $330,711
02532200   Lac Courte Oreilles Ojibwe College                                            $31,226                   $15,613
00328300   Lackawanna College                                                         $1,885,348                  $942,674
00328400   Lafayette College                                                          $1,391,019                  $695,510
00157800   Lagrange College                                                           $1,074,446                  $537,223
02330500   Laguna College Of Art And Design                                             $661,479                  $330,740
01300600   La'James International College                                                $22,241                   $11,121




                                                                Page 38 of 85                        EXHIBIT 2 - 38
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 47 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                              School                                Total Allocation     Grants to Students
00530900   Lake Area Technical Institute                                                         $1,768,161                  $884,081
02263400   Lake Career & Technical Center                                                           $18,569                    $9,285
00306600   Lake Erie College                                                                       $803,405                  $401,703
03090800   Lake Erie College Of Osteopathic Medicine                                             $1,233,436                  $616,718
00170600   Lake Forest College                                                                   $1,546,268                  $773,134
02319200   Lake Forest Graduate School Of Management                                                $62,548                   $31,274
00764400   Lake Land College                                                                     $2,510,560                $1,255,280
00227700   Lake Michigan College                                                                 $1,133,204                  $566,602
00299100   Lake Region State College                                                               $110,878                   $55,439
00150200   Lake Sumter State College                                                             $2,306,379                $1,153,190
00575700   Lake Superior College                                                                 $1,757,151                  $878,576
00229300   Lake Superior State University                                                        $1,602,263                  $801,132
01290700   Lake Tahoe Community College                                                            $348,926                  $174,463
02228300   Lake Technical College                                                                  $568,563                  $284,282
00537300   Lake Washington Institute Of Technology                                               $1,558,088                  $779,044
00680400   Lakeland Community College                                                            $3,073,894                $1,536,947
00385400   Lakeland University                                                                   $1,361,111                  $680,556
00755500   Lakes Region Community College                                                          $439,512                  $219,756
00919400   Lakeshore Technical College                                                             $977,816                  $488,908
01050100   Lakeview College Of Nursing                                                             $140,717                   $70,359
03968300   Lakewood School Of Therapeutic Massage                                                   $52,948                   $26,474
00135500   Lamar Community College                                                                 $588,420                  $294,210
03627300   Lamar Institute Of Technology                                                         $1,836,301                  $918,151
02358200   Lamar State College - Orange                                                          $1,043,319                  $521,660
02348500   Lamar State College - Port Arthur                                                     $1,056,684                  $528,342
00358100   Lamar University                                                                      $7,048,774                $3,524,387
01301000   Lancaster Beauty School                                                                 $276,907                  $138,454
00328500   Lancaster Bible College                                                               $1,389,655                  $694,828
02310800   Lancaster County Career And Technology Center                                           $508,099                  $254,050
02212700   Lancaster School Of Cosmetology & Therapeutic Bodywork                                  $172,624                   $86,312
00328600   Lancaster Theological Seminary Of The United Church Of Christ                            $19,204                    $9,602
00343500   Lander University                                                                     $3,536,994                $1,768,497
02532600   Landmark College                                                                        $210,858                  $105,429
00349900   Lane College                                                                          $2,430,978                $1,215,489
00319600   Lane Community College                                                                $3,014,266                $1,507,133
00126600   Laney College                                                                         $3,313,469                $1,656,735
00315700   Langston University                                                                   $3,082,441                $1,541,221
00525400   Lanier Technical College                                                              $2,122,657                $1,061,329
00777900   Lansdale School Of Business                                                             $172,490                   $86,245
02292700   Lansdale School Of Cosmetology                                                           $41,255                   $20,628
00227800   Lansing Community College                                                             $5,804,315                $2,902,158
00925900   Laramie County Community College                                                      $1,502,654                  $751,327
01229700   Laredo Beauty College                                                                   $241,660                  $120,830
04238200   Laredo Chi Academy Beauty School                                                        $122,419                   $61,210
00358200   Laredo College                                                                        $8,926,222                $4,463,111
04117600   Larry'S Barber College                                                                  $310,874                  $155,437
03035700   Las Positas College                                                                   $2,875,491                $1,437,746
02237500   Las Vegas College                                                                       $198,868                   $99,434
02518300   Lasalle Tech                                                                            $188,850                   $94,425
00215800   Lasell University                                                                     $1,647,941                  $823,971
00121700   Lassen College                                                                          $335,004                  $167,502
04242000   Latin Beauty Academy                                                                    $238,057                  $119,029
02546200   Laurel Business Institute                                                               $360,370                  $180,185
02092500   Laurel Technical Institute                                                              $727,647                  $363,824
04141400   Laurus College                                                                          $591,076                  $295,538
04212000   Lawrence & Company College Of Cosmetology                                               $154,888                   $77,444
04226100   Lawrence & Company College Of Cosmetology                                               $106,027                   $53,014
00633100   Lawrence Memorial Hospital School Of Nursing                                            $238,782                  $119,391
00227900   Lawrence Technological University                                                     $1,462,382                  $731,191
00385600   Lawrence University Of Wisconsin                                                      $1,157,627                  $578,814
00105900   Lawson State Community College                                                        $3,522,022                $1,761,011




                                                                           Page 39 of 85                        EXHIBIT 2 - 39
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 48 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                     Minimum Allocation to
                                                                                                        be Awarded for
                                                                                                     Emergency Financial Aid
  OPEID                                                School                    Total Allocation      Grants to Students
00367200   Lds Business College                                                        $1,422,523                   $711,262
00274800   Le Moyne College                                                            $2,709,704                 $1,354,852
04246700   Learning Bridge Career Institute                                               $22,916                    $11,458
04249500   Lebanon College Of Cosmetology                                                 $30,034                    $15,017
02330300   Lebanon County Career And Technology Center                                   $336,929                   $168,465
00328800   Lebanon Valley College                                                      $1,442,705                   $721,353
00358300   Lee College                                                                 $4,057,094                 $2,028,547
04233400   Lee Professional Institute                                                     $60,437                    $30,219
00350000   Lee University                                                              $3,518,557                 $1,759,279
03096400   Leech Lake Tribal College                                                     $219,804                   $109,902
00293900   Lees-Mcrae College                                                            $925,656                   $462,828
00454900   Leeward Community College                                                   $2,067,889                 $1,033,945
03746300   Legrand Institute Of Cosmetology                                               $54,018                    $27,009
00681000   Lehigh Carbon Community College                                             $3,873,075                 $1,936,538
00328900   Lehigh University                                                           $3,616,135                 $1,808,068
04267300   Lehigh Valley Barber School                                                    $42,426                    $21,213
00350100   Lemoyne - Owen College                                                      $1,660,276                   $830,138
02282500   Lenape Technical School                                                       $267,853                   $133,927
00294000   Lenoir Community College                                                      $970,886                   $485,443
00294100   Lenoir-Rhyne University                                                     $1,941,090                   $970,545
03568300   Leon Studio One School Of Beauty Knowledge                                     $29,227                    $14,614
01192600   Leon'S Beauty School                                                          $328,351                   $164,176
00216000   Lesley University                                                           $1,997,859                   $998,930
04158400   L'Esprit Academy                                                              $178,333                    $89,167
03552300   Leston College                                                                $304,702                   $152,351
00358400   Letourneau University                                                       $1,050,372                   $525,186
02118000   Levittown Beauty Academy                                                      $111,172                    $55,586
00319700   Lewis & Clark College                                                       $1,827,087                   $913,544
01002000   Lewis And Clark Community College                                           $2,062,380                 $1,031,190
00170700   Lewis University                                                            $3,978,861                 $1,989,431
00162100   Lewis-Clark State College                                                   $1,979,771                   $989,886
02142200   Lex La Ray Technical Center                                                    $44,826                    $22,413
04123900   Lexington Healing Arts Academy                                                 $58,500                    $29,250
00197100   Lexington Theological Seminary                                                   $7,748                    $3,874
03433500   Lia Schorr Institute Of Cosmetic Skin Care Training                            $16,952                     $8,476
04131600   Liberty Junior College                                                        $274,020                   $137,010
02053000   Liberty University                                                        $15,205,124                  $7,602,562
02195800   Liceo De Arte Y Tecnología                                                  $2,168,379                 $1,084,190
03025900   Liceo De Arte, Diseños Y Comercio                                             $767,805                   $383,903
02228500   Life Chiropractic College West                                                $171,227                    $85,614
02270600   Life Pacific University                                                       $606,084                   $303,042
02074800   Life University                                                             $1,677,181                   $838,591
04205500   Lil Lou'S Beauty And Barber College Llc                                       $163,493                    $81,747
00746600   Lim College                                                                 $1,293,881                   $646,941
00343600   Limestone College                                                           $1,350,503                   $675,252
00170800   Lincoln Christian University                                                  $332,245                   $166,123
00170900   Lincoln College                                                             $1,279,507                   $639,754
00793800   Lincoln College Of Technology                                             $13,341,054                  $6,670,527
00793600   Lincoln College Of Technology                                               $1,149,547                   $574,774
00717000   Lincoln Land Community College                                              $2,715,449                 $1,357,725
00350200   Lincoln Memorial University                                                 $2,657,937                 $1,328,969
00730300   Lincoln Technical Institute                                                 $6,495,045                 $3,247,523
01246100   Lincoln Technical Institute                                                 $6,452,823                 $3,226,412
00329000   Lincoln University                                                          $3,494,532                 $1,747,266
00247900   Lincoln University                                                          $2,565,804                 $1,282,902
00697500   Lincoln University                                                            $310,107                   $155,054
00248000   Lindenwood University                                                       $6,706,309                 $3,353,155
00558600   Lindsey Hopkins Technical College                                             $501,691                   $250,846
04177600   Lindsey Institute Of Cosmetology                                               $69,690                    $34,845
00197200   Lindsey Wilson College                                                      $2,587,859                 $1,293,930
00319800   Linfield College                                                            $1,441,325                   $720,663




                                                                 Page 40 of 85                         EXHIBIT 2 - 40
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 49 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                                 Minimum Allocation to
                                                                                                                    be Awarded for
                                                                                                                 Emergency Financial Aid
  OPEID                                                School                                Total Allocation      Grants to Students
00693800   Linn-Benton Community College                                                           $2,606,675                 $1,303,338
00348600   Lipscomb University                                                                     $2,582,024                 $1,291,012
02286600   Little Big Horn College                                                                   $260,189                   $130,095
03323300   Little Priest Tribal College                                                              $144,184                    $72,092
00558500   Lively Technical College                                                                  $942,497                   $471,249
00294200   Livingstone College                                                                     $2,503,063                 $1,251,532
00332300   Lock Haven University Of Pennsylvania                                                   $3,395,845                 $1,697,923
00470300   Logan University                                                                          $224,284                   $112,142
00121800   Loma Linda University                                                                   $1,777,517                   $888,759
01114500   Lone Star College System                                                              $28,823,255                 $14,411,628
00121900   Long Beach City College                                                               $14,663,058                  $7,331,529
00738700   Long Island Beauty School                                                                 $192,494                    $96,247
00738800   Long Island Beauty School                                                                  $88,800                    $44,400
02093700   Long Island Business Institute                                                          $1,821,234                   $910,617
04180200   Long Island Nail Skin & Hair Institute                                                    $106,834                    $53,417
00275100   Long Island University                                                                  $7,007,826                 $3,503,913
00371900   Longwood University                                                                     $3,220,578                 $1,610,289
00306800   Lorain County Community College                                                         $4,917,956                 $2,458,978
02603800   Lorain County Jvs Adult Career Center                                                      $35,237                    $17,619
01016100   Loraines Academy & Spa                                                                    $141,007                    $70,504
00187300   Loras College                                                                           $1,272,730                   $636,365
00865900   Lord Fairfax Community College                                                          $2,319,604                 $1,159,802
01323400   Lorenzo Walker Technical College                                                          $492,820                   $246,410
04248300   Los Angeles Academy Of Figurative Art                                                        $9,263                    $4,632
00122300   Los Angeles City College                                                                $5,197,272                 $2,598,636
03868400   Los Angeles College Of Music                                                              $279,751                   $139,876
00616500   Los Angeles County College Of Nursing And Allied Health                                   $174,062                    $87,031
04037300   Los Angeles Film School (The)                                                           $3,766,527                 $1,883,264
00122400   Los Angeles Harbor College                                                              $2,906,139                 $1,453,070
01255000   Los Angeles Mission College                                                             $2,940,483                 $1,470,242
00122600   Los Angeles Pierce College                                                              $7,694,796                 $3,847,398
00704700   Los Angeles Southwest College                                                           $2,222,854                 $1,111,427
00122700   Los Angeles Trade-Technical College                                                     $5,124,229                 $2,562,115
00122800   Los Angeles Valley College                                                              $6,154,624                 $3,077,312
01034000   Los Medanos College                                                                     $3,838,971                 $1,919,486
00294300   Louisburg College                                                                       $1,342,704                   $671,352
02536400   Louisiana Academy Of Beauty                                                                $83,167                    $41,584
00200700   Louisiana College                                                                       $1,147,506                   $573,753
04112300   Louisiana Culinary Institute                                                              $103,694                    $51,847
04130100   Louisiana Delta Community College                                                       $2,963,756                 $1,481,878
00201000   Louisiana State University & Agricultural & Mechanical College                        $18,882,288                  $9,441,144
00201100   Louisiana State University At Alexandria                                                $1,998,555                   $999,278
00201200   Louisiana State University At Eunice                                                    $2,060,199                 $1,030,100
00201400   Louisiana State University Health Sciences Center                                       $1,391,236                   $695,618
00806700   Louisiana State University Health Sciences Center In Shreveport                           $316,992                   $158,496
00201300   Louisiana State University In Shreveport                                                $1,825,886                   $912,943
00200800   Louisiana Tech University                                                               $7,094,887                 $3,547,444
00197400   Louisville Presbyterian Theological Seminary                                               $45,392                    $22,696
00306900   Lourdes University                                                                      $1,108,640                   $554,320
04157200   Love Beauty School                                                                         $67,806                    $33,903
00989900   Lowell Academy Hair Styling Institute                                                     $178,641                    $89,321
00378200   Lower Columbia College                                                                  $1,810,047                   $905,024
01164900   Loyola Marymount University                                                             $4,723,135                 $2,361,568
00171000   Loyola University Chicago                                                             $10,043,948                  $5,021,974
00207800   Loyola University Maryland                                                              $2,612,460                 $1,306,230
00201600   Loyola University New Orleans                                                           $2,913,258                 $1,456,629
01186600   Lu Ross Academy                                                                           $547,287                   $273,644
00358600   Lubbock Christian University                                                            $1,422,450                   $711,225
04214700   Luckes Beauty Academy                                                                      $45,259                    $22,630
00996200   Luna Community College                                                                    $399,419                   $199,710
00898800   Lurleen B. Wallace Community College                                                    $1,546,138                   $773,069




                                                                             Page 41 of 85                         EXHIBIT 2 - 41
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 50 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                               Minimum Allocation to
                                                                                                                  be Awarded for
                                                                                                               Emergency Financial Aid
  OPEID                                               School                               Total Allocation      Grants to Students
00187400   Luther College                                                                        $1,380,684                   $690,342
03100900   Luther Rice College & Seminary                                                           $23,030                    $11,515
00235700   Luther Seminary                                                                          $74,012                    $37,006
00171200   Lutheran School Of Theology At Chicago                                                   $22,405                    $11,203
00681100   Luzerne County Community College                                                      $3,206,325                 $1,603,163
00329300   Lycoming College                                                                      $1,392,658                   $696,329
00714200   Lyle'S College Of Beauty                                                                $145,271                    $72,636
00150500   Lynn University                                                                       $1,935,875                   $967,938
04223500   Lynnes Welding Training                                                                  $23,803                    $11,902
00108800   Lyon College                                                                            $680,216                   $340,108
01324000   Lytle'S Redwood Empire Beauty College                                                   $166,160                    $83,080
01321800   M.J. Murphy Beauty College                                                               $63,536                    $31,768
00235800   Macalester College                                                                    $1,483,970                   $741,985
00171600   Maccormac College                                                                       $382,008                   $191,004
01302600   Machzikei Hadath Rabbinical College                                                     $346,953                   $173,477
00171700   Macmurray College                                                                       $677,656                   $338,828
00890600   Macomb Community College                                                              $9,617,297                 $4,808,649
03023700   Madison Adult Career Center                                                             $110,102                    $55,051
00400700   Madison Area Technical College                                                        $5,500,069                 $2,750,035
02126300   Madison Oneida Boces Practical Nursing Program                                           $89,648                    $44,824
00901000   Madisonville Community College                                                        $1,069,051                   $534,526
00228200   Madonna University                                                                    $1,517,426                   $758,713
02223300   Magdalen College                                                                        $103,591                    $51,796
02320800   Magnolia College Of Cosmetology                                                         $229,881                   $114,941
01111300   Maharishi International University                                                      $408,145                   $204,073
02568600   Mahoning County Career And Technical Center                                              $37,149                    $18,575
01167300   Maine College Of Art                                                                    $507,454                   $253,727
00630500   Maine College Of Health Professions                                                     $162,446                    $81,223
00204400   Maine Maritime Academy                                                                  $876,568                   $438,284
04256600   Mak Beauty Institute                                                                     $54,557                    $27,279
04092400   Make-Up Designory                                                                       $258,613                   $129,307
00307200   Malone University                                                                     $1,247,915                   $623,958
00561200   Manatee Technical College                                                             $1,015,473                   $507,737
00139200   Manchester Community College                                                          $3,235,201                 $1,617,601
00258200   Manchester Community College                                                          $1,203,670                   $601,835
00182000   Manchester University                                                                 $1,511,452                   $755,726
04161900   Mandalyn Academy                                                                         $71,253                    $35,627
00740100   Mandl School                                                                          $1,620,451                   $810,226
00550000   Manhattan Area Technical College                                                        $369,841                   $184,921
00193100   Manhattan Christian College                                                             $204,954                   $102,477
00275800   Manhattan College                                                                     $3,277,749                 $1,638,875
04166000   Manhattan Institute (The)                                                               $235,112                   $117,556
03193300   Manhattan School Of Computer Technology                                                 $801,874                   $400,937
00275900   Manhattan School Of Music                                                               $441,481                   $220,741
00276000   Manhattanville College                                                                $1,721,825                   $860,913
00329400   Manor College                                                                           $790,389                   $395,195
00332400   Mansfield University Of Pennsylvania                                                  $1,932,117                   $966,059
04125500   Manuel & Theresa'S School Of Hair Design                                                 $97,462                    $48,731
03822400   Maple Springs Baptist Bible College & Seminary                                             $5,620                    $2,810
02317200   Maranatha Baptist University                                                            $410,308                   $205,154
02125200   Margaret H. Rollins School Of Nursing At Beebe Medical Center                            $49,412                    $24,706
00276300   Maria College                                                                           $697,463                   $348,732
03440400   Marian Health Careers Center                                                            $575,634                   $287,817
00182100   Marian University                                                                     $1,805,271                   $902,636
00386100   Marian University                                                                     $1,147,099                   $573,550
00307300   Marietta College                                                                        $870,471                   $435,236
00102600   Marion Military Institute                                                               $514,237                   $257,119
01073600   Marion Technical College                                                                $953,875                   $476,938
03103900   Marion Technical College                                                                $541,724                   $270,862
00276500   Marist College                                                                        $3,344,611                 $1,672,306
04159300   Marketti Academy Of Cosmetology                                                          $34,387                    $17,194




                                                                           Page 42 of 85                         EXHIBIT 2 - 42
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 51 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                  Minimum Allocation to
                                                                                                     be Awarded for
                                                                                                  Emergency Financial Aid
  OPEID                                              School                   Total Allocation      Grants to Students
00369000   Marlboro College                                                           $135,285                    $67,643
00386300   Marquette University                                                     $6,646,735                 $3,323,368
00294400   Mars Hill University                                                     $1,707,699                   $853,850
00123000   Marshall B. Ketchum University                                             $145,778                    $72,889
00381500   Marshall University                                                      $9,003,939                 $4,501,970
00187500   Marshalltown Community College                                             $636,628                   $318,314
00798800   Martin Community College                                                   $217,290                   $108,645
00236100   Martin Luther College                                                      $531,043                   $265,522
00350400   Martin Methodist College                                                   $963,462                   $481,731
02140800   Martin University                                                          $395,736                   $197,868
00372300   Mary Baldwin University                                                  $1,120,685                   $560,343
02331000   Maryland Beauty Academy Of Essex                                           $186,678                    $93,339
00208000   Maryland Institute College Of Art                                        $1,318,621                   $659,311
02578400   Maryland University Of Integrative Health                                   $91,890                    $45,945
01047400   Marymount California University                                            $874,466                   $437,233
00276900   Marymount Manhattan College                                              $1,701,441                   $850,721
00372400   Marymount University                                                     $2,074,937                 $1,037,469
00350500   Maryville College                                                        $1,401,887                   $700,944
00248200   Maryville University Of Saint Louis                                      $3,144,097                 $1,572,049
00329600   Marywood University                                                      $2,020,450                 $1,010,225
00217100   Massachusetts Bay Community College                                      $1,775,751                   $887,876
00218000   Massachusetts College Of Art And Design                                  $1,510,265                   $755,133
00218700   Massachusetts College Of Liberal Arts                                    $1,309,397                   $654,699
00217800   Massachusetts Institute Of Technology                                    $5,045,387                 $2,522,694
00218100   Massachusetts Maritime Academy                                           $1,242,689                   $621,345
02092100   Massachusetts School Of Barbering                                           $54,414                    $27,207
03235300   Massachusetts School Of Law At Andover                                     $110,861                    $55,431
04246500   Massage Institute Of Memphis (The)                                          $26,324                    $13,162
03976300   Massage Therapy Institute Of Colorado                                       $53,176                    $26,588
00217700   Massasoit Community College                                              $3,581,373                 $1,790,687
04258900   Master'S Barber & Styling College                                           $27,762                    $13,881
00122000   Master'S University And Seminary (The)                                     $936,440                   $468,220
04165200   Mauna Loa Helicopters                                                         $6,110                    $3,055
02504500   Mayagüez Institute Of Technology                                           $210,943                   $105,472
04115600   Mayfield College                                                           $564,629                   $282,315
01119700   Mayland Community College                                                  $588,968                   $294,484
01173200   Mayo Clinic College Of Medicine And Science                                $328,294                   $164,147
00696000   Maysville Community And Technical College                                $1,992,396                   $996,198
00299300   Mayville State University                                                  $312,720                   $156,360
00172100   Mccormick Theological Seminary                                              $32,880                    $16,440
00210900   Mcdaniel College                                                         $1,629,536                   $814,768
04228900   Mcdougle Technical Institute                                               $197,728                    $98,864
00808500   Mcdowell Technical Community College                                       $527,975                   $263,988
00769100   Mchenry County College                                                   $2,254,053                 $1,127,027
00172200   Mckendree University                                                     $1,636,302                   $818,151
00359000   Mclennan Community College                                               $4,898,030                 $2,449,015
00359100   Mcmurry University                                                       $1,136,612                   $568,306
00201700   Mcneese State University                                                 $5,456,361                 $2,728,181
00193300   Mcpherson College                                                          $795,375                   $397,688
00216500   Mcphs University                                                         $4,414,483                 $2,207,242
03468500   Mdt College Of Health Sciences                                           $1,017,059                   $508,530
00172300   Meadville Theological School Of Lombard College                             $26,188                    $13,094
03025500   Mech Tech College                                                        $7,627,631                 $3,813,816
04261500   Mechon L'Hoyroa                                                             $91,885                    $45,943
04244700   Med Academy                                                                 $67,956                    $33,978
00277700   Medaille College                                                         $2,028,538                 $1,014,269
04129800   Mediatech Institute                                                        $538,457                   $269,229
04185600   Medical Allied Career Center                                               $163,365                    $81,683
04249000   Medical Career And Technical College                                       $221,558                   $110,779
04207500   Medical Career Institute                                                   $332,030                   $166,015
02453500   Medical College Of Wisconsin                                               $386,216                   $193,108




                                                              Page 43 of 85                         EXHIBIT 2 - 43
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 52 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                               School                              Total Allocation      Grants to Students
04148500   Medical Institute Of Palm Beach                                                        $135,341                    $67,671
03356300   Medical Training College                                                               $539,363                   $269,682
00343800   Medical University Of South Carolina                                                   $937,694                   $468,847
02210800   Medina County Joint Vocational School                                                   $38,825                    $19,413
04229300   Medquest College                                                                     $1,013,074                   $506,537
04210300   Medspa Academies                                                                       $270,463                   $135,232
00350600   Meharry Medical College                                                                $219,976                   $109,988
01167700   Memorial Sloan Kettering Cancer Center                                                    $7,585                    $3,793
00350700   Memphis College Of Art                                                                 $162,346                    $81,173
01052900   Memphis Theological Seminary                                                            $36,663                    $18,332
01167200   Mendocino College                                                                    $1,309,837                   $654,919
00123600   Menlo College                                                                          $744,390                   $372,195
00123700   Merced Community College                                                             $6,536,491                 $3,268,246
02362300   Mercer County Career Center                                                             $39,531                    $19,766
00474000   Mercer County Community College                                                      $3,851,115                 $1,925,558
02535500   Mercer County Technical Education Center                                               $105,541                    $52,771
00158000   Mercer University                                                                    $5,265,925                 $2,632,963
00277200   Mercy College                                                                        $7,046,720                 $3,523,360
00627300   Mercy College Of Health Sciences                                                       $805,957                   $402,979
03097000   Mercy College Of Ohio                                                                  $886,791                   $443,396
03099600   Mercy Hospital School Of Practical Nursing, A Program Of Plantation Ge                 $172,183                    $86,092
00329700   Mercyhurst University                                                                $3,142,547                 $1,571,274
00294500   Meredith College                                                                     $1,674,515                   $837,258
03052000   Meredith Manor International Equestrian Centre                                          $93,719                    $46,860
02326800   Meridian College                                                                       $488,558                   $244,279
00241300   Meridian Community College                                                           $2,940,110                 $1,470,055
04165000   Meridian Institute Of Surgical Assisting                                               $205,301                   $102,651
02060800   Meridian Technology Center, School District Number 16                                  $302,793                   $151,397
04271100   Meridian University                                                                     $13,758                     $6,879
03181400   Merkaz Bnos                                                                            $403,827                   $201,914
02520800   Merrell University Of Beauty Arts & Science                                             $90,177                    $45,089
00212000   Merrimack College                                                                    $2,646,845                 $1,323,423
00126700   Merritt College                                                                      $1,497,283                   $748,642
04227500   Merryfield School Of Pet Grooming                                                       $37,149                    $18,575
00107700   Mesa Community College                                                               $7,352,103                 $3,676,052
00400900   Mesabi Range College                                                                   $561,010                   $280,505
03206300   Mesalands Community College                                                            $198,978                    $99,489
00933500   Mesivta Of Eastern Parkway Rabbinical Seminary                                          $60,547                    $30,274
00726400   Mesivta Torah Vodaath Rabbinical Seminary                                              $459,637                   $229,819
00397400   Mesivtha Tifereth Jerusalem Of America                                                  $66,112                    $33,056
03092600   Messenger College                                                                       $41,759                    $20,880
00329800   Messiah College                                                                      $2,106,740                 $1,053,370
00622800   Methodist College                                                                      $736,004                   $368,002
00307500   Methodist Theological School In Ohio                                                    $37,536                    $18,768
00294600   Methodist University                                                                 $1,925,342                   $962,671
04158000   Metro Beauty Academy                                                                   $132,460                    $66,230
00533900   Metro Technology Centers School District #22                                           $466,807                   $233,404
00976900   Metropolitan College Of New York                                                     $1,690,962                   $845,481
00248400   Metropolitan Community College                                                       $8,709,049                 $4,354,525
01258600   Metropolitan Community College                                                       $5,767,395                 $2,883,698
03652300   Metropolitan Learning Institute                                                        $660,220                   $330,110
01037400   Metropolitan State University                                                        $5,159,002                 $2,579,501
00136000   Metropolitan State University Of Denver                                            $14,390,083                  $7,195,042
02231600   Mgh Institute Of Health Professions                                                    $500,795                   $250,398
03125600   Miami Ad School                                                                        $190,523                    $95,262
00150600   Miami Dade College                                                                 $49,074,737                 $24,537,369
00887800   Miami International University Of Art & Design                                       $2,762,168                 $1,381,084
02316200   Miami Lakes Educational Center And Technical College                                   $362,478                   $181,239
03078000   Miami Media School                                                                     $757,634                   $378,817
04128400   Miami Regional University                                                              $774,452                   $387,226
00307700   Miami University                                                                   $12,989,033                  $6,494,517




                                                                          Page 44 of 85                         EXHIBIT 2 - 44
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 53 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                               Minimum Allocation to
                                                                                                                  be Awarded for
                                                                                                               Emergency Financial Aid
  OPEID                                               School                               Total Allocation      Grants to Students
02263700   Miami Valley Career Technology Center                                                   $244,731                   $122,366
02060300   Miat College Of Technology                                                            $2,341,441                 $1,170,721
04246000   Michael K. Galvin Beauty & Business Academy                                             $105,677                    $52,839
02174800   Michael'S School Of Hair Design & Esthetics Paul Mitchell Partner Scho                  $132,378                    $66,189
02361500   Michigan Barber School                                                                  $447,200                   $223,600
02618400   Michigan Career And Technical Institute                                                 $238,067                   $119,034
02324500   Michigan College Of Beauty-Monroe                                                       $157,293                    $78,647
02125600   Michigan College Of Beauty-Troy                                                         $348,449                   $174,225
02198900   Michigan School Of Psychology                                                            $43,937                    $21,969
00229000   Michigan State University                                                           $29,836,588                 $14,918,294
00225400   Michigan State University College Of Law                                                $221,124                   $110,562
00229200   Michigan Technological University                                                     $4,605,779                 $2,302,890
01061800   Mid America College Of Funeral Service                                                     $9,117                    $4,559
03111000   Mid Cities Barber College                                                                $48,082                    $24,041
00676800   Mid Michigan College                                                                  $2,641,059                 $1,320,530
01153700   Mid-America Area Vocational-Technical School District No. #8                            $253,644                   $126,822
00694200   Mid-America Christian University                                                        $716,752                   $358,376
00703200   Midamerica Nazarene University                                                        $1,199,713                   $599,857
02280900   Mid-Atlantic Christian University                                                       $242,130                   $121,065
03198400   Mid-Del Technology Center                                                               $135,205                    $67,603
00158100   Middle Georgia State University                                                       $5,988,167                 $2,994,084
00778300   Middle Tennessee School Of Anesthesia                                                    $56,794                    $28,397
00351000   Middle Tennessee State University                                                   $17,299,411                  $8,649,706
00369100   Middlebury College                                                                    $1,862,094                   $931,047
00993600   Middlesex Community College                                                           $3,704,343                 $1,852,172
00803800   Middlesex Community College                                                           $1,323,379                   $661,690
00261500   Middlesex County College                                                              $7,378,634                 $3,689,317
02189000   Mid-East Career And Technology Centers - Adult Education                                $362,414                   $181,207
04229400   Midfield Institute Of Cosmetology                                                        $38,911                    $19,456
00979700   Midland College                                                                       $1,673,002                   $836,501
00255300   Midland University                                                                    $1,102,337                   $551,169
00399300   Midlands Technical College                                                            $7,332,783                 $3,666,392
00255700   Mid-Plains Community College                                                            $774,946                   $387,473
04210200   Mid-South Christian College                                                              $24,705                    $12,353
00538000   Mid-State Technical College                                                           $1,528,012                   $764,006
00928300   Midway Paris Beauty School                                                               $89,208                    $44,604
00197500   Midway University                                                                       $892,872                   $446,436
03061200   Midwest College Of Oriental Medicine                                                     $80,513                    $40,257
02121100   Midwest Institute                                                                       $389,911                   $194,956
03368300   Midwest Technical Institute                                                           $7,164,512                 $3,582,256
00248500   Midwestern Baptist Theological Seminary                                                 $466,997                   $233,499
04139000   Midwestern Career College                                                               $501,791                   $250,896
00359200   Midwestern State University                                                           $4,413,874                 $2,206,937
00165700   Midwestern University                                                                 $2,255,126                 $1,127,563
02158300   Mifflin County Academy Of Science And Technology                                        $117,767                    $58,884
03422300   Milan Institute                                                                       $3,963,075                 $1,981,538
02497300   Milan Institute                                                                         $914,326                   $457,163
03098700   Milan Institute                                                                         $549,033                   $274,517
02248200   Milan Institute Of Cosmetology                                                        $2,373,948                 $1,186,974
02219500   Mildred Elley                                                                         $2,777,967                 $1,388,984
00102800   Miles College                                                                         $3,257,934                 $1,628,967
00252800   Miles Community College                                                                 $246,778                   $123,389
04182500   Millennia Atlantic University                                                            $44,229                    $22,115
04128000   Millennium Training Institute                                                           $145,817                    $72,909
00332500   Millersville University Of Pennsylvania                                               $5,617,301                 $2,808,651
00351100   Milligan College                                                                        $742,753                   $371,377
00172400   Millikin University                                                                   $2,299,043                 $1,149,522
00123800   Mills College                                                                         $1,135,582                   $567,791
00241400   Millsaps College                                                                        $761,840                   $380,920
00386600   Milwaukee Area Technical College                                                      $8,505,373                 $4,252,687
04117400   Milwaukee Career College                                                                $288,092                   $144,046




                                                                           Page 45 of 85                         EXHIBIT 2 - 45
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 54 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                          Minimum Allocation to
                                                                                                             be Awarded for
                                                                                                          Emergency Financial Aid
  OPEID                                                  School                       Total Allocation      Grants to Students
02077100   Milwaukee Institute Of Art & Design                                                $840,652                   $420,326
00386800   Milwaukee School Of Engineering                                                  $2,285,262                 $1,142,631
04223900   Mind Body Institute                                                                 $28,782                    $14,391
00248600   Mineral Area College                                                             $1,986,137                   $993,069
01014000   Mineral County Vocational Technical Center                                          $40,808                    $20,404
04212400   Mingo Extended Learning Center                                                      $59,512                    $29,756
00236500   Minneapolis College Of Art & Design                                                $807,630                   $403,815
00236200   Minneapolis Community And Technical College                                      $4,640,122                 $2,320,061
02238100   Minnesota School Of Cosmetology                                                    $375,857                   $187,929
00239300   Minnesota State College Southeast                                                  $666,447                   $333,224
00554100   Minnesota State Community And Technical College                                  $2,832,620                 $1,416,310
00236700   Minnesota State University Moorhead                                              $3,518,533                 $1,759,267
00236000   Minnesota State University, Mankato                                              $9,088,962                 $4,544,481
00526300   Minnesota West Community And Technical College                                   $1,072,094                   $536,047
00299400   Minot State University                                                           $1,275,782                   $637,891
00123900   Miracosta College                                                                $5,511,006                 $2,755,503
00479800   Mirrer Yeshiva Central Institute                                                   $156,376                    $78,188
00324700   Misericordia University                                                          $1,536,398                   $768,199
02323000   Missio Theological Seminary                                                         $45,643                    $22,822
04250800   Mission Beauty Institute                                                            $61,068                    $30,534
02119100   Mission College                                                                  $1,961,952                   $980,976
02244300   Mississippi Barber Academy                                                         $209,055                   $104,528
00241500   Mississippi College                                                              $3,011,426                 $1,505,713
02302800   Mississippi College Of Beauty Culture                                               $96,624                    $48,312
00241600   Mississippi Delta Community College                                              $2,743,944                 $1,371,972
00241700   Mississippi Gulf Coast Community College                                         $7,880,280                 $3,940,140
04140200   Mississippi Institute Of Aesthetics, Nails, & Cosmetology                           $96,122                    $48,061
00242300   Mississippi State University                                                   $17,856,107                  $8,928,054
00242200   Mississippi University For Women                                                 $2,188,061                 $1,094,031
00242400   Mississippi Valley State University                                              $3,079,829                 $1,539,915
00754000   Missouri Baptist University                                                      $1,567,808                   $783,904
03519300   Missouri College Of Cosmetology North                                              $102,704                    $51,352
00248800   Missouri Southern State University                                               $4,756,273                 $2,378,137
00250300   Missouri State University                                                      $13,855,674                  $6,927,837
03106000   Missouri State University - West Plains                                            $960,166                   $480,083
00251700   Missouri University Of Science And Technology                                    $5,205,598                 $2,602,799
00248900   Missouri Valley College                                                          $1,322,917                   $661,459
00249000   Missouri Western State University                                                $3,722,351                 $1,861,176
02278700   Mister Wayne'S School Of Unisex Hair Design                                         $60,570                    $30,285
00139300   Mitchell College                                                                   $616,528                   $308,264
00294700   Mitchell Community College                                                       $1,393,025                   $696,513
00239100   Mitchell Hamline School Of Law                                                     $212,893                   $106,447
00828400   Mitchell Technical Institute                                                       $879,422                   $439,711
02056500   Mitchell'S Academy                                                                 $125,900                    $62,950
04205300   Mitsu Sato Hair Academy                                                             $96,274                    $48,137
00249100   Moberly Area Community College                                                   $2,410,386                 $1,205,193
04257800   Mobile Technical Training                                                             $5,238                    $2,619
00983100   Model College Of Hair Design                                                       $108,435                    $54,218
00720400   Modern Beauty Academy - Oxnard                                                      $54,154                    $27,077
02553000   Modern College Of Design (The)                                                     $274,561                   $137,281
02195900   Modern Hairstyling Institute                                                     $1,048,362                   $524,181
02195400   Modern Hairstyling Institute                                                     $1,036,256                   $518,128
02195500   Modern Hairstyling Institute                                                       $426,601                   $213,301
03063400   Modern Technology School                                                           $300,190                   $150,095
02275900   Modern Welding School                                                              $143,813                    $71,907
00124000   Modesto Junior College                                                           $9,575,504                 $4,787,752
01186400   Mohave Community College                                                         $1,933,935                   $966,968
00287100   Mohawk Valley Community College - Suny Office Of Community Colleges              $4,368,811                 $2,184,406
02328500   Moler - Pickens Beauty College                                                     $119,658                    $59,829
02185800   Moler Barber College                                                               $551,182                   $275,591
01284800   Moler Hollywood Beauty Academy                                                      $79,077                    $39,539




                                                                      Page 46 of 85                         EXHIBIT 2 - 46
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 55 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                              School                             Total Allocation      Grants to Students
00277500   Molloy College                                                                     $2,677,888                 $1,338,944
00172500   Monmouth College                                                                   $1,069,404                   $534,702
00539900   Monmouth County Vocational School District                                            $60,651                    $30,326
00261600   Monmouth University                                                                $4,935,299                 $2,467,650
01290400   Monongalia County Technical Education Center (Mtec)                                   $93,681                    $46,841
04117700   Monroe 2 - Orleans Boces, Center For Workforce Development                            $92,085                    $46,043
00479900   Monroe College                                                                   $11,408,077                  $5,704,039
00287200   Monroe Community College                                                           $9,166,962                 $4,583,481
00229400   Monroe County Community College                                                    $1,300,516                   $650,258
01288100   Montachusett Regional Vocational Technical School                                     $32,693                    $16,347
04164100   Montana Academy Of Salons                                                            $152,333                    $76,167
00253000   Montana State University - Billings                                                $2,193,195                 $1,096,598
00253300   Montana State University - Northern                                                  $911,258                   $455,629
00253200   Montana State University Bozeman                                                 $10,560,079                  $5,280,040
00253100   Montana Technological University                                                   $1,676,199                   $838,100
00229500   Montcalm Community College                                                           $861,963                   $430,982
00261700   Montclair State University                                                       $19,911,482                  $9,955,741
03414300   Monteclaro: Escuela De Hoteleria Y Artes Culinarias                                   $36,831                    $18,416
04237200   Montefiore School Of Nursing                                                          $94,873                    $47,437
00124200   Monterey Peninsula College                                                         $2,415,633                 $1,207,817
04125100   Montessori Casa International                                                           $3,492                    $1,746
02343800   Montgomery Beauty School                                                             $265,117                   $132,559
00691100   Montgomery College                                                               $10,995,749                  $5,497,875
00808700   Montgomery Community College                                                         $382,976                   $191,488
00445200   Montgomery County Community College                                                $4,090,103                 $2,045,052
00294800   Montreat College                                                                     $735,993                   $367,997
02063000   Montserrat College Of Art                                                            $375,198                   $187,599
00172700   Moody Bible Institute                                                              $1,848,490                   $924,245
03727500   Moore Career College                                                                 $332,337                   $166,169
00330000   Moore College Of Art And Design                                                      $441,674                   $220,837
01227200   Moore Norman Technology Center School District No. 17                                $278,987                   $139,494
00711500   Moorpark College                                                                   $5,143,560                 $2,571,780
00925600   Moraine Park Technical College                                                     $1,215,286                   $607,643
00769200   Moraine Valley Community College                                                   $6,465,543                 $3,232,772
00330100   Moravian College                                                                   $2,025,895                 $1,012,948
04220200   More Tech Institute                                                                  $130,953                    $65,477
00197600   Morehead State University                                                          $6,016,440                 $3,008,220
00158200   Morehouse College                                                                  $2,947,819                 $1,473,910
02482100   Morehouse School Of Medicine                                                         $147,523                    $73,762
04173500   Moreno Valley College                                                              $3,681,844                 $1,840,922
00998100   Morgan Community College                                                             $411,258                   $205,629
00208300   Morgan State University                                                            $9,263,592                 $4,631,796
03102100   Morgantown Beauty College                                                            $179,773                    $89,887
00187900   Morningside College                                                                $1,147,631                   $573,816
00343900   Morris College                                                                     $1,481,212                   $740,606
01152300   Morris County School Of Technology                                                    $68,148                    $34,074
00888000   Morrison Institute Of Technology                                                     $180,060                    $90,030
00172800   Morton College                                                                     $2,532,643                 $1,266,322
00683600   Motlow State Community College                                                     $3,178,784                 $1,589,392
03115200   Motoring Technical Training Institute                                                $698,220                   $349,110
00330200   Mount Aloysius College                                                               $816,503                   $408,252
00320300   Mount Angel Seminary                                                                  $71,691                    $35,846
03071900   Mount Carmel College Of Nursing                                                      $605,611                   $302,806
03062400   Mount Diablo Adult Education                                                          $68,958                    $34,479
00219200   Mount Holyoke College                                                              $1,588,803                   $794,402
00320400   Mount Hood Community College                                                       $3,385,658                 $1,692,829
00346500   Mount Marty College                                                                  $489,509                   $244,755
00386900   Mount Mary University                                                              $1,157,273                   $578,637
00188000   Mount Mercy University                                                             $1,221,083                   $610,542
00277800   Mount Saint Mary College                                                           $1,809,886                   $904,943
00124300   Mount Saint Mary'S University                                                      $3,135,747                 $1,567,874




                                                                        Page 47 of 85                         EXHIBIT 2 - 47
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 56 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                    Minimum Allocation to
                                                                                                       be Awarded for
                                                                                                    Emergency Financial Aid
  OPEID                                               School                     Total Allocation     Grants to Students
00208600   Mount Saint Mary'S University                                               $1,678,019                  $839,010
00124500   Mount San Antonio College                                                 $17,457,959                 $8,728,980
00303300   Mount St. Joseph University                                                 $1,282,973                  $641,487
00708500   Mount Vernon Nazarene University                                            $1,330,478                  $665,239
00217200   Mount Wachusett Community College                                           $2,554,747                $1,277,374
00962900   Mountain Empire Community College                                           $1,394,924                  $697,462
00500800   Mountain State College                                                         $86,177                   $43,089
04028300   Mountain State School Of Massage                                               $47,967                   $23,984
00850300   Mountain View College                                                       $2,902,459                $1,451,230
03413300   Mountainland Technical College                                                $609,482                  $304,741
04041400   Mountwest Community And Technical College                                   $1,129,207                  $564,604
03643300   Mr. John'S School Of Cosmetology & Nails                                       $52,727                   $26,364
02192400   Mr. John'S School Of Cosmetology, Esthetics & Nails                           $115,442                   $57,721
02275800   Mr. Leon'S School Of Hair Design                                               $89,201                   $44,601
04226400   Mt Training Center                                                            $244,174                  $122,087
00124600   Mt. San Jacinto College                                                     $9,713,109                $4,856,555
01291200   Mti College                                                                 $1,142,459                  $571,230
00330400   Muhlenberg College                                                          $1,619,907                  $809,954
00320600   Multnomah University                                                          $433,018                  $216,509
00315800   Murray State College                                                        $1,167,810                  $583,905
00197700   Murray State University                                                     $6,270,769                $3,135,385
02161800   Musicians Institute                                                           $854,505                  $427,253
00229700   Muskegon Community College                                                  $2,247,350                $1,123,675
00308400   Muskingum University                                                        $1,596,789                  $798,395
04262100   My Beauty & Barber College                                                     $98,476                   $49,238
03458300   My Le'S Beauty College                                                        $266,867                  $133,434
04206500   Mycomputercareer.Com                                                        $2,727,181                $1,363,591
04121000   Mycomputercareer.Com /Techskills                                              $495,594                  $247,797
04124500   Mycomputercareer.Com /Techskills                                              $414,059                  $207,030
04151600   My-Le'S Beauty College                                                        $275,942                  $137,971
03082100   Myotherapy College Of Utah                                                     $94,214                   $47,107
03279300   Myotherapy Institute                                                           $47,524                   $23,762
03965400   Myrangel Beauty Institute                                                     $546,026                  $273,013
04260900   Mystros Barber Academy                                                         $58,383                   $29,192
00124700   Napa Valley College                                                         $2,125,082                $1,062,541
02117500   Naropa University                                                             $656,811                  $328,406
00855700   Nash Community College                                                      $1,299,061                  $649,531
00387400   Nashotah House                                                                 $16,876                    $8,438
00923600   Nashua Community College                                                      $802,358                  $401,179
04246100   Nashville Film Institute                                                       $98,653                   $49,327
00814500   Nashville State Community College                                           $4,689,355                $2,344,678
00287300   Nassau Community College                                                  $12,022,119                 $6,011,060
00405700   National American University                                                $1,453,446                  $726,723
03035900   National Aviation Academy                                                   $1,950,415                  $975,208
00613600   National Aviation Academy - New England                                       $625,133                  $312,567
01174400   National Beauty College                                                       $106,210                   $53,105
04139300   National Beauty College                                                        $28,336                   $14,168
04146000   National Career College                                                       $589,577                  $294,789
04154900   National Career Institute                                                     $497,128                  $248,564
02132800   National Conservatory Of Dramatic Arts                                         $40,522                   $20,261
02542300   National Holistic Institute                                                 $1,602,448                  $801,224
03128500   National Latino Education Institute                                            $40,882                   $20,441
00173300   National Louis University                                                   $3,034,098                $1,517,049
01210500   National Park College                                                       $2,285,507                $1,142,754
04250500   National Personal Training Institute                                          $175,113                   $87,557
03910400   National Polytechnic College                                                  $168,452                   $84,226
02287800   National Tractor Trailer School                                               $439,995                  $219,998
01146000   National University                                                         $4,563,497                $2,281,749
00173200   National University Of Health Sciences (The)                                  $290,635                  $145,318
02534000   National University Of Natural Medicine                                       $217,745                  $108,873
04245800   Natural Images Beauty College                                                 $102,034                   $51,017




                                                                 Page 48 of 85                        EXHIBIT 2 - 48
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 57 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                              School                              Total Allocation      Grants to Students
00698200   Naugatuck Valley Community College                                                  $3,819,528                 $1,909,764
02357600   Navajo Technical University                                                         $1,503,703                   $751,852
00359300   Navarro College                                                                     $4,101,645                 $2,050,823
01300700   Nazarene Bible College                                                                   $5,757                    $2,879
00249400   Nazarene Theological Seminary                                                          $13,954                     $6,977
00277900   Nazareth College Of Rochester                                                       $2,117,252                 $1,058,626
02550800   Nebraska Indian Community College                                                      $77,576                    $38,788
00640400   Nebraska Methodist College Of Nursing & Allied Health                                 $557,892                   $278,946
00255500   Nebraska Wesleyan University                                                        $1,382,752                   $691,376
04231200   Neecee'S Barber College                                                               $139,821                    $69,911
00902900   Neighborhood Playhouse School Of The Theatre (The)                                     $60,982                    $30,491
04267000   Neo-Esthetique European Institute                                                     $304,166                   $152,083
02608000   Neosho Beauty College                                                                  $39,487                    $19,744
00193600   Neosho County Community College                                                       $806,338                   $403,169
00208700   Ner Israel Rabbinical College                                                         $229,867                   $114,934
04224400   Networks Barber College                                                               $136,724                    $68,362
00398800   Neumann University                                                                  $1,758,118                   $879,059
01009800   Neumont College Of Computer Science                                                   $769,673                   $384,837
04114300   Nevada State College                                                                $2,755,743                 $1,377,872
04102300   New Age Training                                                                      $594,376                   $297,188
04187200   New Beginning College Of Cosmetology                                                  $160,764                    $80,382
04247600   New Beginnings Beauty Academy                                                          $63,880                    $31,940
00261900   New Brunswick Theological Seminary                                                     $24,151                    $12,076
00778000   New Castle School Of Trades                                                         $1,073,423                   $536,712
03957400   New College Of Florida                                                                $837,170                   $418,585
03424500   New Community Career And Technical Institute                                          $289,766                   $144,883
03433400   New Concept Massage & Beauty School                                                   $209,257                   $104,629
03101000   New Dimension School Of Hair Design                                                    $44,577                    $22,289
04202600   New Dimensions Beauty Academy                                                          $48,218                    $24,109
00257900   New England College                                                                 $1,554,133                   $777,067
10257900   New England College                                                                   $411,295                   $205,648
00216400   New England College Of Optometry (The)                                                $163,236                    $81,618
00219400   New England Conservatory Of Music                                                     $367,317                   $183,659
02254000   New England Culinary Institute                                                         $98,063                    $49,032
02122000   New England Hair Academy                                                              $213,149                   $106,575
00784500   New England Institute Of Technology                                                 $3,676,041                 $1,838,021
00891600   New England Law | Boston                                                              $148,978                    $74,489
02247000   New England School Of Hair Design                                                      $27,906                    $13,953
02163500   New England School Of Photography                                                      $62,906                    $31,453
02202500   New England Tractor Trailer Training School Of Connecticut                          $2,717,490                 $1,358,745
02584400   New England Tractor Trailer Training School Of Massachusetts                        $2,226,771                 $1,113,386
03729300   New Hampshire Institute For Therapeutic Arts                                           $16,274                     $8,137
02159700   New Hope Christian College                                                            $127,250                    $63,625
04221100   New Horizons Medical Institute                                                        $141,871                    $70,936
00261300   New Jersey City University                                                          $8,337,070                 $4,168,535
00262100   New Jersey Institute Of Technology                                                  $8,110,969                 $4,055,485
00265300   New Mexico Highlands University                                                     $1,699,974                   $849,987
00265400   New Mexico Institute Of Mining & Technology                                         $1,353,197                   $676,599
00265500   New Mexico Junior College                                                           $1,121,004                   $560,502
00265600   New Mexico Military Institute                                                         $415,633                   $207,817
00265700   New Mexico State University                                                       $14,076,359                  $7,038,180
03224300   New Professions Technical Institute                                                   $600,447                   $300,224
03960300   New River Community And Technical College                                             $688,982                   $344,491
00522300   New River Community College                                                         $1,658,163                   $829,082
02182200   New School Center For Media                                                            $70,490                    $35,245
02066200   New School, The                                                                     $4,996,686                 $2,498,343
02284200   New Tyler Barber College                                                               $99,723                    $49,862
02600100   New York Academy Of Art (The)                                                          $39,863                    $19,932
03537300   New York Automotive & Diesel Institute                                                $598,781                   $299,391
01227700   New York Chiropractic College                                                         $220,590                   $110,295
00269600   New York City College Of Technology Of The City University Of New York            $16,209,328                  $8,104,664




                                                                         Page 49 of 85                         EXHIBIT 2 - 49
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 58 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                         Minimum Allocation to
                                                                                                            be Awarded for
                                                                                                         Emergency Financial Aid
  OPEID                                                School                         Total Allocation     Grants to Students
02599400   New York College Of Health Professions                                             $537,043                  $268,522
00274900   New York College Of Podiatric Medicine                                             $115,225                   $57,613
03443300   New York College Of Traditional Chinese Medicine                                    $84,673                   $42,337
03120700   New York Conservatory For Dramatic Arts (The)                                      $354,280                  $177,140
04118800   New York Film Academy                                                            $1,739,271                  $869,636
04210700   New York Institute Of Beauty                                                       $142,667                   $71,334
03203300   New York Institute Of Massage                                                       $93,376                   $46,688
00278200   New York Institute Of Technology                                                 $4,377,210                $2,188,605
00278300   New York Law School                                                                $271,478                  $135,739
04133700   New York Medical Career Training Center                                            $375,729                  $187,865
00278400   New York Medical College                                                           $374,257                  $187,129
01055100   New York School For Medical & Dental Assistants                                    $457,757                  $228,879
04190500   New York School Of Esthetics & Day Spa                                              $71,583                   $35,792
02069000   New York School Of Interior Design                                                 $117,250                   $58,625
00267400   New York Theological Seminary                                                       $45,974                   $22,987
00278500   New York University                                                            $25,626,944                $12,813,472
00344000   Newberry College                                                                 $1,592,676                  $796,338
00713000   Newberry School Of Beauty                                                          $225,726                  $112,863
00193900   Newman University                                                                  $993,846                  $496,923
03043900   Newschool Of Architecture And Design                                               $553,090                  $276,545
00258100   Nhti - Concord'S Community College                                               $1,806,576                  $903,288
00287400   Niagara County Community College                                                 $3,598,909                $1,799,455
00278800   Niagara University                                                               $2,711,396                $1,355,698
00200500   Nicholls State University                                                        $5,057,520                $2,528,760
00219700   Nichols College                                                                  $1,236,801                  $618,401
00538400   Nicolet Area Technical College                                                     $484,116                  $242,058
02556600   Niles School Of Cosmetology                                                         $57,709                   $28,855
04176100   Norco College                                                                    $3,523,056                $1,761,528
00376500   Norfolk State University                                                         $6,901,715                $3,450,858
00795400   Normandale Community College                                                     $4,802,575                $2,401,288
00718700   North Adrian'S College Of Beauty                                                   $153,436                   $76,718
00405600   North American Baptist Seminary                                                     $37,001                   $18,501
02545400   North American Trade Schools                                                     $1,004,497                  $502,249
04179500   North American University                                                          $244,712                  $122,356
01226100   North Arkansas College                                                           $1,444,804                  $722,402
02197900   North Bennet Street School                                                         $119,089                   $59,545
00290500   North Carolina Agricultural & Technical State University                       $14,103,628                 $7,051,814
00295000   North Carolina Central University                                                $8,932,233                $4,466,117
00297200   North Carolina State University                                                $17,895,881                 $8,947,941
00295100   North Carolina Wesleyan College                                                  $2,177,353                $1,088,677
00173400   North Central College                                                            $2,410,282                $1,205,141
03079100   North Central Institute                                                             $40,259                   $20,130
00526500   North Central Kansas Technical College                                             $490,545                  $245,273
00229900   North Central Michigan College                                                     $835,428                  $417,714
00251400   North Central Missouri College                                                     $892,038                  $446,019
00531300   North Central State College                                                      $1,410,128                  $705,064
00355800   North Central Texas College                                                      $3,862,598                $1,931,299
00236900   North Central University                                                         $1,046,302                  $523,151
01289600   North Coast College, The                                                           $140,180                   $70,090
00711100   North Country Community College                                                  $1,111,281                  $555,641
00299600   North Dakota State College Of Science                                              $823,352                  $411,676
00299700   North Dakota State University - Fargo                                            $7,728,326                $3,864,163
00150800   North Florida College                                                              $715,483                  $357,742
03557300   North Florida Cosmetology Institute                                                $224,742                  $112,371
03382300   North Florida Technical College                                                    $134,851                   $67,426
00561900   North Georgia Technical College                                                  $2,114,032                $1,057,016
00344100   North Greenville University                                                      $2,143,104                $1,071,552
02112700   North Haven Academy, Llc                                                           $276,333                  $138,167
00237000   North Hennepin Community College                                                 $3,021,425                $1,510,713
00162300   North Idaho College                                                              $2,161,877                $1,080,939
00187700   North Iowa Area Community College                                                $1,293,311                  $646,656




                                                                      Page 50 of 85                        EXHIBIT 2 - 50
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 59 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                             School                                 Total Allocation     Grants to Students
02077400   North Lake College                                                                    $2,498,181                $1,249,091
00173500   North Park University                                                                 $2,332,872                $1,166,436
00970400   North Seattle College                                                                 $1,795,310                  $897,655
00217300   North Shore Community College                                                         $3,446,732                $1,723,366
00719100   Northampton County Area Community College                                             $6,039,116                $3,019,558
00538700   Northcentral Technical College                                                        $1,482,377                  $741,189
04118300   Northcoast Medical Training Academy                                                     $402,690                  $201,345
00103100   Northeast Alabama Community College                                                   $1,901,781                  $950,891
01166700   Northeast Community College                                                           $1,729,207                  $864,604
00458700   Northeast Iowa Community College                                                      $1,835,580                  $917,790
04263600   Northeast Lakeview College                                                            $1,343,444                  $671,722
00242600   Northeast Mississippi Community College                                               $3,583,689                $1,791,845
02454400   Northeast Ohio Medical University                                                       $272,933                  $136,467
00537800   Northeast State Community College                                                     $4,488,316                $2,244,158
04185100   Northeast Technical Institute                                                           $303,535                  $151,768
02052700   Northeast Technology Center                                                             $456,375                  $228,188
02315400   Northeast Texas Community College                                                     $1,140,273                  $570,137
00530100   Northeast Wisconsin Technical College                                                 $3,736,257                $1,868,129
00169300   Northeastern Illinois University                                                      $6,070,904                $3,035,452
00136100   Northeastern Junior College                                                             $868,359                  $434,180
00316000   Northeastern Oklahoma A & M College                                                   $1,934,724                  $967,362
03419400   Northeastern Seminary                                                                    $15,122                    $7,561
00316100   Northeastern State University                                                         $5,676,974                $2,838,487
00760200   Northeastern Technical College                                                          $544,363                  $272,182
00219900   Northeastern University                                                             $11,648,813                 $5,824,407
00108200   Northern Arizona University                                                         $23,577,854                $11,788,927
00173600   Northern Baptist Theological Seminary                                                    $16,994                    $8,497
02351500   Northern Career Institute                                                               $176,450                   $88,225
00217400   Northern Essex Community College                                                      $3,271,644                $1,635,822
00173700   Northern Illinois University                                                        $14,825,179                 $7,412,590
01063000   Northern Institute Of Cosmetology                                                       $108,952                   $54,476
00927500   Northern Kentucky University                                                          $7,998,963                $3,999,482
00576000   Northern Maine Community College                                                        $655,429                  $327,715
03033000   Northern Marianas College                                                             $1,839,331                  $919,666
00230100   Northern Michigan University                                                          $5,994,618                $2,997,309
02083900   Northern New Mexico College                                                           $1,051,562                  $525,781
00316200   Northern Oklahoma College                                                             $1,971,017                  $985,509
00346600   Northern State University                                                               $659,777                  $329,889
04272400   Northern Technical College                                                               $59,671                   $29,836
02353100   Northern Tier Career Center                                                              $73,110                   $36,555
00368800   Northern Vermont University                                                           $1,932,341                  $966,171
00372700   Northern Virginia Community College                                                 $20,028,703                $10,014,352
04169400   Northern Virginia School Of Therapeutic Massage                                          $71,989                   $35,995
00393000   Northern Wyoming Community College District                                           $1,175,360                  $587,680
00387500   Northland College                                                                       $636,542                  $318,271
00238500   Northland Community And Technical College                                             $1,355,409                  $677,705
01186200   Northland Pioneer College                                                               $643,137                  $321,569
03570500   Northpoint Bible College                                                                $423,110                  $211,555
00675600   Northshore Technical Community College                                                $2,051,300                $1,025,650
03684300   Northshore University Healthsystem School Of Nurse Anesthesia                            $23,860                   $11,930
00569700   Northwest - Shoals Community College                                                  $2,069,470                $1,034,735
03063300   Northwest Arkansas Community College                                                  $3,113,618                $1,556,809
03838500   Northwest Career College                                                              $2,384,152                $1,192,076
00320800   Northwest Christian University                                                          $292,486                  $146,243
00393100   Northwest College                                                                       $732,668                  $366,334
01287200   North-West College                                                                    $3,525,534                $1,762,767
01170700   North-West College                                                                    $1,406,776                  $703,388
02591600   North-West College                                                                      $393,842                  $196,921
02602100   Northwest College Of Art & Design                                                       $138,482                   $69,241
02101000   Northwest College School Of Beauty                                                    $1,136,700                  $568,350
03303300   Northwest Educational Center                                                            $519,264                  $259,632




                                                                           Page 51 of 85                        EXHIBIT 2 - 51
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 60 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                 Minimum Allocation to
                                                                                                    be Awarded for
                                                                                                 Emergency Financial Aid
  OPEID                                              School                   Total Allocation     Grants to Students
00151000   Northwest Florida State College                                          $2,530,500                $1,265,250
03283300   Northwest Hvac/R Association & Training                                     $62,732                   $31,366
02180000   Northwest Indian College                                                   $403,967                  $201,984
00460000   Northwest Iowa Community College                                           $422,535                  $211,268
00526700   Northwest Kansas Technical College                                         $479,285                  $239,643
00997500   Northwest Louisiana Technical Community College                          $1,136,669                  $568,335
00242700   Northwest Mississippi Community College                                  $5,787,016                $2,893,508
00249600   Northwest Missouri State University                                      $4,792,789                $2,396,395
00162400   Northwest Nazarene University                                              $820,668                  $410,334
04155000   Northwest School Of Wooden Boat Building                                    $63,564                   $31,782
00867700   Northwest State Community College                                          $962,933                  $481,467
00575900   Northwest Technical College - Bemidji                                      $192,242                   $96,121
02073700   Northwest Technical Institute                                              $437,217                  $218,609
02600000   Northwest Technology Center, School District 10                             $85,786                   $42,893
00378300   Northwest University                                                     $1,075,562                  $537,781
03372300   Northwest Vista College                                                  $6,926,619                $3,463,310
01236200   Northwestern College                                                     $1,029,287                  $514,644
00188300   Northwestern College                                                       $822,778                  $411,389
00139800   Northwestern Connecticut Community College                                 $602,265                  $301,133
01232800   Northwestern Health Sciences University                                    $388,538                  $194,269
00230200   Northwestern Michigan College                                            $2,124,216                $1,062,108
00316300   Northwestern Oklahoma State University                                   $1,506,494                  $753,247
00202100   Northwestern State University                                            $5,647,034                $2,823,517
03124000   Northwestern Technological Institute                                     $1,108,949                  $554,475
00173900   Northwestern University                                                  $8,521,175                $4,260,588
00407200   Northwood University                                                     $1,358,224                  $679,112
00139900   Norwalk Community College                                                $3,189,661                $1,594,831
00369200   Norwich University                                                       $2,004,614                $1,002,307
02578200   Nossi College Of Art                                                       $606,694                  $303,347
00308500   Notre Dame College Of Ohio                                               $1,274,119                  $637,060
00117900   Notre Dame De Namur University                                           $1,121,450                  $560,725
00206500   Notre Dame Of Maryland University                                          $969,449                  $484,725
03089200   Nouvelle Institute                                                         $805,020                  $402,510
04157600   Nova Academy Of Cosmetology                                                $160,801                   $80,401
03124200   Nova College Of Puerto Rico                                                $568,986                  $284,493
00150900   Nova Southeastern University                                             $7,157,194                $3,578,597
04210800   Nri Institute Of Health Sciences                                           $163,872                   $81,936
03590400   Ntma Training Centers Of Southern California                               $427,969                  $213,985
02260600   Nuc University                                                         $21,367,165                $10,683,583
02553700   Nueta Hidatsa Sahnish College                                               $83,694                   $41,847
03021500   Nuvani Institute                                                           $266,603                  $133,302
03009400   Nuvani Institute                                                           $104,127                   $52,064
04006300   Nuvo College Of Cosmetology                                                 $58,614                   $29,307
00279000   Nyack College                                                            $1,773,064                  $886,532
00999200   Oak Hills Christian College                                                $111,319                   $55,660
00182400   Oakland City University                                                    $465,821                  $232,911
00230300   Oakland Community College                                                $7,474,366                $3,737,183
00230700   Oakland University                                                     $13,796,824                 $6,898,412
00989600   Oakton Community College                                                 $2,762,839                $1,381,420
00103300   Oakwood University                                                       $1,573,749                  $786,875
00308600   Oberlin College                                                          $1,457,347                  $728,674
00359500   Oblate School Of Theology                                                   $39,831                   $19,916
00865800   O'Briens Aveda Institute                                                   $106,040                   $53,020
00124900   Occidental College                                                       $1,474,674                  $737,337
02600200   Ocean Corporation (The)                                                    $203,004                  $101,502
00262400   Ocean County College                                                     $4,265,169                $2,132,585
02523700   Ocean County Vocational - Technical Schools                                $380,824                  $190,412
03155500   Oconee Fall Line Technical College                                       $1,152,438                  $576,219
00359600   Odessa College                                                           $2,118,029                $1,059,015
02297500   Oehrlein School Of Cosmetology                                              $54,088                   $27,044
02346500   Ogden-Weber Technical College                                              $596,044                  $298,022




                                                              Page 52 of 85                        EXHIBIT 2 - 52
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 61 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                              School                               Total Allocation     Grants to Students
03030000   Ogeechee Technical College                                                           $1,622,353                  $811,177
01465900   Oglala Lakota College                                                                $1,297,595                  $648,798
02230500   Ogle School Hair Skin Nails                                                          $1,482,600                  $741,300
01301600   Ogle School Hair Skin Nails                                                          $1,248,354                  $624,177
02230600   Ogle School Hair Skin Nails                                                          $1,012,829                  $506,415
00158600   Oglethorpe University                                                                $1,279,508                  $639,754
02158500   Ohio Business College                                                                  $948,103                  $474,052
00303000   Ohio Christian University                                                            $1,748,170                  $874,085
00303500   Ohio Dominican University                                                            $1,186,525                  $593,263
03583300   Ohio Institute Of Allied Health                                                        $101,503                   $50,752
03068200   Ohio Media School                                                                    $1,374,115                  $687,058
04177300   Ohio Medical Career College                                                            $246,076                  $123,038
00308900   Ohio Northern University                                                             $2,189,709                $1,094,855
01028000   Ohio State Beauty Academy                                                              $175,286                   $87,643
02066100   Ohio State College Of Barber Styling                                                   $312,642                  $156,321
02519300   Ohio State School Of Cosmetology                                                       $117,582                   $58,791
02588500   Ohio State School Of Cosmetology                                                        $70,032                   $35,016
00309000   Ohio State University (The)                                                        $42,885,215                $21,442,608
03095600   Ohio Technical Center At Vantage Career Center                                          $20,672                   $10,336
01174500   Ohio Technical College                                                                 $671,034                  $335,517
00310000   Ohio University                                                                    $19,475,431                 $9,737,716
02301400   Ohio Valley College Of Technology                                                      $428,200                  $214,100
00656000   Ohio Valley General Hospital School Of Nursing                                          $21,308                   $10,654
00381900   Ohio Valley University                                                                 $405,760                  $202,880
00310900   Ohio Wesleyan University                                                             $1,602,505                  $801,253
00448100   Ohlone College                                                                       $2,555,988                $1,277,994
01198400   Ohr Hameir Theological Seminary                                                        $184,006                   $92,003
03230300   Okaloosa Technical College And Choice High School                                      $393,330                  $196,665
00316400   Oklahoma Baptist University                                                          $1,934,138                  $967,069
00316500   Oklahoma Christian University                                                        $1,619,172                  $809,586
01039100   Oklahoma City Community College                                                      $5,566,700                $2,783,350
00316600   Oklahoma City University                                                             $1,536,667                  $768,334
00317400   Oklahoma Panhandle State University                                                    $882,583                  $441,292
00317000   Oklahoma State University                                                          $16,765,725                 $8,382,863
00964700   Oklahoma State University - Oklahoma City                                            $2,300,829                $1,150,415
01128200   Oklahoma State University Center For Health Sciences                                   $144,134                   $72,067
00317200   Oklahoma State University Institute Of Technology - Okmulgee                         $2,248,014                $1,124,007
00315100   Oklahoma Wesleyan University                                                           $797,766                  $398,883
00372800   Old Dominion University                                                            $15,548,901                 $7,774,451
02134800   Old Town Barber College                                                                $223,567                  $111,784
00976700   Olive-Harvey College                                                                 $1,429,900                  $714,950
04155200   Oliver Finley Academy Of Cosmetology                                                   $420,835                  $210,418
00230800   Olivet College                                                                       $1,315,786                  $657,893
00174100   Olivet Nazarene University                                                           $2,972,237                $1,486,119
01300500   Olympian Academy Of Cosmetology                                                      $1,430,238                  $715,119
00378400   Olympic College                                                                      $3,129,109                $1,564,555
03840300   Omega Graduate School                                                                   $10,184                    $5,092
03498400   Omega Institute Of Cosmetology                                                          $56,616                   $28,308
04141600   Omega Studios' School Of Applied Recording Arts & Sciences                              $53,482                   $26,741
03812300   Omnitech Institute                                                                     $506,117                  $253,059
00287500   Onondaga Community College                                                           $5,222,555                $2,611,278
01265200   Onondaga Cortland Madison Boces                                                        $842,620                  $421,310
04155300   Onondaga School Of Therapeutic Massage                                                 $240,765                  $120,383
02601100   Opelousas School Of Cosmetology                                                         $78,578                   $39,289
00398500   Oral Roberts University                                                              $2,933,238                $1,466,619
00125000   Orange Coast College                                                                 $9,120,468                $4,560,234
00287600   Orange County Community College                                                      $3,405,395                $1,702,698
02501500   Orange Technical College - Mid Florida Campus                                          $538,345                  $269,173
02513200   Orange Technical College - Orlando Campus                                              $255,268                  $127,634
02321200   Orange Technical College - Westside Campus                                             $293,856                  $146,928
02504600   Orange Technical College-Winter Park Campus                                            $265,697                  $132,849




                                                                          Page 53 of 85                        EXHIBIT 2 - 53
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 62 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                  Minimum Allocation to
                                                                                                     be Awarded for
                                                                                                  Emergency Financial Aid
  OPEID                                               School                   Total Allocation     Grants to Students
02124000   Orange Ulster Boces School Of Practical Nursing                              $97,357                   $48,679
00681500   Orangeburg - Calhoun Technical College                                    $1,996,646                  $998,323
02603700   Oregon College Of Oriental Medicine                                         $100,095                   $50,048
00488200   Oregon Health & Science University                                        $1,012,193                  $506,097
00321100   Oregon Institute Of Technology                                            $1,807,273                  $903,637
00321000   Oregon State University                                                 $15,559,998                 $7,779,999
03776400   Orion Institute                                                             $124,387                   $62,194
02199300   Orleans Niagara Boces                                                       $113,519                   $56,760
02183000   Orleans Technical College                                                   $582,950                  $291,475
02587600   Orlo School Of Hair Design & Cosmetology (The)                               $65,152                   $32,576
03127900   Osceola Technical College                                                   $590,003                  $295,002
01278300   Oswego County Boces                                                         $125,152                   $62,576
00136200   Otero Junior College                                                        $902,921                  $451,461
00125100   Otis College Of Art & Design                                              $1,100,507                  $550,254
02104300   Otsego Delaware Schoharie Greene Boces                                       $54,054                   $27,027
00193700   Ottawa University                                                         $1,667,633                  $833,817
00311000   Otterbein University                                                      $2,255,286                $1,127,643
00110200   Ouachita Baptist University                                               $1,344,385                  $672,193
00359800   Our Lady Of The Lake University                                           $2,078,279                $1,039,140
00575300   Owens Community College                                                   $3,937,786                $1,968,893
03034500   Owensboro Community & Technical College                                   $1,789,723                  $894,862
04145400   Oxford Academy Of Hair Design                                               $212,940                  $106,470
01284200   Oxnard College                                                            $3,127,211                $1,563,606
02202700   Ozark Christian College                                                     $489,464                  $244,732
02087000   Ozarka College                                                              $797,075                  $398,538
03083000   Ozarks Technical Community College                                        $7,950,662                $3,975,331
04014300   P&A Scholars Beauty School                                                  $278,254                  $139,127
00279100   Pace University                                                           $8,562,106                $4,281,053
04251300   Pacific Bible College                                                        $23,644                   $11,822
03299300   Pacific College                                                             $283,666                  $141,833
03027700   Pacific College Of Oriental Medicine                                        $561,804                  $280,902
03438300   Pacific Islands University                                                  $120,440                   $60,220
00378500   Pacific Lutheran University                                               $2,935,869                $1,467,935
00320700   Pacific Northwest College Of Art                                            $456,256                  $228,128
04130500   Pacific Northwest University Of Health Sciences                             $166,437                   $83,219
00125500   Pacific Oaks College                                                        $340,238                  $170,119
04252700   Pacific Rim Christian University                                            $156,569                   $78,285
00125600   Pacific School Of Religion                                                   $24,442                   $12,221
03163300   Pacific States University                                                    $13,385                    $6,693
00125800   Pacific Union College                                                     $1,138,223                  $569,112
00321200   Pacific University                                                        $2,323,471                $1,161,736
03126800   Pacifica Graduate Institute                                                 $204,263                  $102,132
00745900   Paier College Of Art                                                         $78,906                   $39,453
00158700   Paine College                                                               $798,094                  $399,047
04001300   Palace Beauty College                                                       $167,681                   $83,841
01100900   Palau Community College                                                     $759,490                  $379,745
04014400   Palladium Technical Academy                                                 $100,425                   $50,213
04106300   Palm Beach Academy Of Health & Beauty                                       $352,289                  $176,145
00884900   Palm Beach Atlantic University                                            $2,363,047                $1,181,524
00151200   Palm Beach State College                                                $18,933,435                 $9,466,718
01230000   Palmer College Of Chiropractic                                              $809,390                  $404,695
04192600   Palmetto Beauty School                                                       $58,220                   $29,110
02341300   Palo Alto College                                                         $3,240,943                $1,620,472
02138300   Palo Alto University                                                        $303,711                  $151,856
00125900   Palo Verde College                                                          $349,166                  $174,583
00126000   Palomar College                                                           $7,702,862                $3,851,431
02537200   Palomar Institute Of Cosmetology                                            $216,046                  $108,023
00703100   Pamlico Community College                                                   $222,221                  $111,111
04202800   Panache Academy Of Beauty                                                   $118,221                   $59,111
00360000   Panola College                                                            $1,507,332                  $753,666
02623600   Paradise Valley Community College                                         $2,586,404                $1,293,202




                                                               Page 54 of 85                        EXHIBIT 2 - 54
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 63 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                     Minimum Allocation to
                                                                                                        be Awarded for
                                                                                                     Emergency Financial Aid
  OPEID                                              School                       Total Allocation     Grants to Students
03100100   Paramount Beauty Academy                                                       $109,818                   $54,909
01044100   Pardee Rand Graduate School                                                     $29,679                   $14,840
00360100   Paris Junior College                                                         $2,287,333                $1,143,667
00759300   Parisian Beauty Academy Paul Mitchell Partner School                           $673,639                  $336,820
04225000   Parisian Spa Institute                                                         $138,096                   $69,048
04234600   Park Place Premier Barber School                                                $94,356                   $47,178
00249800   Park University                                                              $2,805,843                $1,402,922
02305300   Parker University                                                              $970,426                  $485,213
00711800   Parkland College                                                             $3,275,003                $1,637,502
02184200   Paroba College Of Cosmetology                                                  $167,414                   $83,707
00126100   Pasadena City College                                                      $15,230,050                 $7,615,025
01065200   Pasco - Hernando State College                                               $6,574,907                $3,287,454
00999400   Passaic County Community College                                             $5,451,658                $2,725,829
01287900   Pat Goins Benton Road Beauty School                                            $175,113                   $87,557
03277300   Pathway Vocational Academy                                                      $63,239                   $31,620
00375100   Patrick Henry Community College                                              $1,483,723                  $741,862
00915900   Paul D. Camp Community College                                                 $512,617                  $256,309
04171100   Paul Mitchell The School - Delaware                                            $165,470                   $82,735
02577000   Paul Mitchell The School - Esani                                               $415,434                  $207,717
04230500   Paul Mitchell The School Grand Rapids                                          $153,424                   $76,712
04218200   Paul Mitchell The School - Jersey Shore                                        $141,637                   $70,819
04132600   Paul Mitchell The School - Lincoln                                              $91,829                   $45,915
02351700   Paul Mitchell The School - Louisville                                          $258,448                  $129,224
03822300   Paul Mitchell The School - Madison                                              $94,232                   $47,116
04138700   Paul Mitchell The School - Pasadena                                            $354,896                  $177,448
04184300   Paul Mitchell The School Ardmore                                                $61,953                   $30,977
00792100   Paul Mitchell The School Arkansas                                              $163,392                   $81,696
04147000   Paul Mitchell The School Atlanta                                               $484,422                  $242,211
04125400   Paul Mitchell The School Austin                                                $208,605                  $104,303
02607100   Paul Mitchell The School Boise                                                 $740,779                  $370,390
03065300   Paul Mitchell The School Bradley                                               $317,512                  $158,756
03490300   Paul Mitchell The School Chicago                                               $626,698                  $313,349
04149100   Paul Mitchell The School Cincinnati                                            $776,215                  $388,108
04126000   Paul Mitchell The School Cleveland                                             $284,158                  $142,079
04170200   Paul Mitchell The School Colorado Springs                                      $338,720                  $169,360
04153300   Paul Mitchell The School Columbus                                              $278,089                  $139,045
02531800   Paul Mitchell The School Costa Mesa                                          $2,289,751                $1,144,876
01248300   Paul Mitchell The School Dallas                                              $1,367,452                  $683,726
04221400   Paul Mitchell The School Denver                                                $306,368                  $153,184
04175200   Paul Mitchell The School East Bay                                              $355,653                  $177,827
04230200   Paul Mitchell The School Farmington Hills                                      $190,962                   $95,481
01179900   Paul Mitchell The School Fayetteville                                        $1,340,711                  $670,356
04165900   Paul Mitchell The School Fresno                                                $550,245                  $275,123
03777300   Paul Mitchell The School Gastonia                                              $595,930                  $297,965
03907300   Paul Mitchell The School Great Lakes                                           $306,375                  $153,188
04175100   Paul Mitchell The School Honolulu                                              $237,042                  $118,521
02357700   Paul Mitchell The School Houston                                             $1,300,078                  $650,039
02285000   Paul Mitchell The School Huntsville                                            $280,920                  $140,460
04184000   Paul Mitchell The School Indianapolis                                          $210,143                  $105,072
02275500   Paul Mitchell The School Knoxville                                             $358,657                  $179,329
04186300   Paul Mitchell The School Las Vegas                                             $462,659                  $231,330
02340800   Paul Mitchell The School Lexington                                             $302,711                  $151,356
03909300   Paul Mitchell The School Logan                                                 $201,857                  $100,929
03253300   Paul Mitchell The School Memphis                                               $353,187                  $176,594
04230300   Paul Mitchell The School Merrillville                                          $119,533                   $59,767
04120400   Paul Mitchell The School Miami                                                 $149,326                   $74,663
04165300   Paul Mitchell The School Milwaukee                                             $200,128                  $100,064
03077200   Paul Mitchell The School Missouri Columbia                                     $208,917                  $104,459
04162800   Paul Mitchell The School Modesto                                               $553,609                  $276,805
02153100   Paul Mitchell The School Murfreesboro                                          $363,105                  $181,553
04160600   Paul Mitchell The School Normal                                                $200,795                  $100,398




                                                                  Page 55 of 85                        EXHIBIT 2 - 55
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 64 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                      Minimum Allocation to
                                                                                                         be Awarded for
                                                                                                      Emergency Financial Aid
  OPEID                                            School                         Total Allocation      Grants to Students
04209300   Paul Mitchell The School Overland Park                                         $318,952                   $159,476
04174100   Paul Mitchell The School Phoenix                                               $306,817                   $153,409
02311000   Paul Mitchell The School Portland                                              $266,631                   $133,316
02211600   Paul Mitchell The School Portsmouth                                             $78,689                    $39,345
04204700   Paul Mitchell The School Raleigh                                               $237,073                   $118,537
04203100   Paul Mitchell The School Reno                                                  $300,897                   $150,449
04144500   Paul Mitchell The School Rexburg                                               $401,899                   $200,950
03065000   Paul Mitchell The School Richland                                              $447,875                   $223,938
03010700   Paul Mitchell The School Roanoke                                               $232,095                   $116,048
04152800   Paul Mitchell The School Sacramento                                            $750,351                   $375,176
02556800   Paul Mitchell The School Salt Lake City                                        $647,756                   $323,878
04228300   Paul Mitchell The School Schenectady                                           $207,766                   $103,883
04158200   Paul Mitchell The School Sherman Oaks                                          $446,039                   $223,020
04191900   Paul Mitchell The School Spokane                                               $293,175                   $146,588
04145700   Paul Mitchell The School Springfield                                           $426,043                   $213,022
04170700   Paul Mitchell The School St Louis                                              $368,274                   $184,137
03110400   Paul Mitchell The School St. George                                             $55,312                    $27,656
04167000   Paul Mitchell The School Temecula                                              $725,475                   $362,738
04240500   Paul Mitchell The School Tulsa                                                 $302,285                   $151,143
02606300   Paul Mitchell The School Wichita                                               $191,805                    $95,903
02149900   Paul Mitchell The School-Jacksonville                                          $773,577                   $386,789
00360200   Paul Quinn College                                                           $1,163,719                   $581,860
00279500   Paul Smith'S College Of Arts & Sciences                                        $922,258                   $461,129
01001700   Payne Theological Seminary                                                      $25,666                    $12,833
01062900   Pb Cosmetology Education Centre                                                $122,908                    $61,454
03650600   Pc Age                                                                         $782,767                   $391,384
02160900   Pci Academy                                                                    $454,747                   $227,374
03479300   Pci College                                                                    $146,325                    $73,163
03019800   Pci Health Training Center                                                   $1,276,232                   $638,116
00243000   Pearl River Community College                                                $4,385,949                 $2,192,975
00330900   Peirce College                                                                 $611,389                   $305,695
01269300   Pellissippi State Community College                                          $5,171,189                 $2,585,595
04168700   Peloton College                                                                $626,237                   $313,119
00378600   Peninsula College                                                            $1,160,439                   $580,220
00490200   Penn Commercial Business/Technical School                                      $575,574                   $287,787
02131600   Pennco Tech                                                                    $979,653                   $489,827
00944900   Pennco Tech                                                                    $667,974                   $333,987
02107300   Pennsylvania Academy Of The Fine Arts                                          $222,164                   $111,082
02269900   Pennsylvania College Of Art & Design                                           $275,900                   $137,950
00986300   Pennsylvania College Of Health Sciences                                        $778,640                   $389,320
00339500   Pennsylvania College Of Technology                                           $5,341,470                 $2,670,735
02330600   Pennsylvania Gunsmith School                                                   $132,479                    $66,240
03180400   Pennsylvania Highlands Community College                                       $880,286                   $440,143
01099800   Pennsylvania Institute Of Technology                                           $518,726                   $259,363
00332900   Pennsylvania State University (The)                                        $54,994,846                 $27,497,423
04175300   Penrose Academy                                                                $412,035                   $206,018
04105400   Pensacola School Of Massage Therapy & Health Careers                           $228,149                   $114,075
00151300   Pensacola State College                                                      $6,004,939                 $3,002,470
01170300   Penta County Vocational School                                                  $39,934                    $19,967
02188300   Pentecostal Theological Seminary                                                $14,436                     $7,218
01014900   Pepperdine University                                                        $3,620,831                 $1,810,416
00938700   Perry Technical Institute                                                    $1,967,635                   $983,818
00255900   Peru State College                                                             $827,344                   $413,672
04254300   Pets Playground Grooming School                                                   $5,656                    $2,828
00295500   Pfeiffer University                                                          $1,274,850                   $637,425
01234800   Phagans' Beauty College                                                         $83,228                    $41,614
01234700   Phagans' Central Oregon Beauty College                                         $105,390                    $52,695
03185300   Phagans' Grants Pass College Of Beauty                                          $86,854                    $43,427
01012200   Phagans' Medford Beauty School                                                  $60,405                    $30,203
01235100   Phagans' School Of Beauty                                                       $52,869                    $26,435
01235000   Phagans' School Of Hair Design                                                 $372,489                   $186,245




                                                                  Page 56 of 85                         EXHIBIT 2 - 56
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 65 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                                 School                          Total Allocation      Grants to Students
00335200   Philadelphia College Of Osteopathic Medicine                                         $863,192                   $431,596
04221300   Philadelphia Technician Training Institute                                           $675,783                   $337,892
00110300   Philander Smith College                                                            $2,143,674                 $1,071,837
00110400   Phillips Community College Of The University Of Arkansas                             $905,327                   $452,664
00643800   Phillips School Of Nursing At Mount Sinai Beth Israel                                $151,193                    $75,597
02560200   Phillips Theological Seminary                                                         $14,422                     $7,211
04254000   Phipps Academy Of Barbering                                                          $165,608                    $82,804
00107800   Phoenix College                                                                    $4,772,192                 $2,386,096
03617500   Phoenix Institute Of Herbal Medicine & Acupuncture                                    $37,245                    $18,623
03478400   Phoenix Seminary                                                                      $42,117                    $21,059
04246900   Piberry Institute                                                                     $93,447                    $46,724
02560700   Pickaway Ross County Joint Vocational School District                                $243,181                   $121,591
01287500   Pickens Technical College                                                            $839,917                   $419,959
00158800   Piedmont College                                                                   $1,766,322                   $883,161
00964600   Piedmont Community College                                                           $569,586                   $284,793
00295600   Piedmont International University                                                    $407,862                   $203,931
00399200   Piedmont Technical College                                                         $3,433,957                 $1,716,979
00992800   Piedmont Virginia Community College                                                $1,892,438                   $946,219
00500000   Pierce College                                                                     $3,925,203                 $1,962,602
04038500   Pierpont Community & Technical College                                             $1,154,797                   $577,399
01173500   Pike Lincoln Technical Center                                                         $67,332                    $33,666
00889600   Pikes Peak Community College                                                       $7,543,778                 $3,771,889
03666300   Pillar College                                                                       $562,480                   $281,240
00726600   Pima County Community College                                                      $9,989,049                 $4,994,525
02217100   Pima Medical Institute                                                           $21,285,691                 $10,642,846
04177100   Pima Medical Institute                                                             $2,092,022                 $1,046,011
03678300   Pima Medical Institute                                                               $340,233                   $170,117
00220100   Pine Manor College                                                                   $518,912                   $259,456
00553500   Pine Technical And Community College                                                 $481,263                   $240,632
00560500   Pinellas Technical College - Clearwater Campus                                       $527,113                   $263,557
02115300   Pinellas Technical College - St. Petersburg Campus                                   $621,026                   $310,513
02327800   Pineville Beauty School                                                               $89,065                    $44,533
01040500   Pinnacle Career Institute                                                            $349,930                   $174,965
02560600   Pinnacle Institute Of Cosmetology                                                    $103,889                    $51,945
02239800   Pioneer Career And Technology Center: A Vocational School District                      $2,969                    $1,485
02330100   Pioneer Pacific College                                                            $1,373,074                   $686,537
01120600   Pioneer Technology Center                                                            $262,829                   $131,415
02176100   Pipo Academy Of Hair Design                                                           $37,076                    $18,538
03781300   Pitc Institute                                                                       $936,629                   $468,315
00406200   Pitt Community College                                                             $5,510,793                 $2,755,397
00192600   Pittsburg State University                                                         $5,318,769                 $2,659,385
02202300   Pittsburgh Career Institute                                                          $364,095                   $182,048
00531000   Pittsburgh Institute Of Aeronautics                                                  $458,946                   $229,473
01081400   Pittsburgh Institute Of Mortuary Science                                             $170,652                    $85,326
00743700   Pittsburgh Technical College                                                       $3,296,079                 $1,648,040
00335600   Pittsburgh Theological Seminary                                                       $40,736                    $20,368
00117200   Pitzer College                                                                       $625,861                   $312,931
01083600   Pivot Point Academy                                                                  $165,647                    $82,824
02337200   Pj'S College Of Cosmetology                                                          $539,531                   $269,766
02241700   Pj'S College Of Cosmetology                                                          $297,401                   $148,701
02551100   Pj'S College Of Cosmetology                                                          $107,097                    $53,549
02304800   Pj'S College Of Cosmetology                                                           $77,190                    $38,595
02306800   Platt College                                                                    $16,031,127                  $8,015,564
03062700   Platt College                                                                      $3,330,094                 $1,665,047
03014900   Platt College                                                                        $412,152                   $206,076
02304300   Platt College - San Diego                                                            $187,377                    $93,689
02565000   Platt Technical High School                                                           $32,573                    $16,287
01235800   Plaza College                                                                      $1,926,657                   $963,329
00259100   Plymouth State University Of The University System Of New Hampshire                $3,950,921                 $1,975,461
00126200   Point Loma Nazarene University                                                     $2,913,693                 $1,456,847
00335700   Point Park University                                                              $3,193,085                 $1,596,543




                                                                        Page 57 of 85                         EXHIBIT 2 - 57
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 66 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                                Minimum Allocation to
                                                                                                                   be Awarded for
                                                                                                                Emergency Financial Aid
  OPEID                                                   School                             Total Allocation     Grants to Students
00154700   Point University                                                                        $1,214,025                  $607,013
02352800   Polaris Career Center - Adult Education Department                                        $231,446                  $115,723
00151400   Polk State College                                                                      $6,116,050                $3,058,025
04235300   Polytech Adult Education                                                                   $47,434                   $23,717
03029600   Pomona Adult School                                                                       $245,993                  $122,997
00117300   Pomona College                                                                          $1,285,644                  $642,822
03109800   Ponca City Beauty College                                                                  $64,850                   $32,425
02482400   Ponce Health Sciences University                                                          $292,489                  $146,245
00393600   Pontifical Catholic University Of Puerto Rico (The)                                   $12,669,949                 $6,334,975
00311300   Pontifical College Josephinum                                                              $63,175                   $31,588
04142700   Pontifical John Paul Ii Institute For Studies On Marriage And Family                       $12,221                    $6,111
02597400   Pontotoc Technology Center District #14                                                   $145,011                   $72,506
00220200   Pope St. John Xxiii National Seminary                                                      $21,532                   $10,766
00543000   Poplar Bluff Technical Career Center                                                       $50,853                   $25,427
00894600   Port Huron Cosmetology College                                                             $39,026                   $19,513
00888600   Portage Lakes Career Center                                                               $106,470                   $53,235
01077900   Porter And Chester Institute                                                            $4,642,939                $2,321,470
00730500   Porter And Chester Institute Of Hamden                                                    $595,156                  $297,578
00126800   Porterville College                                                                     $2,896,753                $1,448,377
04146500   Portland Actors Conservatory                                                               $15,222                    $7,611
00321300   Portland Community College                                                            $12,538,743                 $6,269,372
00321600   Portland State University                                                             $16,640,405                 $8,320,203
00140100   Post University                                                                         $1,419,702                  $709,851
00164000   Prairie State College                                                                   $2,523,787                $1,261,894
00363000   Prairie View Agricultural & Mechanical University                                     $13,752,928                 $6,876,464
00193800   Pratt Community College                                                                   $518,364                  $259,182
00279800   Pratt Institute                                                                         $2,831,205                $1,415,603
03114700   Praxis Institute                                                                          $663,998                  $331,999
03923300   Precision Manufacturing Institute                                                          $69,348                   $34,674
04252300   Premier Barber Institute                                                                  $139,299                   $69,650
03125800   Premiere Career College                                                                   $747,470                  $373,735
00344500   Presbyterian College                                                                    $1,038,216                  $519,108
04122800   Presbyterian Theological Seminary In America                                               $41,486                   $20,743
02065300   Prescott College                                                                          $301,297                  $150,649
00346700   Presentation College                                                                      $454,681                  $227,341
04235500   Presidio Graduate School                                                                   $38,408                   $19,204
04214500   Prestige Health & Beauty Sciences Academy                                                  $61,112                   $30,556
00208900   Prince George'S Community College                                                       $6,421,788                $3,210,894
04231800   Princess Beauty School                                                                     $51,144                   $25,572
04272100   Princess Institute Of Beauty                                                              $103,999                   $52,000
00262600   Princeton Theological Seminary                                                            $143,741                   $71,871
00262700   Princeton University                                                                    $2,424,099                $1,212,050
02558700   Prism Career Institute                                                                  $2,799,781                $1,399,891
01205100   Pro Way Hair School                                                                       $408,553                  $204,277
04124600   Professional Academy Of Cosmetology                                                           $873                     $437
02202400   Professional Cosmetology Education Center                                                  $53,985                   $26,993
03367300   Professional Golfers Career College                                                        $84,229                   $42,115
03220300   Professional Hair Design Academy, The                                                      $72,826                   $36,413
01298400   Professional Institute Of Beauty                                                          $233,396                  $116,698
02337700   Professional Skills Institute                                                           $1,362,751                  $681,376
03085700   Professional Technical Institution                                                        $827,459                  $413,730
02323300   Professionals Choice Hair Design Academy                                                   $46,213                   $23,107
03750300   Prospect College                                                                          $830,854                  $415,427
04184700   Protege Academy                                                                           $194,895                   $97,448
04153900   Providence Christian College                                                              $195,829                   $97,915
00340600   Providence College                                                                      $2,699,566                $1,349,783
02360800   Provo College                                                                             $443,357                  $221,679
02116300   Pueblo Community College                                                                $3,638,453                $1,819,227
00182500   Purdue University                                                                     $22,588,795                $11,294,398
00182800   Purdue University Fort Wayne                                                            $5,589,305                $2,794,653
00458600   Purdue University Global                                                                  $816,781                  $408,391




                                                                             Page 58 of 85                        EXHIBIT 2 - 58
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 67 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                               School                              Total Allocation      Grants to Students
00182700   Purdue University Northwest                                                          $5,824,998                 $2,912,499
04177500   Pure Aesthetics Natural Skincare School                                                 $32,907                    $16,454
03098300   Putnam Career & Technical Center                                                       $106,383                    $53,192
03068400   Quality Technical & Beauty College                                                      $62,586                    $31,293
02539800   Queen City College                                                                     $203,636                   $101,818
00295700   Queens University Of Charlotte                                                       $1,532,289                   $766,145
00269700   Queensborough Community College-Cuny                                               $11,321,080                  $5,660,540
03400300   Quest College                                                                          $506,799                   $253,400
00220500   Quincy College                                                                       $2,770,136                 $1,385,068
00174500   Quincy University                                                                    $1,041,392                   $520,696
01053000   Quinebaug Valley Community College                                                     $889,048                   $444,524
00140200   Quinnipiac University                                                                $5,345,199                 $2,672,600
00217500   Quinsigamond Community College                                                       $4,828,361                 $2,414,181
03077500   Rabbi Jacob Joseph School                                                               $72,804                    $36,402
00397600   Rabbinical Academy Mesivta Rabbi Chaim Berlin                                          $168,667                    $84,334
01094300   Rabbinical College Beth Shraga                                                          $43,268                    $21,634
00861400   Rabbinical College Bobover Yeshiva Bnei Zion                                           $751,000                   $375,500
00860900   Rabbinical College Of America                                                          $347,256                   $173,628
01037800   Rabbinical College Of Long Island                                                      $170,473                    $85,237
03129200   Rabbinical College Of Ohr Shimon Yisroel                                               $460,264                   $230,132
00311500   Rabbinical College Of Telshe                                                            $68,695                    $34,348
02622900   Rabbinical College Of Yeshiva And Kolel Bais Medrosh Elyon Association                  $60,982                    $30,491
04230100   Rabbinical College Ohr Yisroel                                                         $176,604                    $88,302
00397800   Rabbinical Seminary Of America                                                         $258,526                   $129,263
02554200   Radford M. Locklin Technical College                                                   $177,103                    $88,552
00373200   Radford University                                                                   $9,092,203                 $4,546,102
00677500   Rainy River Community College                                                          $161,267                    $80,634
02524500   Ralph R Willis Career And Technical Center                                              $73,861                    $36,931
00934400   Ramapo College Of New Jersey                                                         $4,606,705                 $2,303,353
01026600   Randall University                                                                     $250,159                   $125,080
00373300   Randolph - Macon College                                                             $1,058,238                   $529,119
00373400   Randolph College                                                                       $664,874                   $332,437
00544700   Randolph Community College                                                           $1,264,255                   $632,128
04234800   Randolph Technical Center                                                               $36,561                    $18,281
00360300   Ranger College                                                                       $1,047,733                   $523,867
01250000   Ranken Technical College                                                             $2,185,927                 $1,092,964
02287900   Raphael'S School Of Beauty Culture                                                     $438,150                   $219,075
02563000   Raphael'S School Of Beauty Culture                                                     $360,731                   $180,366
03067600   Raphael'S School Of Beauty Culture                                                     $234,526                   $117,263
00916000   Rappahannock Community College                                                       $1,149,192                   $574,596
00773100   Raritan Valley Community College                                                     $3,819,720                 $1,909,860
00869400   Rasmussen College                                                                  $11,388,948                  $5,694,474
02084800   Ravenscroft Beauty College                                                             $291,246                   $145,623
04268100   Ray J'S College Of Hair                                                                 $36,978                    $18,489
01038800   Reading Area Community College                                                       $3,184,345                 $1,592,173
00656500   Reading Hospital School Of Health Sciences                                             $269,244                   $134,622
02273400   Reconstructionist Rabbinical College                                                      $8,438                    $4,219
04248000   Recording Conservatory Of Austin, (The)                                                 $20,622                    $10,311
04271800   Red Lake Nation College                                                                $151,473                    $75,737
00531200   Red River Technology Center School District 19                                         $156,175                    $78,088
00954300   Red Rocks Community College                                                          $3,149,018                 $1,574,509
00315600   Redlands Community College                                                             $608,459                   $304,230
00720900   Redondo Beach Beauty College                                                            $58,790                    $29,395
00321700   Reed College                                                                           $842,657                   $421,329
00130800   Reedley College                                                                      $4,243,892                 $2,121,946
00335800   Reformed Presbyterian Theological Seminary                                              $20,401                    $10,201
04256700   Reformed University                                                                     $70,509                    $35,255
01168900   Refrigeration School (The)                                                           $1,786,314                   $893,157
04255400   Regan Career Institute                                                                  $87,162                    $43,581
03091300   Regent University                                                                    $1,567,327                   $783,664
04247700   Regina Webb Academy                                                                     $44,105                    $22,053




                                                                          Page 59 of 85                         EXHIBIT 2 - 59
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 68 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                                School                              Total Allocation     Grants to Students
04237700   Regional Center For Border Health                                                        $13,967                    $6,984
00220600   Regis College                                                                         $1,025,140                  $512,570
00136300   Regis University                                                                      $2,448,686                $1,224,343
00569200   Reid State Technical College                                                            $435,328                  $217,664
00158900   Reinhardt University                                                                  $1,278,399                  $639,200
04208600   Relay Graduate School Of Education                                                      $740,441                  $370,221
03026500   Remington College                                                                   $13,408,868                 $6,704,434
04153000   Renaissance Academie                                                                    $148,303                   $74,152
00711900   Rend Lake College                                                                     $1,182,264                  $591,132
00280300   Rensselaer Polytechnic Institute                                                      $4,828,782                $2,414,391
01043400   Renton Technical College                                                              $1,717,551                  $858,776
00639200   Research Medical Center                                                                  $91,737                   $45,869
02214100   Resurrection University                                                               $1,061,270                  $530,635
04268300   Rexburg College Of Massage Therapy                                                       $78,561                   $39,281
00340700   Rhode Island College                                                                  $7,443,916                $3,721,958
00340900   Rhode Island School Of Design                                                         $1,464,915                  $732,458
00351900   Rhodes College                                                                        $1,205,945                  $602,973
04230900   Ricci'S Toni & Guy Hairdressing Academy/ Tigi Creative School                           $141,397                   $70,699
00360400   Rice University                                                                       $3,433,160                $1,716,580
00370700   Richard Bland College                                                                   $820,734                  $410,367
00164900   Richard J Daley College-City Colleges Of Chicago                                      $2,993,998                $1,496,999
00850400   Richland College                                                                      $4,316,107                $2,158,054
01087900   Richland Community College                                                            $1,365,509                  $682,755
00546400   Richmond Community College                                                            $1,993,968                  $996,984
03355400   Richmont Graduate University                                                             $62,656                   $31,328
02593700   Richport Technical College                                                              $223,803                  $111,902
00262800   Rider University                                                                      $3,648,210                $1,824,105
02511700   Ridge Technical College                                                                 $516,450                  $258,225
00525200   Ridgewater College                                                                    $1,950,916                  $975,458
01257400   Ringling College Of Art And Design                                                    $1,273,220                  $636,610
04193000   Rio Grande Valley College                                                               $722,800                  $361,400
00126900   Rio Hondo Community College                                                           $6,232,775                $3,116,388
02177500   Rio Salado Community College                                                          $2,531,870                $1,265,935
00388400   Ripon College                                                                           $908,784                  $454,392
03789400   River Parishes Community College                                                        $963,683                  $481,842
00756000   River Valley Community College                                                          $384,684                  $192,342
04213600   River Valley Cosmetology Institute                                                       $44,407                   $22,204
04241900   River Valley School Of Massage                                                           $11,895                    $5,948
00233500   Riverland Community College                                                           $1,272,243                  $636,122
00752500   Riveroak Technical College                                                              $269,159                  $134,580
00127000   Riverside City College                                                              $10,831,532                 $5,415,766
02140000   Riverside College Of Health Careers                                                     $346,191                  $173,096
04208400   Riverside County Office Of Education                                                    $186,455                   $93,228
03102000   Rivertown School Of Beauty, Barber, Skin Care And Nails                                 $348,039                  $174,020
00258600   Rivier University                                                                       $902,722                  $451,361
01090300   Rizzieri Aveda School For Beauty And Wellness                                           $267,582                  $133,791
04216500   Rizzieri Institute                                                                       $23,111                   $11,556
02057400   Roane Jackson Technical Center                                                           $73,406                   $36,703
00991400   Roane State Community College                                                         $3,314,382                $1,657,191
00861300   Roanoke Chowan Community College                                                        $353,481                  $176,741
00373600   Roanoke College                                                                       $1,777,599                  $888,800
02181600   Rob Roy Academy                                                                         $168,757                   $84,379
01294800   Rob Roy Academy                                                                          $60,343                   $30,172
02137000   Rob Roy Academy                                                                          $32,113                   $16,057
02339400   Rob Roy Academy                                                                          $28,869                   $14,435
02223700   Robert Fiance Beauty Schools                                                            $400,511                  $200,256
01209000   Robert Fiance Beauty Schools                                                            $304,898                  $152,449
02528200   Robert Fiance Beauty Schools                                                            $154,526                   $77,263
02524200   Robert Morgan Educational Center And Technical College                                  $447,181                  $223,591
00335900   Robert Morris University                                                              $3,326,878                $1,663,439
00174600   Robert Morris University Illinois                                                     $3,052,761                $1,526,381




                                                                           Page 60 of 85                        EXHIBIT 2 - 60
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 69 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                                 School                            Total Allocation     Grants to Students
02495000   Robert Paul Academy Of Cosmetology Arts & Sciences                                      $64,827                   $32,414
02113800   Roberto-Venn School Of Luthiery                                                         $35,092                   $17,546
00280500   Roberts Wesleyan College                                                             $1,381,405                  $690,703
00861200   Robeson Community College                                                            $1,637,622                  $818,811
00237300   Rochester Community And Technical College                                            $2,629,500                $1,314,750
02157900   Rochester General-Isabella Graham Hart School Of Practical Nursing                     $229,264                  $114,632
00280600   Rochester Institute Of Technology                                                  $10,380,480                 $5,190,240
00228800   Rochester University                                                                   $787,257                  $393,629
00174700   Rock Valley College                                                                  $3,290,405                $1,645,203
00174800   Rockford University                                                                  $1,225,910                  $612,955
00249900   Rockhurst University                                                                 $1,169,737                  $584,869
00295800   Rockingham Community College                                                           $933,713                  $466,857
00287700   Rockland Community College                                                           $3,626,632                $1,813,316
02272900   Rockland County Boces Adult Education                                                  $104,744                   $52,372
00253400   Rocky Mountain College                                                                 $933,392                  $466,696
00764900   Rocky Mountain College Of Art + Design                                                 $761,314                  $380,657
03306300   Rocky Mountain Montessori Teacher Training Program                                      $20,588                   $10,294
04193200   Rocky Mountain University Of Health Professions                                        $223,276                  $111,638
04218900   Rocky Vista University                                                                 $262,167                  $131,084
00341000   Roger Williams University                                                            $2,629,911                $1,314,956
02339600   Rogers Academy Of Hair Design                                                          $188,446                   $94,223
00316800   Rogers State University                                                              $2,586,804                $1,293,402
01018200   Rogue Community College                                                              $2,523,281                $1,261,641
04172500   Rolf Institute Of Structural Integration (The)                                          $23,419                   $11,710
00542900   Rolla Technical Institute Center                                                       $210,305                  $105,153
00151500   Rollins College                                                                      $2,692,112                $1,346,056
00174900   Roosevelt University                                                                 $2,927,478                $1,463,739
00165900   Rosalind Franklin University Of Medicine And Science                                   $600,592                  $300,296
00183000   Rose - Hulman Institute Of Technology                                                $1,191,507                  $595,754
00918500   Rose State College                                                                   $3,084,740                $1,542,370
03425300   Rosedale Bible College                                                                  $54,367                   $27,184
01205000   Rosedale Technical College                                                             $842,493                  $421,247
03082900   Rosel School Of Cosmetology                                                             $83,474                   $41,737
04065300   Roseman University Of Health Sciences                                                  $893,841                  $446,921
01294200   Rosemead Beauty School                                                                 $187,022                   $93,511
00336000   Rosemont College                                                                       $653,142                  $326,571
02099700   Ross Medical Education Center                                                        $2,973,094                $1,486,547
02533600   Ross Medical Education Center                                                        $2,521,578                $1,260,789
02339700   Ross Medical Education Center                                                        $2,390,068                $1,195,034
02180100   Ross Medical Education Center                                                        $2,164,321                $1,082,161
02246300   Ross Medical Education Center                                                        $1,965,598                  $982,799
03638300   Rosslyn Training Academy Of Cosmetology                                                 $21,345                   $10,673
00773000   Rowan College At Burlington County                                                   $3,750,316                $1,875,158
00690100   Rowan College Of South Jersey                                                        $6,557,641                $3,278,821
00260900   Rowan University                                                                   $14,471,695                 $7,235,848
00575400   Rowan-Cabarrus Community College                                                     $2,845,506                $1,422,753
01321400   Roxborough Memorial Hospital                                                           $167,758                   $83,879
01193000   Roxbury Community College                                                            $1,677,144                  $838,572
03054100   Royale College Of Beauty And Barbering                                                  $76,241                   $38,121
00967300   Rudae'S School Of Beauty Culture                                                       $234,658                  $117,329
03645400   Rudy & Kelly Academy, A Paul Mitchell Partner School                                   $378,939                  $189,470
00980000   Rush University                                                                        $683,762                  $341,881
00243300   Rust College                                                                         $1,359,587                  $679,794
00262900   Rutgers, The State University Of New Jersey                                        $54,160,640                $27,080,320
03696400   Saber College                                                                          $382,767                  $191,384
00123300   Sacramento City College                                                              $7,946,038                $3,973,019
04253700   Sacramento Ultrasound Institute                                                         $39,829                   $19,915
00231300   Sacred Heart Major Seminary                                                             $74,193                   $37,097
02078000   Sacred Heart Seminary And School Of Theology                                            $28,515                   $14,258
00140300   Sacred Heart University                                                              $4,305,177                $2,152,589
00891800   Saddleback College                                                                   $4,296,103                $2,148,052




                                                                          Page 61 of 85                        EXHIBIT 2 - 61
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 70 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                              Minimum Allocation to
                                                                                                                 be Awarded for
                                                                                                              Emergency Financial Aid
  OPEID                                                School                              Total Allocation     Grants to Students
03973300   Sae Expression College                                                                  $875,264                  $437,632
03830300   Sae Institute Of Technology                                                           $2,892,306                $1,446,153
00281000   Sage Colleges                                                                         $1,712,646                  $856,323
04167400   Sage School Of Massage & Esthetics                                                       $39,511                   $19,756
03772300   Saginaw Chippewa Tribal College                                                          $83,912                   $41,956
00231400   Saginaw Valley State University                                                       $6,911,064                $3,455,532
00188900   Saint Ambrose University                                                              $2,054,932                $1,027,466
00258700   Saint Anselm College                                                                  $1,134,675                  $567,338
00998700   Saint Anthony College Of Nursing                                                        $245,511                  $122,756
02185400   Saint Augustine College                                                               $1,496,982                  $748,491
00296800   Saint Augustine'S University                                                          $1,450,038                  $725,019
00281500   Saint Bernard'S School Of Theology And Ministry                                          $13,676                    $6,838
00336400   Saint Charles Borromeo Seminary                                                          $62,584                   $31,292
02530600   Saint Charles Community College                                                       $2,682,474                $1,341,237
00646100   Saint Elizabeth Medical Center                                                          $220,241                  $110,121
00625700   Saint Elizabeth School Of Nursing                                                       $136,328                   $68,164
00282000   Saint Francis College                                                                 $2,673,260                $1,336,630
00642900   Saint Francis Medical Center                                                             $23,963                   $11,982
00624000   Saint Francis Medical Center College Of Nursing                                         $318,356                  $159,178
00336600   Saint Francis University                                                              $1,409,610                  $704,805
00282100   Saint John Fisher College                                                             $2,681,804                $1,340,902
00209300   Saint John'S College                                                                    $377,298                  $188,649
00152300   Saint Johns River State College                                                       $2,997,937                $1,498,969
00221400   Saint John'S Seminary                                                                    $50,920                   $25,460
00282300   Saint John'S University                                                             $12,191,880                 $6,095,940
00237900   Saint John'S University                                                               $1,357,136                  $678,568
00202700   Saint Joseph Seminary College                                                            $98,377                   $49,189
00282500   Saint Joseph'S College                                                                $3,745,728                $1,872,864
00205100   Saint Joseph'S College                                                                  $649,094                  $324,547
00646700   Saint Joseph'S College Of Nursing At St Joseph'S Hospital Health Cente                  $261,644                  $130,822
00336700   Saint Joseph'S University                                                             $2,796,324                $1,398,162
00152600   Saint Leo University                                                                  $4,579,587                $2,289,794
01258000   Saint Louis Christian College                                                            $59,391                   $29,696
02340500   Saint Louis College Of Health Careers                                                 $1,026,542                  $513,271
00247100   Saint Louis Community College                                                         $8,727,263                $4,363,632
00250600   Saint Louis University                                                                $5,141,085                $2,570,543
00978200   Saint Luke'S College Of Health Sciences                                                 $462,823                  $231,412
00423300   Saint Luke'S Methodist Hospital School Of Radiologic Technology                          $18,551                    $9,276
00379400   Saint Martin'S University                                                             $1,252,197                  $626,099
00183500   Saint Mary Of The Woods College                                                         $637,917                  $318,959
00183600   Saint Mary'S College                                                                  $1,201,641                  $600,821
00130200   Saint Mary'S College Of California                                                    $2,525,736                $1,262,868
00209500   Saint Mary'S College Of Maryland                                                      $1,173,755                  $586,878
00238000   Saint Mary'S University Of Minnesota                                                  $1,661,096                  $830,548
00727600   Saint Meinrad School Of Theology                                                         $40,897                   $20,449
04235400   Saint Michael College Of Allied Health                                                  $219,720                  $109,860
00369400   Saint Michael'S College                                                               $1,186,800                  $593,400
00389200   Saint Norbert College                                                                 $1,595,105                  $797,553
00238200   Saint Olaf College                                                                    $2,167,063                $1,083,532
00553300   Saint Paul College - A Community & Technical College                                  $4,580,520                $2,290,260
00250900   Saint Paul School Of Theology                                                            $20,672                   $10,336
00263800   Saint Peter'S University                                                              $3,914,585                $1,957,293
00360800   Saint Philip'S College                                                                $3,427,506                $1,713,753
00283200   Saint Thomas Aquinas College                                                            $489,023                  $244,512
00146800   Saint Thomas University                                                               $1,296,380                  $648,190
00336800   Saint Vincent College & Seminary                                                      $1,605,435                  $802,718
00283300   Saint Vladimirs Orthodox Theological Seminary                                            $24,442                   $12,221
00176800   Saint Xavier University                                                               $4,057,142                $2,028,571
00296000   Salem College                                                                         $1,007,410                  $503,705
02214500   Salem College Of Hairstyling                                                             $84,962                   $42,481
00546100   Salem Community College                                                                 $665,129                  $332,565




                                                                           Page 62 of 85                        EXHIBIT 2 - 62
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 71 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                   Minimum Allocation to
                                                                                                      be Awarded for
                                                                                                   Emergency Financial Aid
  OPEID                                               School                    Total Allocation     Grants to Students
00218800   Salem State University                                                     $6,512,818                $3,256,409
00382000   Salem University                                                             $904,789                  $452,395
00549900   Salina Area Technical College                                                $203,959                  $101,980
00543800   Saline County Career Center                                                   $52,890                   $26,445
00209100   Salisbury University                                                       $5,959,457                $2,979,729
02143400   Salish Kootenai College                                                      $832,524                  $416,262
04169000   Salon & Spa Institute                                                        $148,644                   $74,322
04249300   Salon Boutique Academy                                                        $98,873                   $49,437
04189100   Salon Institute - Toledo Campus                                              $177,967                   $88,984
02612700   Salon Professional Academy - Melbourne, The                                  $175,281                   $87,641
04237100   Salon Professional Academy (The)                                             $287,982                  $143,991
04172700   Salon Professional Academy (The)                                             $237,818                  $118,909
04173800   Salon Professional Academy (The)                                             $191,082                   $95,541
04165800   Salon Professional Academy (The)                                             $188,637                   $94,319
04183400   Salon Professional Academy (The)                                             $172,010                   $86,005
04151200   Salon Professional Academy (The)                                             $165,215                   $82,608
04170600   Salon Professional Academy (The)                                             $155,262                   $77,631
04157700   Salon Professional Academy (The)                                             $152,081                   $76,041
04189200   Salon Professional Academy (The)                                             $145,367                   $72,684
02165200   Salon Professional Academy (The)                                             $142,706                   $71,353
04031300   Salon Professional Academy (The)                                             $134,350                   $67,175
02559500   Salon Professional Academy (The)                                             $128,759                   $64,380
00794100   Salon Professional Academy (The)                                             $123,699                   $61,850
00895500   Salon Professional Academy (The)                                             $114,999                   $57,500
04213800   Salon Professional Academy (The)                                             $114,277                   $57,139
04211000   Salon Professional Academy (The)                                              $90,139                   $45,070
04167300   Salon Professional Academy (The)                                              $85,687                   $42,844
04138200   Salon Professional Academy (The)                                              $65,719                   $32,860
04276700   Salon Professional Academy (The)                                              $63,166                   $31,583
04183600   Salon Professional Academy Of Kenosha (The)                                  $149,246                   $74,623
04271700   Salon Professional Academy Of San Antonio (The)                               $41,200                   $20,600
01309500   Salon Success Academy                                                        $543,888                  $271,944
00720300   Salon Success Academy                                                        $434,633                  $217,317
02211000   Salon Success Academy                                                        $189,064                   $94,532
00522000   Salt Lake Community College                                              $10,647,873                 $5,323,937
00331100   Salus University                                                             $503,656                  $251,828
00341100   Salve Regina University                                                    $1,715,409                  $857,705
00360600   Sam Houston State University                                             $17,468,204                 $8,734,102
00924800   Samaritan Hospital School Of Nursing                                         $110,633                   $55,317
00103600   Samford University                                                         $2,381,353                $1,190,677
00789200   Sampson Community College                                                  $1,033,931                  $516,966
00701200   Samuel Merritt University                                                    $841,525                  $420,763
00916300   San Antonio College                                                        $7,648,254                $3,824,127
04256400   San Bernardino Beauty College                                                 $96,223                   $48,112
00127200   San Bernardino Valley College                                              $6,732,563                $3,366,282
01203100   San Diego Christian College                                                  $421,905                  $210,953
00127300   San Diego City College                                                     $4,592,301                $2,296,151
04145000   San Diego Culinary Institute                                                  $70,731                   $35,366
00127500   San Diego Mesa College                                                     $5,911,519                $2,955,760
01182000   San Diego Miramar College                                                  $3,235,898                $1,617,949
00115100   San Diego State University                                               $29,394,934                $14,697,467
00394800   San Francisco Art Institute                                                  $283,166                  $141,583
00127800   San Francisco Conservatory Of Music                                          $249,016                  $124,508
04234000   San Francisco Film School                                                     $34,950                   $17,475
04141300   San Francisco Institute Of Esthetics & Cosmetology                           $291,524                  $145,762
00115400   San Francisco State University                                           $28,725,948                $14,362,974
04216900   San Ignacio University                                                       $139,442                   $69,721
00360900   San Jacinto Community College District                                     $8,950,463                $4,475,232
02500000   San Joaquin College Of Law                                                    $42,482                   $21,241
00128000   San Joaquin Delta College                                                  $7,835,430                $3,917,715
02120700   San Joaquin Valley College                                               $12,104,128                 $6,052,064




                                                                Page 63 of 85                        EXHIBIT 2 - 63
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 72 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                                    Minimum Allocation to
                                                                                                                       be Awarded for
                                                                                                                    Emergency Financial Aid
  OPEID                                                School                                   Total Allocation      Grants to Students
00128200   San Jose City College                                                                      $2,274,964                 $1,137,482
00115500   San Jose State University                                                                $28,769,546                 $14,384,773
03177300   San Juan Bautista School Of Medicine                                                         $173,235                    $86,618
00266000   San Juan College                                                                           $2,737,168                 $1,368,584
00296100   Sandhills Community College                                                                $2,033,057                 $1,016,529
04236400   Sandra Academy Of Salon Services                                                             $108,427                    $54,214
02620000   Sandusky Career Center                                                                       $174,031                    $87,016
01147700   Sanford Medical Center                                                                        $13,385                     $6,693
04173400   Santa Ana Beauty Academy                                                                      $52,745                    $26,373
04190800   Santa Ana Beauty College                                                                     $171,120                    $85,560
00128400   Santa Ana College                                                                          $5,594,396                 $2,797,198
04250100   Santa Barbara And Ventura Colleges Of Law (The)                                               $54,315                    $27,158
02577900   Santa Barbara Business College                                                               $786,894                   $393,447
02578000   Santa Barbara Business College                                                               $208,381                   $104,191
00128500   Santa Barbara City College                                                                 $5,767,428                 $2,883,714
00132600   Santa Clara University                                                                     $3,542,678                 $1,771,339
00151900   Santa Fe College                                                                           $7,859,449                 $3,929,725
02278100   Santa Fe Community College                                                                 $1,219,106                   $609,553
00128600   Santa Monica College                                                                     $12,193,513                  $6,096,757
00128700   Santa Rosa Junior College                                                                  $5,942,841                 $2,971,421
03695700   Santiago Canyon College                                                                    $2,893,906                 $1,446,953
00281300   Sarah Lawrence College                                                                       $944,456                   $472,228
02517100   Sarasota School Of Massage Therapy                                                            $97,165                    $48,583
00175200   Sauk Valley Community College                                                                $926,411                   $463,206
02141500   Savannah College Of Art And Design                                                         $8,209,651                 $4,104,826
00159000   Savannah State University                                                                  $6,374,932                 $3,187,466
00561800   Savannah Technical College                                                                 $3,257,084                 $1,628,542
02120600   Saybrook University                                                                             $3,469                    $1,735
00678500   Schenectady County Community College                                                       $2,266,692                 $1,133,346
02190400   Schilling - Douglas School Of Hair Design                                                    $198,790                    $99,395
03042800   School Board - City Of Va. Beach, Va. Beach School Of Prctl. Nrsg.                            $28,074                    $14,037
02533200   School Of Architecture At Taliesin (The)                                                        $3,492                    $1,746
03032300   School Of Automotive Machinists & Technology                                                 $330,911                   $165,456
03109000   School Of Communication Arts Of North Carolina                                               $568,133                   $284,067
00510200   School Of Diagnostic Imaging-Cleveland Clinic Health System                                   $48,618                    $24,309
04207000   School Of Missionary Aviation Technology                                                      $32,257                    $16,129
03983300   School Of Professional Horticulture, N. Y. Botanical Garden                                   $12,767                     $6,384
00175300   School Of The Art Institute Of Chicago                                                     $2,167,774                 $1,083,887
00746800   School Of Visual Arts                                                                      $2,793,698                 $1,396,849
00231500   Schoolcraft College                                                                        $4,676,826                 $2,338,413
00361000   Schreiner University                                                                       $1,181,201                   $590,601
01240700   Schuyler Steuben Chemung Tioga Allegany Boces                                                $108,927                    $54,464
02251200   Schuylkill Technology Centers                                                                $106,526                    $53,263
02354200   Scioto County Career Technical Center                                                        $419,892                   $209,946
02145100   Scott College Of Cosmetology                                                                  $53,972                    $26,986
00830400   Scottsdale Community College                                                               $2,386,925                 $1,193,463
00117400   Scripps College                                                                              $546,083                   $273,042
03429300   Seacoast Career Schools                                                                       $84,741                    $42,371
02569600   Searcy Beauty College                                                                        $159,333                    $79,667
00378700   Seattle Central College                                                                    $3,252,598                 $1,626,299
04258000   Seattle Film Institute                                                                       $101,834                    $50,917
03280300   Seattle Institute Of East Asian Medicine                                                      $24,151                    $12,076
00378800   Seattle Pacific University                                                                 $2,890,475                 $1,445,238
03466400   Seattle School Of Theology And Psychology (The)                                               $58,777                    $29,389
00379000   Seattle University                                                                         $3,692,919                 $1,846,460
02530700   Sebring Career Schools                                                                       $275,383                   $137,692
02521800   Seguin Beauty School                                                                          $74,070                    $37,035
02556700   Seminar L'Moros Bais Yaakov                                                                  $644,413                   $322,207
02588600   Seminario Evangelico De Puerto Rico                                                           $29,679                    $14,840
04271200   Seminary Bnos Chaim                                                                          $255,559                   $127,780
00317800   Seminole State College                                                                     $1,163,326                   $581,663




                                                                                Page 64 of 85                         EXHIBIT 2 - 64
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 73 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                         Minimum Allocation to
                                                                                                            be Awarded for
                                                                                                         Emergency Financial Aid
  OPEID                                                School                         Total Allocation     Grants to Students
00152000   Seminole State College Of Florida                                                $8,150,059                $4,075,030
03106500   Sentara College Of Health Sciences                                                 $178,560                   $89,280
00263200   Seton Hall University                                                            $5,749,918                $2,874,959
00336200   Seton Hill University                                                            $1,266,845                  $633,423
04225900   Setting The Standard Barbering And Natural Hair Academy                             $67,932                   $33,966
00822800   Seward County Community College                                                    $734,560                  $367,280
00657800   Sharon Regional School Of Nursing                                                   $68,940                   $34,470
04213500   Sharp Edgez Barber Institute                                                       $219,572                  $109,786
03090000   Sharp'S Academy Of Hairstyling                                                      $50,808                   $25,404
02359300   Shasta Bible College And Graduate School                                            $26,199                   $13,100
00128900   Shasta College                                                                   $3,673,274                $1,836,637
04161700   Shasta School Of Cosmetology                                                       $112,740                   $56,370
00296200   Shaw University                                                                  $2,258,545                $1,129,273
03453400   Shawnee Beauty College                                                              $99,268                   $49,634
00769300   Shawnee Community College                                                          $637,619                  $318,810
00994200   Shawnee State University                                                         $3,572,909                $1,786,455
03104000   Shawsheen Valley School Of Practical Nursing                                        $56,964                   $28,482
02616600   Shear Ego International School Of Hair Design                                      $117,714                   $58,857
04130400   Shear Excellence Hair Academy                                                      $224,489                  $112,245
04209500   Shear Finesse Beauty Academy                                                        $75,116                   $37,558
04189400   Shear Learning Academy Of Cosmetology                                               $62,701                   $31,351
00569100   Shelton State Community College                                                  $2,965,439                $1,482,720
00373700   Shenandoah University                                                            $2,040,202                $1,020,101
00382200   Shepherd University                                                              $2,679,616                $1,339,808
04193800   Shepherds College                                                                   $99,604                   $49,802
04173000   Shepherds Theological Seminary                                                      $16,125                    $8,063
00990200   Sheridan Technical College                                                       $1,063,091                  $531,546
02063700   Sherman College Of Straight Chiropractic                                           $136,466                   $68,233
00332600   Shippensburg University Of Pennsylvania                                          $5,436,200                $2,718,100
02505900   Shor Yoshuv Rabbinical College                                                      $59,797                   $29,899
00379100   Shoreline Community College                                                      $2,438,333                $1,219,167
00110500   Shorter College                                                                  $1,097,484                  $548,742
00159100   Shorter University                                                               $1,208,080                  $604,040
00281600   Siena College                                                                    $2,620,637                $1,310,319
00231600   Siena Heights University                                                         $1,545,879                  $772,940
00129000   Sierra College                                                                   $7,595,581                $3,797,791
02064300   Sierra College Of Beauty                                                           $321,871                  $160,936
00919200   Sierra Nevada College                                                              $553,670                  $276,835
00632200   Signature Healthcare Brockton Hospital School Of Nursing                           $216,076                  $108,038
04178000   Simmons College Of Kentucky                                                        $240,805                  $120,403
00220800   Simmons University                                                               $2,222,441                $1,111,221
00188700   Simpson College                                                                  $1,453,050                  $726,525
00129100   Simpson University                                                                 $892,430                  $446,215
00311900   Sinclair Community College                                                       $7,434,204                $3,717,102
02143700   Sinte Gleska University                                                            $385,959                  $192,980
02277300   Sisseton Wahpeton College                                                          $157,620                   $78,810
00886000   Sit                                                                                 $14,011                    $7,006
02188200   Sitting Bull College                                                               $375,048                  $187,524
00379200   Skagit Valley College                                                            $2,333,763                $1,166,882
00281400   Skidmore College                                                                 $1,640,633                  $820,317
04174000   Skin Institute                                                                     $124,835                   $62,418
04145500   Skin Science Institute Of Laser & Esthetics                                        $204,214                  $102,107
03829500   Skinworks School Of Advanced Skincare                                               $74,698                   $37,349
00771300   Skyline College                                                                  $2,491,579                $1,245,790
00332700   Slippery Rock University                                                         $7,354,069                $3,677,035
00220900   Smith College                                                                    $2,119,895                $1,059,948
00103800   Snead State Community College                                                    $1,239,198                  $619,599
00367900   Snow College                                                                     $2,478,311                $1,239,156
02267600   Sofia University                                                                    $16,303                    $8,152
03814400   Soka University Of America                                                         $351,126                  $175,563
00129200   Solano Community College                                                         $3,130,214                $1,565,107




                                                                      Page 65 of 85                        EXHIBIT 2 - 65
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 74 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                                School                             Total Allocation     Grants to Students
03891300   Soma Institute - The National School Of Clinical Massage Therapy                       $209,436                  $104,718
00199700   Somerset Community College                                                           $3,029,445                $1,514,723
04149800   Somerset County Technology Center                                                      $139,358                   $69,679
00115600   Sonoma State University                                                              $9,093,447                $4,546,724
04179800   Sotheby'S Institute Of Art - Ny                                                         $75,653                   $37,827
02074600   South Arkansas Community College                                                     $1,071,512                  $535,756
02597300   South Baylo University                                                                 $213,732                  $106,866
00344600   South Carolina State University                                                      $4,062,087                $2,031,044
00542400   South Central Career Center                                                            $176,341                   $88,171
00553700   South Central College                                                                $1,873,482                  $936,741
02277400   South Coast College                                                                    $366,087                  $183,044
00493800   South College                                                                        $3,576,321                $1,788,161
04209200   South Dade Technical College-South Dade Skills Center Campus                            $83,362                   $41,681
00347000   South Dakota School Of Mines & Technology                                            $1,455,698                  $727,849
00347100   South Dakota State University                                                        $6,020,168                $3,010,084
03264300   South Florida Bible College And Theological Seminary                                    $96,848                   $48,424
03661400   South Florida Institute Of Technology                                                $3,625,271                $1,812,636
00152200   South Florida State College                                                          $2,111,445                $1,055,723
00159200   South Georgia State College                                                          $2,422,737                $1,211,369
00561700   South Georgia Technical College                                                      $1,870,108                  $935,054
01292900   South Hills Beauty Academy                                                              $87,671                   $43,836
01326300   South Hills School Of Business & Technology                                            $795,265                  $397,633
03956300   South Louisiana Community College                                                    $5,645,949                $2,822,975
02146600   South Mountain Community College                                                     $2,098,614                $1,049,307
00798500   South Piedmont Community College                                                       $977,809                  $488,905
00361100   South Plains College                                                                 $5,182,219                $2,591,110
00537200   South Puget Sound Community College                                                  $2,999,739                $1,499,870
00970600   South Seattle College                                                                $1,861,609                  $930,805
00176900   South Suburban College Of Cook County                                                $2,208,424                $1,104,212
03922300   South Texas Barber College                                                              $87,713                   $43,857
03103400   South Texas College                                                                $20,022,398                $10,011,199
00497700   South Texas College Of Law Houston                                                     $263,331                  $131,666
04146800   South Texas Training Center                                                            $252,140                  $126,070
02548800   South Texas Vocational Technical Institute                                           $1,455,120                  $727,560
01303900   South University                                                                     $7,726,176                $3,863,088
00527100   Southcentral Kentucky Community And Technical College                                $2,424,487                $1,212,244
00570700   Southeast Arkansas College                                                           $1,187,530                  $593,765
02508300   Southeast Community College                                                          $4,282,436                $2,141,218
00199800   Southeast Kentucky Community And Technical College                                   $1,616,993                  $808,497
03070900   Southeast Missouri Hospital College Of Nursing And Health Sciences                     $131,509                   $65,755
00250100   Southeast Missouri State University                                                  $6,830,214                $3,415,107
00776400   Southeast Technical Institute                                                        $1,770,458                  $885,229
04036300   Southeast Texas Career Institute                                                       $185,252                   $92,626
00243500   Southeastern Baptist College                                                            $73,845                   $36,923
00296300   Southeastern Baptist Theological Seminary                                              $347,269                  $173,635
03123900   Southeastern College                                                                 $1,689,659                  $844,830
00184800   Southeastern Community College                                                       $1,155,058                  $577,529
00296400   Southeastern Community College                                                       $1,118,302                  $559,151
04273900   Southeastern Esthetics Institute                                                       $121,278                   $60,639
00175700   Southeastern Illinois College                                                          $460,547                  $230,274
03555300   Southeastern Institute                                                                 $605,946                  $302,973
03555400   Southeastern Institute                                                                 $473,641                  $236,821
03746400   Southeastern Institute                                                                 $306,951                  $153,476
00202400   Southeastern Louisiana University                                                  $10,580,284                 $5,290,142
00317900   Southeastern Oklahoma State University                                               $2,118,149                $1,059,075
01238600   Southeastern Regional Vocational Technical School                                      $156,398                   $78,199
03066500   Southeastern Technical College                                                       $1,258,784                  $629,392
00152100   Southeastern University                                                              $4,820,567                $2,410,284
00351800   Southern Adventist University                                                        $2,443,809                $1,221,905
00110700   Southern Arkansas University                                                         $4,025,613                $2,012,807
00773800   Southern Arkansas University Tech                                                      $782,909                  $391,455




                                                                          Page 66 of 85                        EXHIBIT 2 - 66
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 75 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                                 School                           Total Allocation     Grants to Students
04181200   Southern California Health Institute (Sochi)                                          $902,290                  $451,145
02075800   Southern California Institute Of Architecture (The)                                   $339,620                  $169,810
03113600   Southern California Institute Of Technology                                         $1,535,401                  $767,701
03332300   Southern California Seminary                                                           $39,208                   $19,604
00122900   Southern California University Of Health Sciences                                     $401,546                  $200,773
03035300   Southern Careers Institute                                                          $6,305,240                $3,152,620
00351700   Southern College Of Optometry                                                         $156,253                   $78,127
00140600   Southern Connecticut State University                                               $8,390,168                $4,195,084
00562100   Southern Crescent Technical College                                                 $3,912,287                $1,956,144
00175800   Southern Illinois University At Carbondale                                          $8,866,635                $4,433,318
00175900   Southern Illinois University Edwardsville                                           $9,678,393                $4,839,197
00552500   Southern Maine Community College                                                    $2,897,298                $1,448,649
00361300   Southern Methodist University                                                       $4,598,259                $2,299,130
00314900   Southern Nazarene University                                                        $1,815,175                  $907,588
00258000   Southern New Hampshire University                                                   $5,494,008                $2,747,004
01034200   Southern Oklahoma Area Vocational Technical District #20                              $252,054                  $126,027
00321900   Southern Oregon University                                                          $3,422,079                $1,711,040
00561500   Southern Regional Technical College                                                 $3,604,073                $1,802,037
03103800   Southern School Of Beauty                                                              $57,017                   $28,509
01287000   Southern State Community College                                                    $1,319,577                  $659,789
04195500   Southern States University                                                            $139,085                   $69,543
02278800   Southern Technical College                                                          $2,097,167                $1,048,584
03903500   Southern Technical College                                                          $1,776,085                  $888,043
00104000   Southern Union State Community College                                              $3,196,100                $1,598,050
00202500   Southern University And Agricultural & Mechanical Colg At Baton Rouge               $9,396,803                $4,698,402
00202600   Southern University At New Orleans                                                  $2,481,663                $1,240,832
00768600   Southern University At Shreveport - Bossier City                                    $2,595,115                $1,297,558
00367800   Southern Utah University                                                            $5,624,696                $2,812,348
00373800   Southern Virginia University                                                        $1,257,205                  $628,603
00342200   Southern Wesleyan University                                                          $841,417                  $420,709
00381600   Southern West Virginia Community And Technical College                              $1,523,218                  $761,609
01064100   Southern Westchester Boces                                                             $92,799                   $46,400
04153200   Southern Worcester County Regional Voc School District                                 $43,105                   $21,553
01274400   Southside College Of Health Sciences                                                  $137,088                   $68,544
00866100   Southside Virginia Community College                                                $1,677,846                  $838,923
02622000   Southwest Acupuncture College                                                          $26,770                   $13,385
00250200   Southwest Baptist University                                                        $2,301,587                $1,150,794
03107000   Southwest College Of Naturopathic Medicine & Health Sciences                          $114,934                   $57,467
03593300   Southwest Institute Of Healing Arts                                                   $339,100                  $169,550
00237500   Southwest Minnesota State University                                                $1,644,234                  $822,117
00243600   Southwest Mississippi Community College                                             $2,320,170                $1,160,085
02218300   Southwest School Of Business & Technical Careers                                      $381,421                  $190,711
04054300   Southwest Technical College                                                           $137,095                   $68,548
03008700   Southwest Technology Center School District # 27                                      $113,543                   $56,772
01043900   Southwest Tennessee Community College                                               $7,298,437                $3,649,219
00361400   Southwest Texas Junior College                                                      $3,736,958                $1,868,479
04131700   Southwest University At El Paso                                                     $4,026,674                $2,013,337
02491500   Southwest University Of Visual Arts                                                   $239,538                  $119,769
00726000   Southwest Virginia Community College                                                $1,671,535                  $835,768
00766900   Southwest Wisconsin Technical College                                                 $783,630                  $391,815
00361900   Southwestern Adventist University                                                     $801,162                  $400,581
00361600   Southwestern Assemblies Of God University                                           $1,215,532                  $607,766
00361800   Southwestern Christian College                                                        $143,039                   $71,520
00318000   Southwestern Christian University                                                     $534,184                  $267,092
00194000   Southwestern College                                                                  $490,411                  $245,206
03076100   Southwestern College                                                                   $45,392                   $22,696
00846600   Southwestern Community College                                                      $1,187,630                  $593,815
00185700   Southwestern Community College                                                        $587,388                  $293,694
00129400   Southwestern Community College District                                             $9,253,264                $4,626,632
00163600   Southwestern Illinois College                                                       $4,677,515                $2,338,758
02511000   Southwestern Indian Polytechnic Institute                                             $593,278                  $296,639




                                                                         Page 67 of 85                        EXHIBIT 2 - 67
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 76 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                                School                             Total Allocation     Grants to Students
00129500   Southwestern Law School                                                                $212,120                  $106,060
00231700   Southwestern Michigan College                                                        $1,522,115                  $761,058
00318100   Southwestern Oklahoma State University                                               $3,443,513                $1,721,757
00322000   Southwestern Oregon Community College                                                $1,081,690                  $540,845
00362000   Southwestern University                                                              $1,213,449                  $606,725
02111600   Sovah School Of Health Professions                                                      $23,286                   $11,643
00546700   Sowela Technical Community College                                                   $2,493,383                $1,246,692
00953100   Spa School (The)                                                                       $118,984                   $59,492
02104400   Spa Tech Institute                                                                     $502,984                  $251,492
00196000   Spalding University                                                                  $1,155,755                  $577,878
02596400   Spartan College Of Aeronautics & Technology                                          $1,117,522                  $558,761
00767800   Spartan College Of Aeronautics And Technology                                        $1,326,190                  $663,095
00729700   Spartan College Of Aeronautics And Technology                                          $539,465                  $269,733
00399400   Spartanburg Community College                                                        $3,358,632                $1,679,316
00344700   Spartanburg Methodist College                                                        $1,322,353                  $661,177
03068600   Special School District Of St. Louis County                                            $333,269                  $166,635
02237800   Specs Howard School Of Media Arts                                                      $702,843                  $351,422
00159400   Spelman College                                                                      $2,804,294                $1,402,147
00166300   Spertus College Of Judaica                                                              $11,595                    $5,798
00379300   Spokane Community College                                                            $4,173,204                $2,086,602
00954400   Spokane Falls Community College                                                      $3,458,313                $1,729,157
00164300   Spoon River College                                                                    $617,648                  $308,824
00231800   Spring Arbor University                                                              $1,581,268                  $790,634
00104100   Spring Hill College                                                                  $1,372,682                  $686,341
00221100   Springfield College                                                                  $3,458,881                $1,729,441
00807800   Springfield Technical Community College                                              $3,845,054                $1,922,527
00655100   St Margaret Memorial Hospital School Of Nursing                                         $91,302                   $45,651
00281700   St. Bonaventure University                                                           $1,592,629                  $796,315
00234200   St. Catherine University                                                             $2,645,045                $1,322,523
00231000   St. Clair County Community College                                                   $1,909,478                  $954,739
00237700   St. Cloud State University                                                           $7,821,764                $3,910,882
00553400   St. Cloud Technical And Community College                                            $3,055,197                $1,527,599
00362100   St. Edward'S University                                                              $4,142,345                $2,071,173
00807500   St. John Vianney College Seminary                                                       $38,046                   $19,023
00209200   St. John'S College                                                                     $398,355                  $199,178
03098000   St. John'S College                                                                     $100,955                   $50,478
01254400   St. Johns County School District                                                       $308,355                  $154,178
02140400   St. Joseph Hospital Of Nashua N.H.D/B/A St. Joseph School Of Nursing                    $96,027                   $48,014
00282900   St. Lawrence University                                                              $1,808,349                  $904,175
00250400   St. Louis College Of Pharmacy                                                          $678,296                  $339,148
00729100   St. Luke'S College                                                                     $136,761                   $68,381
00657400   St. Luke'S Hospital Of Bethlehem, Pa                                                   $191,622                   $95,811
00362300   St. Mary'S University                                                                $3,180,524                $1,590,262
01236400   St. Paul'S School Of Nursing                                                         $1,102,325                  $551,163
00947900   St. Paul'S School Of Nursing                                                         $1,056,892                  $528,446
01220300   St. Peter'S Hospital College Of Nursing                                                 $84,543                   $42,272
00152800   St. Petersburg College                                                             $12,813,482                 $6,406,741
00822300   St. Vincent De Paul Regional Seminary                                                   $40,445                   $20,223
04271000   Stacey James Institute                                                                  $58,169                   $29,085
02358600   Stage One-The Hair School                                                              $189,917                   $94,959
03889300   Stanbridge University                                                                $1,395,629                  $697,815
04221000   Standard Healthcare Services, College Of Nursing                                       $516,309                  $258,155
00130500   Stanford University                                                                  $7,376,668                $3,688,334
01119400   Stanly Community College                                                               $731,366                  $365,683
01088100   Stark State College                                                                  $5,036,299                $2,518,150
00408000   Starr King School For The Ministry                                                      $23,860                   $11,930
04189600   State Career School                                                                    $199,410                   $99,705
00941900   State College Of Beauty Culture                                                         $50,340                   $25,170
00150400   State College Of Florida, Manatee-Sarasota                                           $5,023,266                $2,511,633
00808000   State Fair Community College                                                         $2,466,914                $1,233,457
00471100   State Technical College Of Missouri                                                  $1,364,179                  $682,090




                                                                          Page 68 of 85                        EXHIBIT 2 - 68
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 77 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                                School                           Total Allocation      Grants to Students
00283500   State University Of New York At Albany                                           $16,063,982                  $8,031,991
00283700   State University Of New York At Buffalo                                          $23,952,900                 $11,976,450
00285800   State University Of New York At Farmingdale                                        $6,154,318                 $3,077,159
00284600   State University Of New York At New Paltz                                          $6,537,407                 $3,268,704
00283800   State University Of New York At Stony Brook                                      $19,710,714                  $9,855,357
00284900   State University Of New York College At Plattsburgh                                $5,258,169                 $2,629,085
00285000   State University Of New York College At Potsdam                                    $4,389,510                 $2,194,755
00283900   State University Of New York Downstate Medical Center                                $658,028                   $329,014
01167800   State University Of New York Polytechnic Institute                                 $2,129,510                 $1,064,755
00284000   State University Of New York Upstate Medical University                              $519,926                   $259,963
00953500   Staunton School Of Cosmetology                                                        $28,378                    $14,189
00486600   Stautzenberger College                                                             $1,866,592                   $933,296
04210100   Stella And Charles Guttman Community College                                       $1,228,352                   $614,176
03759300   Stellar Career College                                                               $118,426                    $59,213
00362400   Stephen F Austin State University                                                $10,525,078                  $5,262,539
00251200   Stephens College                                                                     $668,976                   $334,488
00194500   Sterling College                                                                     $662,915                   $331,458
02143500   Sterling College                                                                     $129,712                    $64,856
00153100   Stetson University                                                                 $3,578,583                 $1,789,292
02228100   Steven Papageorge Hair Academy                                                        $40,486                    $20,243
00855200   Stevens - The Institute Of Business & Arts                                           $214,565                   $107,283
00367400   Stevens Henager College                                                            $2,830,028                 $1,415,014
00263900   Stevens Institute Of Technology                                                    $3,121,706                 $1,560,853
02269300   Stevenson Academy Of Hair Design                                                      $98,324                    $49,162
00210700   Stevenson University                                                               $2,499,743                 $1,249,872
01013800   Stewart School                                                                       $227,595                   $113,798
00104400   Stillman College                                                                   $1,206,208                   $603,104
00934500   Stockton University                                                              $10,041,238                  $5,020,619
01242500   Stone Academy                                                                      $1,976,921                   $988,461
02610900   Stone Child College                                                                  $216,798                   $108,399
00221700   Stonehill College                                                                  $1,498,782                   $749,391
03293300   Strand College Of Hair Design                                                         $87,957                    $43,979
04274500   Strand Institute Of Beauty & Esthetics (The)                                          $38,506                    $19,253
02541200   Stratford University                                                               $2,689,835                 $1,344,918
00145900   Strayer University                                                                 $5,792,122                 $2,896,061
04152900   Studio Academy Of Beauty (The)                                                       $994,090                   $497,045
04231000   Studio Beauty School                                                                 $108,031                    $54,016
04232000   Studio Incamminati                                                                    $14,667                     $7,334
03169300   Studio Jewelers                                                                         $7,528                    $3,764
02202200   Stylemasters College Of Hair Design                                                  $130,349                    $65,175
02538800   Suffolk Beauty Academy                                                                $28,655                    $14,328
00287800   Suffolk County Community College                                                 $13,179,539                  $6,589,770
00221800   Suffolk University                                                                 $4,935,367                 $2,467,684
00362500   Sul Ross State University                                                          $1,779,991                   $889,996
00287900   Sullivan County Community College - Suny Office Of Community Colleges              $1,038,982                   $519,491
00461900   Sullivan University                                                                $2,903,218                 $1,451,609
03752400   Sum Bible College & Theological Seminary                                              $26,609                    $13,305
02260500   Summit Academy Opportunities Industrialization Center                              $1,272,165                   $636,083
04240800   Summit Christian College                                                              $19,025                     $9,513
03108100   Summit College                                                                     $2,365,247                 $1,182,624
01042400   Summit Salon Academy                                                                 $246,137                   $123,069
04163000   Summit Salon Academy                                                                 $224,446                   $112,223
04166700   Summit Salon Academy                                                                 $187,777                    $93,889
04170100   Summit Salon Academy                                                                 $185,557                    $92,779
04166800   Summit Salon Academy                                                                 $100,760                    $50,380
04163100   Summit Salon Academy - Gainesville                                                   $140,570                    $70,285
01300800   Summit Salon Academy - Portland                                                      $125,842                    $62,921
00959000   Summit Salon Academy Kansas City                                                      $97,014                    $48,507
04186600   Summit Salon Academy Kokomo                                                          $121,654                    $60,827
02104900   Sumner College                                                                       $632,989                   $316,495
02567600   Sumter Beauty College                                                                 $24,772                    $12,386




                                                                        Page 69 of 85                         EXHIBIT 2 - 69
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 78 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                        Minimum Allocation to
                                                                                                           be Awarded for
                                                                                                        Emergency Financial Aid
  OPEID                                               School                         Total Allocation     Grants to Students
00560700   Suncoast Technical College                                                        $425,821                  $212,911
04270800   Suncoast Technical Education Center                                                $17,940                    $8,970
02524000   Sunstate Academy                                                                  $814,778                  $407,389
02326900   Sunstate Academy                                                                  $478,081                  $239,041
00284400   Suny At Fredonia                                                                $5,513,590                $2,756,795
00286200   Suny Broome Community College                                                   $4,364,871                $2,182,436
00284100   Suny College At Brockport                                                       $7,750,148                $3,875,074
00284200   Suny College At Buffalo                                                       $10,484,417                 $5,242,209
00284300   Suny College At Cortland                                                        $6,245,138                $3,122,569
00284500   Suny College At Geneseo                                                         $4,552,123                $2,276,062
00710900   Suny College At Old Westbury                                                    $5,522,673                $2,761,337
00284700   Suny College At Oneonta                                                         $5,740,817                $2,870,409
00284800   Suny College At Oswego                                                          $7,244,716                $3,622,358
00679100   Suny College At Purchase                                                        $4,290,517                $2,145,259
00285600   Suny College Of Agriculture & Technology At Cobleskill                          $2,747,860                $1,373,930
00285900   Suny College Of Agriculture & Technology At Morrisville                         $3,527,241                $1,763,621
00285100   Suny College Of Environment Science & Forestry                                  $1,681,739                  $840,870
00992900   Suny College Of Optometry                                                         $118,717                   $59,359
00285400   Suny College Of Technology At Alfred                                            $4,425,878                $2,212,939
00285500   Suny College Of Technology At Canton                                            $2,510,929                $1,255,465
00285700   Suny College Of Technology At Delhi                                             $2,436,849                $1,218,425
01028600   Suny Empire State College                                                       $3,411,359                $1,705,680
00286700   Suny Fulton-Montgomery Community College                                        $1,635,420                  $817,710
00285300   Suny Maritime College                                                           $1,400,241                  $700,121
00288100   Suny Westchester Community College                                              $7,195,672                $3,597,836
00297000   Surry Community College                                                         $1,433,250                  $716,625
03561400   Susquehanna County Career & Technology Center                                      $53,535                   $26,768
00336900   Susquehanna University                                                          $2,191,211                $1,095,606
02568800   Sussex County Community College                                                 $1,156,835                  $578,418
00337000   Swarthmore College                                                              $1,200,865                  $600,433
02170000   Swedish Institute                                                                 $691,142                  $345,571
00374200   Sweet Briar College                                                               $272,489                  $136,245
01159600   Sylvain Melloul International Hair Academy                                        $248,788                  $124,394
00288200   Syracuse University                                                             $9,920,122                $4,960,061
00194600   Tabor College                                                                     $525,581                  $262,791
00379600   Tacoma Community College                                                        $3,835,874                $1,917,937
00130900   Taft College                                                                    $1,122,910                  $561,455
02514100   Takoda Institute Of Higher Education                                               $42,315                   $21,158
00104600   Talladega College                                                               $2,069,544                $1,034,772
00153300   Tallahassee Community College                                                   $7,763,584                $3,881,792
02508900   Talmudic College Of Florida                                                        $27,499                   $13,750
01198900   Talmudical Academy                                                                $122,458                   $61,229
02550600   Talmudical Institute Of Upstate New York                                           $17,933                    $8,967
04115500   Talmudical Seminary Of Bobov                                                      $949,733                  $474,867
01201100   Talmudical Seminary Oholei Torah                                                  $538,150                  $269,075
01252300   Talmudical Yeshiva Of Philadelphia                                                $111,069                   $55,535
00363100   Tarleton State University                                                     $10,893,519                 $5,446,760
00362600   Tarrant County College District                                               $21,984,486                $10,992,243
04173200   Taylor Andrews Academy Of Hair Design                                             $383,197                  $191,599
04184200   Taylor Andrews Academy-St. George                                                 $238,549                  $119,275
01181000   Taylor Business Institute                                                         $183,531                   $91,766
04116600   Taylor College                                                                    $337,759                  $168,880
00183800   Taylor University                                                               $1,073,311                  $536,656
02209200   Taylortown School Of Beauty                                                       $375,859                  $187,930
02528300   Tdds Technical Institute                                                          $379,013                  $189,507
00397900   Teachers College, Columbia University                                           $1,118,534                  $559,267
00991000   Technical College Of The Lowcountry - Beaufort Campus                           $1,283,989                  $641,995
02156200   Technical College Of The Rockies                                                  $128,974                   $64,487
02073200   Telshe Yeshiva-Chicago                                                             $86,628                   $43,314
04151800   Temple (The): A Paul Mitchell Partner School                                      $528,840                  $264,420
00362700   Temple College                                                                  $2,937,041                $1,468,521




                                                                     Page 70 of 85                        EXHIBIT 2 - 70
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 79 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                              School                              Total Allocation     Grants to Students
00337100   Temple University                                                                 $28,740,378                $14,370,189
04163200   Tenaj Salon Institute                                                                 $296,389                  $148,195
00535800   Tennessee College Of Applied Technology - Athens                                      $246,105                  $123,053
00528000   Tennessee College Of Applied Technology - Covington                                   $248,249                  $124,125
00402600   Tennessee College Of Applied Technology - Crossville                                  $499,909                  $249,955
00778200   Tennessee College Of Applied Technology - Dickson                                     $821,613                  $410,807
00528100   Tennessee College Of Applied Technology - Elizabethton                                $881,164                  $440,582
01032600   Tennessee College Of Applied Technology - Harriman                                    $411,299                  $205,650
00535600   Tennessee College Of Applied Technology - Hohenwald                                   $261,811                  $130,906
00402500   Tennessee College Of Applied Technology - Knoxville                                   $822,349                  $411,175
00535100   Tennessee College Of Applied Technology - Morristown                                  $877,779                  $438,890
02103500   Tennessee College Of Applied Technology - Murfreesboro                                $607,231                  $303,616
00535900   Tennessee College Of Applied Technology - Nashville                                 $1,038,538                  $519,269
00528300   Tennessee College Of Applied Technology - Newbern                                     $571,359                  $285,680
00971000   Tennessee College Of Applied Technology - Oneida/Huntsville                           $213,467                  $106,734
00535700   Tennessee College Of Applied Technology Crump                                         $274,881                  $137,441
01216400   Tennessee College Of Applied Technology Ripley                                        $226,994                  $113,497
02092800   Tennessee College Of Applied Technology Whiteville                                    $203,162                  $101,581
00528200   Tennessee College Of Applied Technology-Hartsville                                    $318,610                  $159,305
01070000   Tennessee College Of Applied Technology-Jacksboro                                     $365,951                  $182,976
00535400   Tennessee College Of Applied Technology-Jackson                                       $510,365                  $255,183
00535300   Tennessee College Of Applied Technology-Livingston                                    $479,769                  $239,885
00535200   Tennessee College Of Applied Technology-Mckenzie                                      $321,987                  $160,994
00530700   Tennessee College Of Applied Technology--Mcminnville                                  $230,898                  $115,449
00536000   Tennessee College Of Applied Technology-Memphis                                     $1,453,214                  $726,607
02237900   Tennessee College Of Applied Technology-Paris                                         $394,967                  $197,484
00946400   Tennessee College Of Applied Technology-Pulaski                                       $263,555                  $131,778
00537900   Tennessee College Of Applied Technology-Shelbyville                                   $547,306                  $273,653
00956700   Tennessee School Of Beauty                                                            $251,557                  $125,779
00352200   Tennessee State University                                                          $7,214,661                $3,607,331
00352300   Tennessee Technological University                                                  $8,713,463                $4,356,732
00352500   Tennessee Wesleyan University                                                       $1,192,356                  $596,178
00827800   Terra State Community College                                                         $852,360                  $426,180
00545200   Teterboro School Of Aeronautics                                                       $490,330                  $245,165
00362800   Texarkana College                                                                   $2,568,337                $1,284,169
03170300   Texas A & M University - Texarkana                                                  $1,525,001                  $762,501
00965100   Texas A&M International University                                                  $9,501,756                $4,750,878
00363200   Texas A&M University                                                              $39,816,443                $19,908,222
04229500   Texas A&M University - Central Texas                                                $1,318,324                  $659,162
00356500   Texas A&M University - Commerce                                                     $7,193,156                $3,596,578
01116100   Texas A&M University - Corpus Christi                                             $10,105,662                 $5,052,831
00363900   Texas A&M University - Kingsville                                                   $7,087,427                $3,543,714
04248500   Texas A&M University-San Antonio                                                    $5,613,425                $2,806,713
02568100   Texas Barber College                                                                  $863,797                  $431,899
04158500   Texas Beauty College                                                                  $162,091                   $81,046
00363500   Texas Chiropractic College                                                             $77,399                   $38,700
00363600   Texas Christian University                                                          $5,728,641                $2,864,321
00363800   Texas College                                                                       $2,358,852                $1,179,426
03025000   Texas College Of Cosmetology                                                          $483,500                  $241,750
03579300   Texas County Technical Institute                                                      $155,166                   $77,583
03179500   Texas Health And Science University                                                    $59,416                   $29,708
03987300   Texas Health School                                                                   $195,533                   $97,767
00364100   Texas Lutheran University                                                           $1,408,194                  $704,097
00364200   Texas Southern University                                                         $11,796,898                 $5,898,449
03064600   Texas Southmost College                                                             $3,608,280                $1,804,140
00363400   Texas State Technical College                                                       $9,965,155                $4,982,578
00361500   Texas State University                                                            $31,791,509                $15,895,755
00364400   Texas Tech University                                                             $25,515,252                $12,757,626
01067400   Texas Tech University Health Sciences Center                                        $2,217,206                $1,108,603
00364500   Texas Wesleyan University                                                           $1,857,910                  $928,955
00364600   Texas Woman'S University                                                            $8,683,388                $4,341,694




                                                                         Page 71 of 85                        EXHIBIT 2 - 71
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 80 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                      Minimum Allocation to
                                                                                                         be Awarded for
                                                                                                      Emergency Financial Aid
  OPEID                                                School                     Total Allocation      Grants to Students
04246600   Textures Institute Of Cosmetology                                               $42,921                    $21,461
00791200   Thaddeus Stevens College Of Technology                                       $1,866,667                   $933,334
02236400   Thanh Le College, School Of Cosmetology                                         $96,857                    $48,429
02361300   The Landing School Of Boatbuilding & Design                                     $43,850                    $21,925
04158800   Theatre Of Arts                                                                 $79,898                    $39,949
00337500   Theological Seminary Reformed Episcopal Church                                    $4,074                    $2,037
02335500   Theological University Of The Caribbean                                        $281,192                   $140,596
00337600   Thiel College                                                                  $931,754                   $465,877
02358000   Thomas Aquinas College                                                         $354,873                   $177,437
00205200   Thomas College                                                                 $762,266                   $381,133
02192200   Thomas Edison State University                                                  $17,249                     $8,625
01085400   Thomas Jefferson School Of Law                                                 $116,684                    $58,342
01239300   Thomas Jefferson University                                                  $4,240,183                 $2,120,092
01262700   Thomas M. Cooley Law School                                                    $405,235                   $202,618
03043100   Thomas More College Of Liberal Arts                                            $102,524                    $51,262
00200100   Thomas More University                                                       $1,329,216                   $664,608
00687100   Thomas Nelson Community College                                              $3,853,969                 $1,926,985
00155500   Thomas University                                                              $375,530                   $187,765
00471300   Three Rivers College                                                         $2,281,288                 $1,140,644
00976500   Three Rivers Community College                                               $2,253,229                 $1,126,615
00371200   Tidewater Community College                                                $11,999,956                  $5,999,978
02320900   Tidewater Tech                                                               $1,243,306                   $621,653
00966000   Tiffin Academy Of Hair Design                                                   $46,336                    $23,168
00312100   Tiffin University                                                            $1,977,210                   $988,605
04148400   Tigi Hairdressing Academy Guilford                                              $47,853                    $23,927
04194900   Tillamook Bay Community College                                                $315,778                   $157,889
03035200   Tint School Of Makeup & Cosmetology                                            $267,928                   $133,964
01293200   Tint School Of Makeup & Cosmetology                                            $260,547                   $130,274
00159600   Toccoa Falls College                                                           $481,239                   $240,620
03784400   Tohono O'Odham Community College                                               $199,279                    $99,640
02315500   Toledo Academy Of Beauty Culture - East                                         $69,228                    $34,614
00813200   Toledo Public Schools Adult And Continuing Education                           $219,334                   $109,667
01082600   Tom P. Haney Technical Center                                                  $539,960                   $269,980
04179900   Tomorrow'S Image Barber & Beauty Academy Of Virginia                           $155,646                    $77,823
00678800   Tompkins Cortland Community College                                          $1,845,177                   $922,589
03240300   Toni & Guy Hairdressing Academy                                                $362,087                   $181,044
04141200   Toni & Guy Hairdressing Academy                                                $289,022                   $144,511
02321400   Toni & Guy Hairdressing Academy                                                $147,974                    $73,987
04162400   Toni&Guy Hairdressing Academy                                                  $290,981                   $145,491
02255400   Toni&Guy Hairdressing Academy                                                  $545,266                   $272,633
03670300   Toni&Guy Hairdressing Academy                                                  $261,110                   $130,555
03371300   Toni&Guy Hairdressing Academy I Tigi Creative School                           $313,195                   $156,598
04191500   Tooele Technical College                                                       $115,803                    $57,902
04183000   Top Nails & Hair Beauty School                                                  $33,446                    $16,723
04228600   Top Of The Line Barber College                                                  $47,386                    $23,693
02191600   Torah Temimah Talmudical Seminary                                               $66,694                    $33,347
04131200   Total Image Beauty Academy                                                     $178,161                    $89,081
04215000   Total Transformation Institute Of Cosmetology                                   $49,523                    $24,762
04257700   Totally Cosmo School Of Modern Cosmetology                                      $65,291                    $32,646
00243900   Tougaloo College                                                             $1,487,317                   $743,659
01014200   Touro College                                                                $7,558,879                 $3,779,440
04142600   Touro University                                                               $797,347                   $398,674
04142500   Touro University Worldwide                                                      $87,768                    $43,884
00209900   Towson University                                                          $17,335,851                  $8,667,926
04270400   Transitions Career Institute School Of Nursing                                 $167,929                    $83,965
00198700   Transylvania University                                                        $878,886                   $439,443
00560800   Traviss Technical College                                                      $644,793                   $322,397
03263300   Traxler'S School Of Hair                                                       $140,747                    $70,374
04194000   Treasure Coast Technical College                                                $53,915                    $26,958
00322100   Treasure Valley Community College                                              $997,664                   $498,832
03714300   Trend Barber College                                                           $356,178                   $178,089




                                                                  Page 72 of 85                         EXHIBIT 2 - 72
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 81 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                               School                            Total Allocation     Grants to Students
04029300   Trendsetters Of Fl. School Of Beauty & Barbering                                      $95,086                   $47,543
04224500   Trenz Beauty Academy                                                                 $124,177                   $62,089
00352600   Trevecca Nazarene University                                                       $1,718,898                  $859,449
01069500   Tri County Beauty Academy                                                             $18,823                    $9,412
02168100   Tri County Career Center/Adult Career Center                                          $22,236                   $11,118
04122000   Tri County Regional Vocational Technical High School                                  $61,619                   $30,810
02129000   Triangle Tech                                                                        $530,918                  $265,459
02174400   Triangle Tech                                                                        $484,941                  $242,471
00783900   Triangle Tech                                                                        $394,320                  $197,160
04130900   Tricoci University Of Beauty Culture                                                 $711,717                  $355,859
04147200   Tricoci University Of Beauty Culture                                                 $436,904                  $218,452
04147500   Tricoci University Of Beauty Culture                                                 $435,780                  $217,890
01150500   Tricoci University Of Beauty Culture                                                 $396,317                  $198,159
04147100   Tricoci University Of Beauty Culture                                                 $373,874                  $186,937
04137500   Tricoci University Of Beauty Culture                                                 $352,709                  $176,355
02317300   Tricoci University Of Beauty Culture                                                 $323,319                  $161,660
04147300   Tricoci University Of Beauty Culture                                                 $303,260                  $151,630
04147400   Tricoci University Of Beauty Culture                                                 $265,804                  $132,902
02607000   Tricoci University Of Beauty Culture                                                 $194,660                   $97,330
04118600   Tricoci University Of Beauty Culture                                                  $68,585                   $34,293
03650300   Tri-Community Adult Education                                                         $68,720                   $34,360
00943000   Tri-County Community College                                                         $522,349                  $261,175
00492600   Tri-County Technical College                                                       $4,246,483                $2,123,242
00492000   Trident Technical College                                                          $6,568,275                $3,284,138
00183900   Trine University                                                                   $1,800,977                  $900,489
00136800   Trinidad State Junior College                                                      $1,038,406                  $519,203
03101900   Trinity Baptist College                                                              $421,907                  $210,954
01205900   Trinity Bible College And Graduate School                                            $204,391                  $102,196
00177100   Trinity Christian College                                                          $1,067,149                  $533,575
00141400   Trinity College                                                                    $1,376,444                  $688,222
03028200   Trinity College Of Florida                                                           $194,883                   $97,442
00622500   Trinity College Of Nursing & Health Sciences                                         $127,554                   $63,777
03115900   Trinity College Of Puerto Rico                                                       $394,678                  $197,339
02299300   Trinity Episcopal School For Ministry                                                 $27,473                   $13,737
00650700   Trinity Health System School Of Nursing                                               $99,922                   $49,961
00177200   Trinity International University                                                     $903,509                  $451,755
00364700   Trinity University                                                                 $1,665,507                  $832,754
00357200   Trinity Valley Community College                                                   $1,865,240                  $932,620
00146000   Trinity Washington University                                                      $1,960,751                  $980,376
02304700   Tri-Rivers Career Center                                                             $247,988                  $123,994
04240600   Tri-State Barber College                                                              $33,384                   $16,692
03475400   Tri-State Bible College                                                               $25,800                   $12,900
02224600   Tri-State Cosmetology Institute                                                      $322,549                  $161,275
00177300   Triton College                                                                     $4,211,898                $2,105,949
00281200   Trocaire College                                                                   $1,147,253                  $573,627
00104700   Troy University                                                                    $8,544,084                $4,272,042
02107700   Truckee Meadows Community College                                                  $3,347,251                $1,673,626
00159700   Truett Mcconnell University                                                          $489,215                  $244,608
00249500   Truman State University                                                            $3,345,344                $1,672,672
02586400   Trumbull Career And Technical Center-Adult Training Center                           $112,359                   $56,180
04059300   Tucson College Of Beauty                                                             $180,991                   $90,496
00221900   Tufts University                                                                   $4,765,237                $2,382,619
00202900   Tulane University                                                                  $5,590,189                $2,795,095
00976300   Tulsa Community College                                                            $7,980,293                $3,990,147
00531100   Tulsa Technology Center School District No. 18                                     $1,717,200                  $858,600
00961800   Tulsa Welding School                                                               $5,505,774                $2,752,887
00976400   Tunxis Community College                                                           $2,185,505                $1,092,753
03814300   Turning Point Beauty College                                                          $94,238                   $47,119
02301100   Turtle Mountain Community College                                                    $947,936                  $473,968
00352700   Tusculum University                                                                $1,493,995                  $746,998
00105000   Tuskegee University                                                                $3,756,522                $1,878,261




                                                                        Page 73 of 85                        EXHIBIT 2 - 73
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 82 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                 Minimum Allocation to
                                                                                                    be Awarded for
                                                                                                 Emergency Financial Aid
  OPEID                                              School                   Total Allocation     Grants to Students
03075200   Twin City Beauty College                                                   $294,015                  $147,008
00364800   Tyler Junior College                                                     $7,395,647                $3,697,824
04255100   U.S. Truck Driver Training School                                           $38,918                   $19,459
02285900   Ucas University Of Cosmetology Arts & Sciences                             $760,609                  $380,305
03011800   Ucas University Of Cosmetology Arts & Sciences                             $136,263                   $68,132
02326000   Ucas University Of Cosmetology Arts & Sciences                             $106,620                   $53,310
03113300   Uei College                                                              $5,025,381                $2,512,691
03969600   Uei College                                                              $4,785,647                $2,392,824
01116500   Uintah Basin Technical College                                             $167,365                   $83,683
04208100   Ukiah Adult School                                                          $49,598                   $24,799
02173900   Ulster County Boces School Of Practical Nursing                             $76,934                   $38,467
00288000   Ulster County Community College                                          $1,387,075                  $693,538
03549300   Ultimate Medical Academy                                                   $469,150                  $234,575
00322200   Umpqua Community College                                                 $1,121,853                  $560,927
03216300   Unification Theological Seminary                                            $20,435                   $10,218
04233200   Unilatina International College                                             $11,930                    $5,965
04250000   Union Bible College                                                         $34,343                   $17,172
00198800   Union College                                                            $1,308,850                  $654,425
00288900   Union College                                                            $1,159,940                  $579,970
00256300   Union College                                                              $757,995                  $378,998
00264300   Union County College                                                     $7,393,008                $3,696,504
02232500   Union County Vocational Technical Schools                                  $100,104                   $50,052
01092300   Union Institute & University                                               $187,502                   $93,751
00374300   Union Presbyterian Seminary                                                 $41,609                   $20,805
00289000   Union Theological Seminary                                                  $59,416                   $29,708
00352800   Union University                                                         $1,984,881                  $992,441
03789300   Unitech Training Academy                                                 $2,453,939                $1,226,970
04179700   United Beauty College                                                       $99,695                   $49,848
02559300   United Education Institute                                             $14,992,982                 $7,496,491
00329100   United Lutheran Seminary                                                    $56,158                   $28,079
00289200   United States Merchant Marine Academy                                      $569,967                  $284,984
04005300   United States University                                                    $12,982                    $6,491
01118900   United Talmudical Seminary                                               $4,482,702                $2,241,351
02068000   United Technical Center                                                     $57,801                   $28,901
00312200   United Theological Seminary                                                 $80,709                   $40,355
00238600   United Theological Seminary Of The Twin Cities                              $17,458                    $8,729
02242900   United Tribes Technical College                                            $339,952                  $169,976
04169700   Unitek College                                                           $3,157,044                $1,578,522
04195400   Unitek College                                                             $598,178                  $299,089
00685800   Unity College                                                              $822,158                  $411,079
00626700   Unitypoint Health-Des Moines                                                $21,716                   $10,858
03856300   Universal Career School                                                  $1,214,724                  $607,362
01244600   Universal College Of Beauty                                                 $76,226                   $38,113
03821400   Universal College Of Healing Arts                                           $54,312                   $27,156
04245500   Universal Healthcare Careers College                                       $158,672                   $79,336
04175000   Universal Spa Training Academy                                             $177,669                   $88,835
00822100   Universal Technical Institute                                          $14,950,305                 $7,475,153
02100500   Universal Technical Institute                                            $9,330,780                $4,665,390
02362000   Universal Technical Institute                                            $8,848,799                $4,424,400
03029700   Universal Technology College Of Puerto Rico                              $1,432,599                  $716,300
03430300   Universal Therapeutic Massage Institute                                    $139,681                   $69,841
04216000   Universal Training Institute                                               $162,039                   $81,020
00501900   Universidad Adventista De Las Antillas                                   $2,178,276                $1,089,138
00394100   Universidad Ana G. Méndez - Carolina Campus                            $14,212,207                 $7,106,104
02587500   Universidad Ana G. Méndez - Cupey Campus                               $17,052,692                 $8,526,346
01171900   Universidad Ana G. Méndez - Gurabo Campus                              $21,074,293                $10,537,147
00502200   Universidad Central De Bayamon                                             $958,454                  $479,227
02163300   Universidad Central Del Caribe                                             $305,084                  $152,542
00393700   Universidad Del Sagrado Corazón                                          $5,395,359                $2,697,680
03531300   Universidad Pentecostal Mizpa                                              $301,648                  $150,824
02100000   Universidad Politecnica De Puerto Rico                                   $5,734,996                $2,867,498




                                                              Page 74 of 85                        EXHIBIT 2 - 74
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 83 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                                School                           Total Allocation     Grants to Students
04197500   University Academy Of Hair Design                                                     $70,719                   $35,360
02559000   University Of Advancing Computer Technology                                          $759,682                  $379,841
04136900   University Of Aesthetics & Cosmetology                                                $43,036                   $21,518
04137000   University Of Aesthetics & Cosmetology (The)                                          $37,971                   $18,986
00312300   University Of Akron (The)                                                        $14,151,817                 $7,075,909
00105100   University Of Alabama                                                            $20,722,538                $10,361,269
00105200   University Of Alabama At Birmingham                                              $12,131,256                 $6,065,628
00105500   University Of Alabama In Huntsville                                                $5,679,758                $2,839,879
01146200   University Of Alaska Anchorage                                                     $5,445,184                $2,722,592
00106300   University Of Alaska Fairbanks                                                     $2,066,651                $1,033,326
00106500   University Of Alaska Southeast                                                       $372,939                  $186,470
03427500   University Of Antelope Valley                                                      $1,613,796                  $806,898
00108300   University Of Arizona (The)                                                      $30,953,447                $15,476,724
00110800   University Of Arkansas                                                           $15,454,361                 $7,727,181
02075300   University Of Arkansas - Pulaski Technical College                                 $4,476,116                $2,238,058
00111000   University Of Arkansas At Fort Smith                                               $5,511,303                $2,755,652
00110100   University Of Arkansas At Little Rock                                              $5,956,500                $2,978,250
00108500   University Of Arkansas At Monticello                                               $3,223,313                $1,611,657
00108600   University Of Arkansas At Pine Bluff                                               $4,295,429                $2,147,715
02073500   University Of Arkansas Community College At Batesville                             $1,029,926                  $514,963
00573200   University Of Arkansas Community College At Hope-Texarkana                         $1,156,335                  $578,168
00524500   University Of Arkansas Community College At Morrilton                              $1,861,056                  $930,528
02111100   University Of Arkansas Community College Rich Mountain                               $542,149                  $271,075
00110900   University Of Arkansas For Medical Sciences                                          $972,976                  $486,488
00210200   University Of Baltimore                                                            $2,325,946                $1,162,973
00141600   University Of Bridgeport                                                           $3,271,938                $1,635,969
00131200   University Of California, Berkeley                                               $30,440,627                $15,220,314
00131300   University Of California, Davis                                                  $33,871,763                $16,935,882
00394700   University Of California, Hastings College Of The Law                                $276,618                  $138,309
00131400   University Of California, Irvine                                                 $36,731,629                $18,365,815
00131500   University Of California, Los Angeles                                            $35,906,870                $17,953,435
04127100   University Of California, Merced                                                 $13,037,897                 $6,518,949
00131600   University Of California, Riverside                                              $29,734,626                $14,867,313
00131700   University Of California, San Diego                                              $34,889,769                $17,444,885
00131900   University Of California, San Francisco                                              $867,955                  $433,978
00132000   University Of California, Santa Barbara                                          $25,204,196                $12,602,098
00132100   University Of California, Santa Cruz                                             $19,327,201                 $9,663,601
00109200   University Of Central Arkansas                                                     $9,604,924                $4,802,462
00395400   University Of Central Florida                                                    $51,071,250                $25,535,625
00245400   University Of Central Missouri                                                     $6,908,319                $3,454,160
00315200   University Of Central Oklahoma                                                   $11,170,390                 $5,585,195
00381800   University Of Charleston                                                           $1,222,988                  $611,494
00177400   University Of Chicago (The)                                                        $6,207,010                $3,103,505
00312500   University Of Cincinnati                                                         $23,527,312                $11,763,656
00137000   University Of Colorado Boulder                                                   $18,732,408                 $9,366,204
00450900   University Of Colorado Colorado Springs                                            $7,925,645                $3,962,823
00450800   University Of Colorado Denver                                                    $10,184,083                 $5,092,042
00141700   University Of Connecticut                                                        $21,500,845                $10,750,423
00365100   University Of Dallas                                                               $1,277,096                  $638,548
00312700   University Of Dayton                                                               $5,197,738                $2,598,869
00143100   University Of Delaware                                                           $12,174,809                 $6,087,405
00137100   University Of Denver                                                               $4,626,269                $2,313,135
00232300   University Of Detroit Mercy                                                        $3,105,323                $1,552,662
00189100   University Of Dubuque                                                              $2,637,393                $1,318,697
03995300   University Of East-West Medicine                                                      $94,275                   $47,138
00179500   University Of Evansville                                                           $1,681,651                  $840,826
00304500   University Of Findlay (The)                                                        $2,250,867                $1,125,434
00153500   University Of Florida                                                            $31,046,411                $15,523,206
04156300   University Of Fort Lauderdale                                                         $61,344                   $30,672
00159800   University Of Georgia                                                            $23,704,129                $11,852,065
00393500   University Of Guam                                                                 $4,564,698                $2,282,349




                                                                        Page 75 of 85                        EXHIBIT 2 - 75
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 84 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                   Minimum Allocation to
                                                                                                      be Awarded for
                                                                                                   Emergency Financial Aid
  OPEID                                               School                   Total Allocation      Grants to Students
00142200   University Of Hartford                                                    $4,467,175                 $2,233,588
02107800   University Of Hawaii - West Oahu                                          $1,395,000                   $697,500
00161100   University Of Hawaii At Hilo                                              $2,994,725                 $1,497,363
00161000   University Of Hawaii At Manoa                                           $11,009,867                  $5,504,934
00161500   University Of Hawaii Maui College                                         $1,187,907                   $593,954
00202300   University Of Holy Cross                                                    $708,685                   $354,343
00365200   University Of Houston                                                   $36,703,283                 $18,351,642
01171100   University Of Houston - Clear Lake                                        $5,555,369                 $2,777,685
00361200   University Of Houston - Downtown                                          $9,456,650                 $4,728,325
01323100   University Of Houston - Victoria                                          $2,233,006                 $1,116,503
00162600   University Of Idaho                                                       $6,905,295                 $3,452,648
00177600   University Of Illinois At Chicago                                       $29,874,590                 $14,937,295
00933300   University Of Illinois At Springfield                                     $1,731,887                   $865,944
00177500   University Of Illinois At Urbana-Champaign                              $31,448,178                 $15,724,089
00180400   University Of Indianapolis                                                $4,902,143                 $2,451,072
00189200   University Of Iowa                                                      $16,171,354                  $8,085,677
00299000   University Of Jamestown                                                     $848,958                   $424,479
00194800   University Of Kansas                                                    $15,189,645                  $7,594,823
00198900   University Of Kentucky                                                  $17,811,058                  $8,905,529
00121600   University Of La Verne                                                    $5,658,977                 $2,829,489
00203100   University Of Louisiana At Lafayette                                    $12,686,007                  $6,343,004
00202000   University Of Louisiana At Monroe                                         $5,777,764                 $2,888,882
00199900   University Of Louisville                                                $12,478,790                  $6,239,395
00372000   University Of Lynchburg                                                   $1,975,980                   $987,990
00205300   University Of Maine                                                       $7,603,694                 $3,801,847
00676000   University Of Maine - Augusta                                             $1,351,526                   $675,763
00204000   University Of Maine - Farmington                                          $2,158,052                 $1,079,026
00204100   University Of Maine - Fort Kent                                             $626,037                   $313,019
00205500   University Of Maine - Machias                                               $293,556                   $146,778
00203300   University Of Maine - Presque Isle                                          $610,998                   $305,499
04110300   University Of Management And Technology (The)                                  $2,694                    $1,347
00299200   University Of Mary                                                        $1,536,188                   $768,094
00358800   University Of Mary Hardin-Baylor                                          $3,548,693                 $1,774,347
00374600   University Of Mary Washington                                             $2,888,681                 $1,444,341
00210500   University Of Maryland - Baltimore County                                 $9,315,657                 $4,657,829
00210600   University Of Maryland - Eastern Shore                                    $3,542,365                 $1,771,183
01164400   University Of Maryland Global Campus                                      $5,210,563                 $2,605,282
00210400   University Of Maryland, Baltimore                                         $2,077,903                 $1,038,952
00210300   University Of Maryland, College Park                                    $21,490,713                 $10,745,357
00222100   University Of Massachusetts - Amherst                                   $18,335,243                  $9,167,622
00222200   University Of Massachusetts - Boston                                    $12,184,652                  $6,092,326
00221000   University Of Massachusetts - Dartmouth                                   $6,288,232                 $3,144,116
00216100   University Of Massachusetts - Lowell                                      $8,900,322                 $4,450,161
00975600   University Of Massachusetts Medical School                                  $310,132                   $155,066
00350900   University Of Memphis (The)                                             $15,603,749                  $7,801,875
00153600   University Of Miami                                                       $8,139,089                 $4,069,545
00232500   University Of Michigan - Ann Arbor                                      $25,244,052                 $12,622,026
00232600   University Of Michigan - Dearborn                                         $6,989,129                 $3,494,565
00232700   University Of Michigan - Flint                                            $4,600,155                 $2,300,078
00406900   University Of Minnesota - Crookston                                         $864,154                   $432,077
00238800   University Of Minnesota Duluth                                            $7,453,951                 $3,726,976
00238900   University Of Minnesota - Morris                                          $1,434,554                   $717,277
00396900   University Of Minnesota - Twin Cities                                   $25,794,123                 $12,897,062
00244000   University Of Mississippi                                               $16,642,638                  $8,321,319
00251600   University Of Missouri - Columbia                                       $16,309,144                  $8,154,572
00251800   University Of Missouri - Kansas City                                      $7,062,723                 $3,531,362
00251900   University Of Missouri - Saint Louis                                      $5,830,225                 $2,915,113
00102900   University Of Mobile                                                      $1,257,422                   $628,711
00253600   University Of Montana (The)                                               $7,652,275                 $3,826,138
00253700   University Of Montana Western (The)                                       $1,164,902                   $582,451
00100400   University Of Montevallo                                                  $2,560,001                 $1,280,001




                                                               Page 76 of 85                         EXHIBIT 2 - 76
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 85 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                               Minimum Allocation to
                                                                                                                  be Awarded for
                                                                                                               Emergency Financial Aid
  OPEID                                                School                               Total Allocation     Grants to Students
00294900   University Of Mount Olive                                                              $3,337,015                $1,668,508
00308300   University Of Mount Union                                                              $2,209,587                $1,104,794
00256500   University Of Nebraska                                                               $15,628,700                 $7,814,350
00255100   University Of Nebraska - Kearney                                                       $3,925,967                $1,962,984
00255400   University Of Nebraska At Omaha                                                      $10,759,273                 $5,379,637
00689500   University Of Nebraska Medical Center                                                  $1,295,673                  $647,837
00256900   University Of Nevada - Las Vegas                                                     $23,685,293                $11,842,647
00256800   University Of Nevada , Reno                                                          $14,244,534                 $7,122,267
00205000   University Of New England                                                              $1,365,831                  $682,916
00258900   University Of New Hampshire                                                          $11,647,555                 $5,823,778
00139700   University Of New Haven                                                                $4,642,795                $2,321,398
00266300   University Of New Mexico                                                             $17,266,512                 $8,633,256
00201500   University Of New Orleans (The)                                                        $5,581,887                $2,790,944
00101600   University Of North Alabama                                                            $5,002,648                $2,501,324
00298400   University Of North At Carolina Wilmington (The)                                     $10,566,053                 $5,283,027
00290700   University Of North Carolina Asheville                                                 $3,359,493                $1,679,747
00297400   University Of North Carolina - Chapel Hill                                           $17,295,177                 $8,647,589
00297500   University Of North Carolina - Charlotte                                             $24,310,557                $12,155,279
00295400   University Of North Carolina At Pembroke                                               $6,274,710                $3,137,355
00297600   University Of North Carolina -Greensboro                                             $18,567,881                 $9,283,941
00398100   University Of North Carolina School Of The Arts                                          $868,886                  $434,443
00300500   University Of North Dakota                                                             $5,491,551                $2,745,776
00984100   University Of North Florida                                                          $11,770,196                 $5,885,098
00158500   University Of North Georgia                                                          $13,636,481                 $6,818,241
00359400   University Of North Texas                                                            $29,018,088                $14,509,044
04242100   University Of North Texas At Dallas                                                    $3,036,810                $1,518,405
00976800   University Of North Texas Health Science Center At Fort Worth                            $687,698                  $343,849
00134900   University Of Northern Colorado                                                        $7,650,214                $3,825,107
00189000   University Of Northern Iowa                                                            $7,618,737                $3,809,369
00486100   University Of Northwestern Ohio                                                        $3,906,341                $1,953,171
00237100   University Of Northwestern- St Paul                                                    $1,138,110                  $569,055
00184000   University Of Notre Dame                                                               $5,793,244                $2,896,622
00318400   University Of Oklahoma                                                               $17,935,530                 $8,967,765
00322300   University Of Oregon                                                                 $16,095,946                 $8,047,973
00337800   University Of Pennsylvania                                                             $9,907,683                $4,953,842
02098800   University Of Phoenix                                                                  $6,589,433                $3,294,717
00198000   University Of Pikeville                                                                $1,566,531                  $783,266
00337900   University Of Pittsburgh                                                             $21,265,340                $10,632,670
00322400   University Of Portland                                                                 $2,672,004                $1,336,002
00252700   University Of Providence                                                                 $376,995                  $188,498
00722800   University Of Puerto Rico - Arecibo                                                    $7,684,735                $3,842,368
00720600   University Of Puerto Rico - Cayey University College                                   $5,738,057                $2,869,029
00394300   University Of Puerto Rico - Humacao University College                                 $5,664,236                $2,832,118
00394400   University Of Puerto Rico - Mayaguez                                                 $19,658,125                 $9,829,063
02460000   University Of Puerto Rico - Medical Science Campus                                     $1,190,264                  $595,132
00710800   University Of Puerto Rico - Rio Piedras Campus                                       $16,873,620                 $8,436,810
01092200   University Of Puerto Rico - Utuado                                                     $1,600,359                  $800,180
01097500   University Of Puerto Rico Bayamon Technical University College                         $6,991,670                $3,495,835
03016000   University Of Puerto Rico Carolina Regional College                                    $4,491,903                $2,245,952
01212300   University Of Puerto Rico, Aguadilla Regional College                                  $5,899,782                $2,949,891
00965200   University Of Puerto Rico, Ponce                                                       $5,314,251                $2,657,126
00379700   University Of Puget Sound                                                              $1,418,056                  $709,028
00132200   University Of Redlands                                                                 $3,388,020                $1,694,010
00341400   University Of Rhode Island                                                           $11,238,683                 $5,619,342
00374400   University Of Richmond                                                                 $2,425,545                $1,212,773
00311600   University Of Rio Grande                                                               $1,717,045                  $858,523
00289400   University Of Rochester                                                                $6,011,698                $3,005,849
00183200   University Of Saint Francis                                                            $1,891,129                  $945,565
00140900   University Of Saint Joseph                                                             $1,158,343                  $579,172
04259700   University Of Saint Katherine                                                            $246,937                  $123,469
00194300   University Of Saint Mary                                                                 $976,950                  $488,475




                                                                            Page 77 of 85                        EXHIBIT 2 - 77
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 86 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                          Minimum Allocation to
                                                                                                             be Awarded for
                                                                                                          Emergency Financial Aid
  OPEID                                                School                         Total Allocation      Grants to Students
00176500   University Of Saint Mary Of The Lake                                                $43,064                    $21,532
00234500   University Of Saint Thomas                                                       $5,005,202                 $2,502,601
00365400   University Of Saint Thomas                                                       $1,984,472                   $992,236
01039500   University Of San Diego                                                          $4,426,552                 $2,213,276
00132500   University Of San Francisco                                                      $7,293,888                 $3,646,944
00316700   University Of Science & Arts Of Oklahoma                                         $1,020,519                   $510,260
00338400   University Of Scranton                                                           $2,938,777                 $1,469,389
00346900   University Of Sioux Falls                                                        $1,036,173                   $518,087
00105700   University Of South Alabama                                                    $11,408,535                  $5,704,268
00344900   University Of South Carolina - Aiken                                             $3,065,412                 $1,532,706
00345000   University Of South Carolina - Beaufort                                          $2,075,254                 $1,037,627
00344800   University Of South Carolina - Columbia                                        $21,415,130                 $10,707,565
00345300   University Of South Carolina - Lancaster                                           $570,863                   $285,432
00345400   University Of South Carolina - Salkehatchie                                        $783,241                   $391,621
00342600   University Of South Carolina - Sumter                                              $705,800                   $352,900
00492700   University Of South Carolina - Union                                               $457,913                   $228,957
00695100   University Of South Carolina Upstate                                             $6,104,655                 $3,052,328
00347400   University Of South Dakota                                                       $3,634,766                 $1,817,383
00153700   University Of South Florida                                                    $34,839,748                 $17,419,874
00132800   University Of Southern California                                              $19,278,560                  $9,639,280
00180800   University Of Southern Indiana                                                   $5,890,282                 $2,945,141
00205400   University Of Southern Maine                                                     $4,616,245                 $2,308,123
00244100   University Of Southern Mississippi                                             $13,506,042                  $6,753,021
02124400   University Of Spa & Cosmetology Arts                                               $281,764                   $140,882
03171300   University Of St. Augustine For Health Sciences                                    $993,092                   $496,546
00166400   University Of St. Francis                                                        $1,539,673                   $769,837
00153800   University Of Tampa (The)                                                        $6,941,444                 $3,470,722
00353000   University Of Tennessee                                                        $19,258,313                  $9,629,157
00352900   University Of Tennessee - Chattanooga                                            $9,513,779                 $4,756,890
00353100   University Of Tennessee - Martin                                                 $5,110,311                 $2,555,156
00672500   University Of Tennessee Health Science Center                                      $998,078                   $499,039
00359900   University Of Texas - Rio Grande Valley                                        $34,334,258                 $17,167,129
00365600   University Of Texas At Arlington                                               $21,177,188                 $10,588,594
00365800   University Of Texas At Austin                                                  $31,462,321                 $15,731,161
00974100   University Of Texas At Dallas                                                  $19,132,188                  $9,566,094
00366100   University Of Texas At El Paso                                                 $24,827,599                 $12,413,800
01011500   University Of Texas At San Antonio                                             $29,656,887                 $14,828,444
01116300   University Of Texas At Tyler                                                     $5,194,610                 $2,597,305
00495100   University Of Texas Health Science Center At Houston                             $1,995,703                   $997,852
00365900   University Of Texas Health Science Center At San Antonio                         $1,545,801                   $772,901
04243900   University Of Texas Health Science Center At Tyler (The)                              $9,311                    $4,656
02555400   University Of Texas Md Anderson Cancer Center                                      $285,840                   $142,920
00495200   University Of Texas Medical Branch At Galveston                                  $1,101,752                   $550,876
00993000   University Of Texas Of The Permian Basin                                         $1,840,016                   $920,008
01001900   University Of Texas Southwestern Medical Center (The)                              $602,606                   $301,303
00335000   University Of The Arts (The)                                                     $1,825,665                   $912,833
00196200   University Of The Cumberlands                                                    $2,796,798                 $1,398,399
00144100   University Of The District Of Columbia                                           $3,609,526                 $1,804,763
00357800   University Of The Incarnate Word                                                 $5,219,687                 $2,609,844
00109400   University Of The Ozarks                                                         $1,011,314                   $505,657
00132900   University Of The Pacific                                                        $5,164,869                 $2,582,435
03218300   University Of The Potomac                                                           $57,862                    $28,931
00335300   University Of The Sciences In Philadelphia                                       $1,475,914                   $737,957
00353400   University Of The South (The)                                                    $1,094,094                   $547,047
00265000   University Of The Southwest                                                        $435,854                   $217,927
00394600   University Of The Virgin Islands                                                 $1,713,737                   $856,869
03696300   University Of The West                                                             $140,086                    $70,043
00313100   University Of Toledo                                                           $13,547,254                  $6,773,627
00318500   University Of Tulsa (The)                                                        $2,645,588                 $1,322,794
00367500   University Of Utah                                                             $18,725,330                  $9,362,665
00330600   University Of Valley Forge                                                         $599,907                   $299,954




                                                                      Page 78 of 85                         EXHIBIT 2 - 78
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 87 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                                School                           Total Allocation      Grants to Students
00369600   University Of Vermont And State Agricultural College                               $7,055,880                 $3,527,940
00374500   University Of Virginia                                                           $11,716,710                  $5,858,355
00374700   University Of Virginia'S College At Wise (The)                                       $788,966                   $394,483
00379800   University Of Washington - Seattle                                               $39,715,956                 $19,857,978
00102400   University Of West Alabama                                                         $2,384,585                 $1,192,293
00395500   University Of West Florida (The)                                                   $6,801,388                 $3,400,694
00160100   University Of West Georgia                                                       $10,881,459                  $5,440,730
01230900   University Of Western States                                                         $164,488                    $82,244
00391700   University Of Wisconsin - Eau Claire                                               $7,091,955                 $3,545,978
00389900   University Of Wisconsin - Green Bay                                                $3,504,931                 $1,752,466
00391900   University Of Wisconsin - Lacrosse                                                 $6,789,642                 $3,394,821
00389500   University Of Wisconsin - Madison                                                $19,783,001                  $9,891,501
00389600   University Of Wisconsin - Milwaukee                                              $16,925,665                  $8,462,833
00392000   University Of Wisconsin - Oshkosh                                                  $6,207,761                 $3,103,881
00501500   University Of Wisconsin - Parkside                                                 $3,781,946                 $1,890,973
00392100   University Of Wisconsin - Platteville                                              $4,792,670                 $2,396,335
00392300   University Of Wisconsin - River Falls                                              $4,427,466                 $2,213,733
00392400   University Of Wisconsin - Stevens Point                                            $6,312,792                 $3,156,396
00391500   University Of Wisconsin - Stout                                                    $4,952,605                 $2,476,303
00392500   University Of Wisconsin - Superior                                                 $1,488,367                   $744,184
00392600   University Of Wisconsin - Whitewater                                               $8,169,773                 $4,084,887
00393200   University Of Wyoming                                                              $6,613,580                 $3,306,790
04267100   Unlimited Cosmetology School                                                          $28,162                    $14,081
00820000   Upmc Jameson School Of Nursing                                                        $71,186                    $35,593
00489900   Upmc Mercy School Of Nursing                                                         $175,624                    $87,812
00657700   Upmc Shadyside                                                                       $345,358                   $172,679
00466900   Upper Cape Cod Regional Technical School                                             $120,421                    $60,211
00189300   Upper Iowa University                                                              $2,210,375                 $1,105,188
02116900   Upper Valley Career Center                                                            $73,618                    $36,809
03437300   Upper Valley Educators Institute                                                        $8,729                    $4,365
04269700   Ur Beauty & Barber Academy                                                            $55,477                    $27,739
04150600   Urban 113 School Of Cosmetology                                                       $36,448                    $18,224
04270000   Urban Barber College                                                                 $185,408                    $92,704
03130500   Urban College Of Boston                                                              $608,706                   $304,353
04146100   Urshan Graduate School Of Theology                                                    $10,234                     $5,117
00338500   Ursinus College                                                                    $1,149,294                   $574,647
00313400   Ursuline College                                                                     $673,311                   $336,656
03051500   Us Grant Joint Vocational School                                                        $6,833                    $3,417
03802300   Uta Mesivta Of Kiryas Joel                                                         $4,265,324                 $2,132,662
00367700   Utah State University                                                            $17,428,745                  $8,714,373
00402700   Utah Valley University                                                           $22,949,207                 $11,474,604
00288300   Utica College                                                                      $2,388,832                 $1,194,416
00159900   Valdosta State University                                                          $9,331,398                 $4,665,699
00675000   Valencia College                                                                 $27,682,203                 $13,841,102
00300800   Valley City State University                                                         $452,941                   $226,471
02609400   Valley College                                                                       $328,669                   $164,335
03084400   Valley College                                                                       $230,104                   $115,052
04114500   Valley College Of Medical Careers                                                    $189,724                    $94,862
00338600   Valley Forge Military College                                                        $385,652                   $192,826
03612400   Valley Grande Institute For Academic Studies                                         $422,034                   $211,017
04224300   Valor Christian College                                                              $294,534                   $147,267
00184200   Valparaiso University                                                              $3,107,360                 $1,553,680
00990300   Vance - Granville Community College                                                $1,453,645                   $726,823
00353500   Vanderbilt University                                                              $5,632,423                 $2,816,212
00177800   Vandercook College Of Music                                                          $158,225                    $79,113
03116400   Vanguard - Sentinel Joint Vocational School District                                  $39,503                    $19,752
02554800   Vanguard College Of Cosmetology A Paul Mitchell Partner School-Metaire               $736,592                   $368,296
00129300   Vanguard University Of Southern California                                         $1,879,831                   $939,916
00289500   Vassar College                                                                     $1,835,621                   $917,811
00266500   Vaughn College Of Aeronautics And Technology                                       $2,140,817                 $1,070,409
01229300   Veeb Nassau County School Of Practical Nursing                                       $391,740                   $195,870




                                                                        Page 79 of 85                         EXHIBIT 2 - 79
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 88 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                        Minimum Allocation to
                                                                                                           be Awarded for
                                                                                                        Emergency Financial Aid
  OPEID                                                School                       Total Allocation      Grants to Students
03214300   Velvatex College Of Beauty Culture                                                $36,831                    $18,416
02306200   Venango County Area Vocational Technical School                                  $134,117                    $67,059
03084700   Ventura Adult And Continuing Education                                           $207,297                   $103,649
00133400   Ventura College                                                                $4,581,538                 $2,290,769
02061000   Venus Beauty Academy                                                              $89,682                    $44,841
00235000   Vermilion Community College                                                      $454,539                   $227,270
00369700   Vermont College Of Fine Arts                                                     $142,286                    $71,143
01193400   Vermont Law School                                                               $151,393                    $75,697
00369800   Vermont Technical College                                                        $971,406                   $485,703
01006000   Vernon College                                                                 $1,381,106                   $690,553
04179100   Verve College                                                                    $537,056                   $268,528
00856800   Vet Tech Institute                                                               $556,560                   $278,280
02144800   Vet Tech Institute Of Houston                                                    $502,030                   $251,015
04248900   Vh Barber & Styling Academy                                                       $48,247                    $24,124
04215200   Vibe Barber College                                                              $139,552                    $69,776
00133500   Victor Valley Community College                                                $8,067,843                 $4,033,922
01202000   Victoria Beauty College                                                           $79,984                    $39,992
00366200   Victoria College                                                               $1,680,905                   $840,453
04127200   Victoria'S Academy Of Cosmetology                                                $146,462                    $73,231
04273300   Victory Career College                                                           $162,289                    $81,145
00289600   Villa Maria College Of Buffalo                                                   $807,056                   $403,528
00338800   Villanova University                                                           $4,299,419                 $2,149,710
01015100   Vincennes Beauty College                                                          $18,044                     $9,022
00184300   Vincennes University                                                           $4,866,528                 $2,433,264
03966300   Virginia Beach Theological Seminary                                                 $3,070                    $1,535
00373500   Virginia Commonwealth University                                             $20,288,998                 $10,144,499
00709900   Virginia Highlands Community College                                           $1,398,769                   $699,385
00375300   Virginia Military Institute                                                    $1,132,691                   $566,346
00375400   Virginia Polytechnic Institute & State University                            $19,398,987                  $9,699,494
00953700   Virginia School Of Hair Design                                                    $40,047                    $20,024
00376400   Virginia State University                                                      $6,855,810                 $3,427,905
00376600   Virginia Union University                                                      $2,251,677                 $1,125,839
04239500   Virginia University Of Integrative Medicine                                       $79,436                    $39,718
00376200   Virginia University Of Lynchburg                                                 $357,917                   $178,959
00376700   Virginia Wesleyan University                                                   $1,493,207                   $746,604
00376000   Virginia Western Community College                                             $2,763,297                 $1,381,649
03982300   Visible Music College                                                            $185,814                    $92,907
02572000   Vista College                                                                $11,351,349                  $5,675,675
00391100   Viterbo University                                                             $1,279,908                   $639,954
04239700   Vocational Nursing Institute (The)                                                $17,734                     $8,867
04178200   Vogue College - San Antonio                                                      $219,075                   $109,538
04178400   Vogue College Of Cosmetology                                                     $558,728                   $279,364
04178300   Vogue College Of Cosmetology                                                     $150,129                    $75,065
04178500   Vogue College Of Cosmetology                                                      $74,042                    $37,021
04272600   Vogue International Academy                                                         $5,534                    $2,767
00991200   Volunteer State Community College                                              $4,689,090                 $2,344,545
00345500   Voorhees College                                                               $1,124,053                   $562,027
00184400   Wabash College                                                                   $810,923                   $405,462
01013000   Wade College                                                                     $268,048                   $134,024
04205200   Wade Gordon Hairdressing Academy                                                 $373,069                   $186,535
00289900   Wagner College                                                                 $1,488,258                   $744,129
00297800   Wake Forest University                                                         $3,404,708                 $1,702,354
00484400   Wake Technical Community College                                             $10,390,849                  $5,195,425
00189500   Waldorf University                                                               $497,220                   $248,610
00500600   Walla Walla Community College                                                  $2,487,718                 $1,243,859
00379900   Walla Walla University                                                         $1,437,520                   $718,760
02192800   Walnut Hill College                                                              $445,337                   $222,669
00407100   Walsh College Of Accountancy & Business Administration                           $422,403                   $211,202
00313500   Walsh University                                                               $1,831,514                   $915,757
00886300   Walters State Community College                                                $3,688,117                 $1,844,059
00322500   Warner Pacific University                                                        $778,206                   $389,103




                                                                    Page 80 of 85                         EXHIBIT 2 - 80
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 89 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                   Minimum Allocation to
                                                                                                      be Awarded for
                                                                                                   Emergency Financial Aid
  OPEID                                            School                      Total Allocation      Grants to Students
00884800   Warner University                                                         $1,078,101                   $539,051
02245600   Warren County Career Center                                                 $107,854                    $53,927
02503900   Warren County Community College                                             $686,371                   $343,186
00297900   Warren Wilson College                                                       $776,538                   $388,269
01102600   Warrensburg Area Career Center                                               $46,106                    $23,053
00189600   Wartburg College                                                          $1,289,269                   $644,635
00189700   Wartburg Theological Seminary                                                $34,289                    $17,145
00194900   Washburn University - Topeka                                              $4,500,174                 $2,250,087
00206700   Washington Adventist University                                             $805,558                   $402,779
00338900   Washington And Jefferson College                                          $1,334,327                   $667,164
00376800   Washington And Lee University                                             $1,045,044                   $522,522
04183100   Washington Barber College                                                   $201,847                   $100,924
00210800   Washington College                                                        $1,047,397                   $523,699
03034200   Washington County Career Center Adult Education                             $146,812                    $73,406
00923100   Washington County Community College                                         $341,449                   $170,725
00658200   Washington Hospital (The)                                                    $75,704                    $37,852
02158200   Washington Saratoga Warren Hamilton Essex Boces                              $22,752                    $11,376
01045300   Washington State Community College                                          $926,232                   $463,116
00380000   Washington State University                                             $21,768,544                 $10,884,272
00252000   Washington University In St. Louis                                        $6,368,472                 $3,184,236
00232800   Washtenaw Community College                                               $4,968,890                 $2,484,445
03088800   Watkins College Of Art, Design & Film                                       $112,124                    $56,062
00648300   Watts College Of Nursing                                                     $42,191                    $21,096
00693100   Waubonsee Community College                                               $3,198,731                 $1,599,366
00529400   Waukesha County Technical College                                         $1,935,258                   $967,629
04241500   Wave Leadership College                                                      $47,516                    $23,758
00366300   Wayland Baptist University                                                $2,509,726                 $1,254,863
02146000   Wayne - Finger Lakes Boces                                                  $362,846                   $181,423
00298000   Wayne Community College                                                   $1,871,243                   $935,622
00923000   Wayne County Community College District                                   $6,158,090                 $3,079,045
00915600   Wayne County Schools Career Center                                          $120,311                    $60,156
00256600   Wayne State College                                                       $2,521,559                 $1,260,780
00232900   Wayne State University                                                  $19,306,183                  $9,653,092
02061600   Wayne'S College Of Beauty                                                    $72,461                    $36,231
00339100   Waynesburg University                                                     $1,442,703                   $721,352
00528900   Waynesville Career Center                                                    $53,380                    $26,690
00366400   Weatherford College                                                       $2,547,296                 $1,273,648
00290000   Webb Institute                                                               $41,119                    $20,560
00154000   Webber International University                                           $1,470,540                   $735,270
00368000   Weber State University                                                  $11,714,226                  $5,857,113
00252100   Webster University                                                        $3,517,058                 $1,758,529
03001800   Welch College                                                               $230,280                   $115,140
01162200   Welder Training & Testing Institute                                          $40,685                    $20,343
00222400   Wellesley College                                                         $1,970,468                   $985,234
00290100   Wells College                                                               $623,035                   $311,518
03970400   Wellspring School Of Allied Health                                          $428,142                   $214,071
00380100   Wenatchee Valley College                                                  $2,466,867                 $1,233,434
00222500   Wentworth Institute Of Technology                                         $3,469,571                 $1,734,786
02600500   Wes Watkins Technology Center School District #25                            $87,161                    $43,581
02516200   Wesley Biblical Seminary                                                       $4,013                    $2,007
00143300   Wesley College                                                            $1,494,069                   $747,035
00146400   Wesley Theological Seminary                                                 $142,919                    $71,460
00160000   Wesleyan College                                                            $587,801                   $293,901
00142400   Wesleyan University                                                       $2,257,086                 $1,128,543
00332800   West Chester University Of Pennsylvania                                 $11,992,115                  $5,996,058
03639300   West Coast Ultrasound Institute                                           $1,805,882                   $902,941
03698300   West Coast University                                                   $11,797,821                  $5,898,911
01048700   West Georgia Technical College                                            $4,442,806                 $2,221,403
04111300   West Hills College Lemoore                                                $2,260,143                 $1,130,072
00117600   West Hills Community College                                                $592,666                   $296,333
00197900   West Kentucky Community And Technical College                             $2,444,514                 $1,222,257




                                                               Page 81 of 85                         EXHIBIT 2 - 81
                     Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 90 of 93


                         Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                           Minimum Allocation to
                                                                                                              be Awarded for
                                                                                                           Emergency Financial Aid
  OPEID                                              School                            Total Allocation      Grants to Students
00382300   West Liberty University                                                           $2,246,663                 $1,123,332
00859600   West Los Angeles College                                                          $2,215,810                 $1,107,905
02491000   West Michigan College Of Barbering And Beauty                                        $72,745                    $36,373
00795000   West Shore Community College                                                        $564,751                   $282,376
00366500   West Texas A&M University                                                         $5,764,767                 $2,882,384
00133800   West Valley College                                                               $2,016,079                 $1,008,040
00500700   West Virginia Junior College                                                        $506,663                   $253,332
01057300   West Virginia Junior College                                                        $470,415                   $235,208
00905400   West Virginia Northern Community College                                            $732,317                   $366,159
01124500   West Virginia School Of Osteopathic Medicine                                        $247,036                   $123,518
00382600   West Virginia State University                                                    $1,650,103                   $825,052
00382700   West Virginia University                                                        $20,174,232                 $10,087,116
00382800   West Virginia University - Parkersburg                                            $1,753,087                   $876,544
01257300   West Virginia University Hospitals                                                   $20,244                    $10,122
00383000   West Virginia Wesleyan College                                                    $1,242,558                   $621,279
04192500   Westchester College Of Nursing & Allied Health                                         $6,110                    $3,055
04225500   Westchester School For Dental Assistants                                            $139,681                    $69,841
01192100   Westchester School Of Beauty Culture                                                $112,451                    $56,226
04249600   Westcliff University                                                                $199,036                    $99,518
02350100   Western Area Career & Technology Center                                             $123,771                    $61,886
00298100   Western Carolina University                                                       $8,893,407                 $4,446,704
00137200   Western Colorado University                                                       $1,353,339                   $676,670
00138000   Western Connecticut State University                                              $4,256,393                 $2,128,197
01017000   Western Dakota Technical Institute                                                  $863,880                   $431,940
00178000   Western Illinois University                                                       $7,997,093                 $3,998,547
00731600   Western Iowa Tech Community College                                               $2,023,618                 $1,011,809
00200200   Western Kentucky University                                                     $10,636,493                  $5,318,247
00233000   Western Michigan University                                                     $15,486,304                  $7,743,152
04262900   Western Michigan University Homer Stryker M.D. School Of Medicine                    $78,563                    $39,282
00256000   Western Nebraska Community College                                                  $805,697                   $402,849
01036300   Western Nevada College                                                            $1,363,469                   $681,735
00222600   Western New England University                                                    $2,684,604                 $1,342,302
00266400   Western New Mexico University                                                     $1,551,426                   $775,713
00314600   Western Oklahoma State College                                                      $635,791                   $317,896
00320900   Western Oregon University                                                         $4,281,683                 $2,140,842
00658300   Western Pennsylvania Hospital School Of Nursing                                     $141,885                    $70,943
00298200   Western Piedmont Community College                                                $1,157,050                   $578,525
00717800   Western Seminary                                                                    $100,084                    $50,042
01014700   Western Suffolk Boces                                                               $422,592                   $211,296
02098300   Western Technical College                                                         $3,503,977                 $1,751,989
00384000   Western Technical College                                                         $2,379,444                 $1,189,722
01076200   Western Technology Center School District No. 12                                    $240,715                   $120,358
00954900   Western Texas College                                                               $556,115                   $278,058
00233100   Western Theological Seminary                                                         $24,397                    $12,199
02482700   Western University Of Health Sciences                                             $1,105,699                   $552,850
00380200   Western Washington University                                                   $11,641,693                  $5,820,847
00393300   Western Wyoming Community College                                                   $725,242                   $362,621
00218900   Westfield State University                                                        $4,512,060                 $2,256,030
00368100   Westminster College                                                               $1,897,239                   $948,620
00339200   Westminster College                                                               $1,265,227                   $632,614
00252300   Westminster College                                                                 $768,643                   $384,322
00339300   Westminster Theological Seminary                                                     $96,630                    $48,315
02276800   Westminster Theological Seminary In California                                       $35,790                    $17,895
00134100   Westmont College                                                                    $950,992                   $475,496
01017600   Westmoreland County Community College                                             $2,377,450                 $1,188,725
00366800   Wharton County Junior College                                                     $3,060,606                 $1,530,303
01036400   Whatcom Community College                                                         $2,392,620                 $1,196,310
00178100   Wheaton College                                                                   $2,023,744                 $1,011,872
00222700   Wheaton College                                                                   $1,338,514                   $669,257
00383100   Wheeling University                                                                 $766,653                   $383,327
03921400   White Earth Tribal And Community College                                            $105,200                    $52,600




                                                                       Page 82 of 85                         EXHIBIT 2 - 82
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 91 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                            Minimum Allocation to
                                                                                                               be Awarded for
                                                                                                            Emergency Financial Aid
  OPEID                                              School                              Total Allocation     Grants to Students
00529100   White Mountains Community College                                                     $488,503                  $244,252
00380300   Whitman College                                                                       $764,766                  $382,383
00134200   Whittier College                                                                    $1,879,550                  $939,775
00380400   Whitworth University                                                                $2,840,748                $1,420,374
00195000   Wichita State University                                                            $8,786,465                $4,393,233
00549800   Wichita State University Campus Of Applied Sciences And Technology                  $2,383,798                $1,191,899
01050300   Wichita Technical Institute                                                         $3,213,488                $1,606,744
00331300   Widener University                                                                  $2,794,641                $1,397,321
00314100   Wilberforce University                                                                $689,372                  $344,686
00165500   Wilbur Wright College                                                               $5,035,279                $2,517,640
00366900   Wiley College                                                                       $1,538,638                  $769,319
02529800   Wilkes Barre Area Career And Technical Center Practical Nursing Prgm                  $335,061                  $167,531
00298300   Wilkes Community College                                                            $1,401,082                  $700,541
00339400   Wilkes University                                                                   $2,403,446                $1,201,723
00322700   Willamette University                                                               $1,509,234                  $754,617
00244700   William Carey University                                                            $2,370,656                $1,185,328
00849800   William Edge Institute                                                                 $44,088                   $22,044
02163600   William James College                                                                 $232,998                  $116,499
00128100   William Jessup University                                                           $1,486,736                  $743,368
00252400   William Jewell College                                                                $707,592                  $353,796
00262500   William Paterson University Of New Jersey                                           $9,763,356                $4,881,678
00295300   William Peace University                                                            $1,006,338                  $503,169
00190000   William Penn University                                                             $1,485,340                  $742,670
01155300   William R Moore College Of Technology                                                 $180,060                   $90,030
03003600   William T Mcfatter Technical College                                                  $603,976                  $301,988
00252500   William Woods University                                                              $894,737                  $447,369
00110600   Williams Baptist University                                                           $528,721                  $264,361
00222900   Williams College                                                                    $1,564,588                  $782,294
00932200   Williamsburg Technical College                                                        $589,306                  $294,653
03513500   Williamson Christian College                                                           $32,878                   $16,439
00300700   Williston State College                                                               $338,809                  $169,405
00314200   Wilmington College                                                                  $1,514,460                  $757,230
00794800   Wilmington University                                                               $3,126,974                $1,563,487
00339600   Wilson College                                                                        $843,869                  $421,935
00484500   Wilson Community College                                                              $718,656                  $359,328
01122000   Windward Community College                                                            $551,098                  $275,549
00406000   Winebrenner Theological Seminary                                                       $12,366                    $6,183
00298500   Wingate University                                                                  $3,526,458                $1,763,229
00239400   Winona State University                                                             $5,696,956                $2,848,478
04273500   Winonah'S International School Of Cosmetology                                          $82,925                   $41,463
03009500   Winston - Salem Barber School                                                         $320,870                  $160,435
00298600   Winston-Salem State University                                                      $6,117,980                $3,058,990
00345600   Winthrop University                                                                 $5,382,130                $2,691,065
00525600   Wiregrass Georgia Technical College                                                 $2,558,893                $1,279,447
01182400   Wisconsin Indianhead Technical College                                              $1,505,393                  $752,697
02136600   Wisconsin Lutheran College                                                            $925,999                  $463,000
02271300   Wisconsin School Of Professional Psychology                                            $13,967                    $6,984
02300900   Withlacoochee Technical College                                                       $403,755                  $201,878
00314300   Wittenberg University                                                               $1,728,770                  $864,385
00345700   Wofford College                                                                     $1,103,905                  $551,953
04265200   Women'S Institute Of Torah Seminary                                                    $61,745                   $30,873
03949300   Won Institute Of Graduate Studies                                                      $18,913                    $9,457
04248800   Wongu University Of Oriental Medicine                                                  $14,840                    $7,420
01174900   Wood County Technical Center                                                           $37,341                   $18,671
00134300   Woodbury University                                                                 $1,199,479                  $599,740
04143800   Woodland Community College                                                          $1,623,074                  $811,537
04203800   Woodruff Medical Training And Testing                                                 $583,499                  $291,750
00223300   Worcester Polytechnic Institute                                                     $2,707,195                $1,353,598
00219000   Worcester State University                                                          $4,222,833                $2,111,417
01185900   Word Of Life Bible Institute                                                          $506,756                  $253,378
03109100   Workforce Institute'S City College, The                                                $17,617                    $8,809




                                                                         Page 83 of 85                        EXHIBIT 2 - 83
                      Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 92 of 93


                          Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                             Minimum Allocation to
                                                                                                                be Awarded for
                                                                                                             Emergency Financial Aid
  OPEID                                              School                              Total Allocation      Grants to Students
03868300   World Mission University                                                               $52,382                    $26,191
04252400   Worldclass Academy Of Beauty Careers                                                   $23,877                    $11,939
00178300   Worsham College Of Mortuary Science                                                   $119,293                    $59,647
02073900   Wor-Wic Community College                                                           $1,860,894                   $930,447
01229100   Wright Beauty Academy                                                                  $64,647                    $32,324
04237400   Wright Graduate University For The Realization Of Human Potential                        $5,238                    $2,619
00884600   Wright Institute (The)                                                                $145,487                    $72,744
00307800   Wright State University                                                           $10,140,846                  $5,070,423
00915700   Wyotech                                                                               $243,773                   $121,887
00376100   Wytheville Community College                                                        $1,217,475                   $608,738
04211900   Xavier College School Of Nursing                                                      $238,863                   $119,432
00314400   Xavier University                                                                   $3,122,063                 $1,561,032
00203200   Xavier University Of Louisiana                                                      $3,227,606                 $1,613,803
04149200   Xcell Academy A Paul Mitchell School                                                  $271,411                   $135,706
02610500   Xenon International Academy Ii                                                        $346,579                   $173,290
04231300   Yahweh Beauty Academy                                                                  $72,253                    $36,127
00380500   Yakima Valley College                                                               $4,041,726                 $2,020,863
00142600   Yale University                                                                     $6,851,139                 $3,425,570
00107900   Yavapai College                                                                     $2,389,592                 $1,194,796
04261200   Yeshiva Bais Aharon                                                                    $64,039                    $32,020
04264900   Yeshiva Chemdas Hatorah                                                               $112,892                    $56,446
03937300   Yeshiva College Of The Nation'S Capital                                                $19,734                     $9,867
02265100   Yeshiva Derech Chaim                                                                  $128,724                    $64,362
03147300   Yeshiva D'Monsey                                                                      $182,423                    $91,212
04207400   Yeshiva Gedola Ohr Yisrael                                                             $23,803                    $11,902
04273800   Yeshiva Gedola Tiferes Yerachmiel                                                     $179,422                    $89,711
03000100   Yeshiva Gedolah Imrei Yosef D'Spinka                                                  $326,856                   $163,428
04265300   Yeshiva Gedolah Keren Hatorah                                                         $229,239                   $114,620
04215900   Yeshiva Gedolah Kesser Torah                                                          $115,347                    $57,674
04269300   Yeshiva Gedolah Of Cliffwood                                                           $64,764                    $32,382
02363800   Yeshiva Gedolah Of Greater Detroit                                                    $100,742                    $50,371
03256300   Yeshiva Gedolah Rabbinical College                                                     $55,254                    $27,627
04252000   Yeshiva Gedolah Shaarei Shmuel                                                         $85,372                    $42,686
04264400   Yeshiva Gedolah Tiferes Boruch                                                         $86,883                    $43,442
04192400   Yeshiva Gedolah Zichron Leyma                                                          $31,665                    $15,833
02505800   Yeshiva Karlin Stolin                                                                 $306,121                   $153,061
04265900   Yeshiva Kollel Tifereth Elizer                                                        $241,572                   $120,786
04119600   Yeshiva Of Far Rockaway Derech Ayson Rabbinical Seminary                               $23,752                    $11,876
04138100   Yeshiva Of Machzikai Hadas                                                            $895,153                   $447,577
01167000   Yeshiva Of Nitra Rabbinical College                                                   $386,639                   $193,320
02546300   Yeshiva Of The Telshe Alumni                                                          $139,972                    $69,986
02262400   Yeshiva Ohr Elchonon Chabad - West Coast Talmudical Seminary                          $286,933                   $143,467
04264500   Yeshiva Ohr Naftoli                                                                    $38,357                    $19,179
04259000   Yeshiva Shaar Ephraim                                                                 $175,684                    $87,842
02152000   Yeshiva Shaar Hatorah                                                                  $43,952                    $21,976
03496300   Yeshiva Shaarei Torah Of Rockland                                                     $136,261                    $68,131
04231500   Yeshiva Sholom Shachna                                                                $153,086                    $76,543
04131100   Yeshiva Toras Chaim                                                                   $347,751                   $173,876
00290300   Yeshiva University                                                                  $2,479,795                 $1,239,898
04216100   Yeshiva Yesodei Hatorah                                                                $73,641                    $36,821
03934300   Yeshiva Zichron Aryeh                                                                  $14,059                     $7,030
04123400   Yeshivas Be'Er Yitzchok                                                               $139,993                    $69,997
04270300   Yeshivas Emek Hatorah                                                                  $56,454                    $28,227
04245600   Yeshivas Maharit D'Satmar                                                             $174,514                    $87,257
03127100   Yeshivas Novominsk                                                                    $163,597                    $81,799
01313400   Yeshivath Beth Moshe                                                                   $44,687                    $22,344
01302700   Yeshivath Viznitz                                                                   $1,198,248                   $599,124
01182100   Yeshivath Zichron Moshe                                                               $287,275                   $143,638
03098200   Yo San University Of Traditional Chinese Medicine                                      $59,068                    $29,534
00256700   York College                                                                          $459,315                   $229,658
00339900   York College Of Pennsylvania                                                        $3,283,784                 $1,641,892




                                                                         Page 84 of 85                         EXHIBIT 2 - 84
                       Case 2:21-cv-00566-DLR Document 1-2 Filed 04/01/21 Page 93 of 93


                           Allocations for Section 18004(a)(1) of the CARES Act
                                                                                                                     Minimum Allocation to
                                                                                                                        be Awarded for
                                                                                                                     Emergency Financial Aid
  OPEID                                                School                                     Total Allocation     Grants to Students
03122900 York County Community College                                                                    $556,529                  $278,265
00536500 York County School Of Technology                                                                 $205,192                  $102,596
00399600 York Technical College                                                                         $3,059,291                $1,529,646
00160400 Young Harris College                                                                           $1,019,320                  $509,660
00314500 Youngstown State University                                                                  $10,376,462                 $5,188,231
02127400 Yti Career Institute                                                                           $1,793,845                  $896,923
03081900 Yti Career Institute - Altoona                                                                   $225,942                  $112,971
00134400 Yuba College                                                                                   $3,748,918                $1,874,459
02556500 Yukon Beauty College                                                                              $31,965                   $15,983
04132900 Z Hair Academy                                                                                   $321,716                  $160,858
00813300 Zane State College                                                                             $1,002,163                  $501,082
04221700 Zms The Academy                                                                                  $132,113                   $66,057
GRAND TOTAL                                                                                       $12,507,254,503            $6,253,628,533

Totals may not add due to rounding.

Note 1: Total Allocation reflects reserve of $50 million to be allocated in a subsequent award.
Note 2: IHEs with a calculated allocation of $0 are excluded.




                                                                             Page 85 of 85                             EXHIBIT 2 - 85
